[a101nautilusablcreditagr001.jpg]
Exhibit 10.1 Execution Version  CREDIT AGREEMENT by and among WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Agent, THE LENDERS THAT ARE PARTIES HERETO, as the
Lenders, NAUTILUS, INC., OCTANE FITNESS, LLC, and THOSE ADDITIONAL PERSONS THAT
ARE JOINED AS A PARTY HERETO, as Borrowers Dated as of January 31, 2020
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr002.jpg]
TABLE OF CONTENTS  Page  1.  DEFINITIONS AND CONSTRUCTION.
......................................................................................
1  1.1  Definitions
..........................................................................................................................
1  1.2  Accounting Terms
.............................................................................................................
53  1.3  Code
..................................................................................................................................
53  1.4  Construction
......................................................................................................................
53  1.5  Time References
...............................................................................................................
54  1.6  Schedules and Exhibits
.....................................................................................................
54  1.7  Divisions
...........................................................................................................................
54  2.  LOANS AND TERMS OF PAYMENT.
.......................................................................................
54  2.1  Revolving Loans
...............................................................................................................
54  2.2  Term
Loan.........................................................................................................................
55  2.3  Borrowing Procedures and Settlements
............................................................................ 57 
2.4  Payments; Reductions of Commitments; Prepayments
.................................................... 64  2.5  Promise to Pay;
Promissory Notes
....................................................................................
69  2.6  Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations .................... 69  2.7  Crediting Payments
...........................................................................................................
71  2.8  Designated Account
..........................................................................................................
71  2.9  Maintenance of Loan Account; Statements of Obligations
.............................................. 71  2.10  Fees
...................................................................................................................................
71  2.11  Letters of Credit
................................................................................................................
72  2.12  LIBOR Option
..................................................................................................................
79  2.13  Capital Requirements
........................................................................................................
82  2.14  Incremental Facilities
........................................................................................................
83  2.15  Joint and Several Liability of Borrowers
.......................................................................... 85 
3.  CONDITIONS; TERM OF AGREEMENT.
.................................................................................
88  3.1  Conditions Precedent to the Initial Extension of Credit
................................................... 88  3.2  Conditions
Precedent to all Extensions of Credit
............................................................. 88  3.3  Maturity
............................................................................................................................
88  3.4  Effect of Maturity
.............................................................................................................
88  3.5  Early Termination by Borrowers
......................................................................................
88  4.  REPRESENTATIONS AND WARRANTIES.
.............................................................................
89  4.1  Due Organization and Qualification; Subsidiaries
............................................................ 89  4.2  Due
Authorization; No Conflict
........................................................................................
89  4.3  Governmental Consents
....................................................................................................
90  4.4  Binding Obligations; Perfected Liens
...............................................................................
90  4.5  Title to Assets; No Encumbrances
....................................................................................
90  4.6  Litigation
...........................................................................................................................
91  4.7  Compliance with Laws
.....................................................................................................
91  4.8  No Material Adverse Effect
..............................................................................................
91  4.9 
Solvency............................................................................................................................
91  4.10  Employee Benefits
............................................................................................................
91  4.11  Environmental Condition
..................................................................................................
92  4.12  Complete Disclosure
.........................................................................................................
92  4.13  Patriot Act
.........................................................................................................................
92  4.14  Indebtedness
......................................................................................................................
93  4.15  Payment of Taxes
..............................................................................................................
93  i  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr003.jpg]
TABLE OF CONTENTS  (continued)  Page  4.16  Margin Stock
.....................................................................................................................
93  4.17  Governmental Regulation
.................................................................................................
93  4.18  OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
...................... 93  4.19  Employee and Labor Matters
............................................................................................
94  4.20  [Reserved]
.........................................................................................................................
94  4.21  Leases
...............................................................................................................................
94  4.22  Eligible Accounts; Eligible Credit Card Receivables
....................................................... 94  4.23  Eligible
Inventory
.............................................................................................................
94  4.24  Eligible IP
.........................................................................................................................
94  4.25  Location of Inventory
.......................................................................................................
95  4.26  Inventory Records
.............................................................................................................
95  4.27  [Reserved]
.........................................................................................................................
95  4.28  [Reserved]
.........................................................................................................................
95  4.29  Immaterial Subsidiary
.......................................................................................................
95  4.30  Hedge Agreements
............................................................................................................
95  4.31  Credit Card Arrangements
................................................................................................
95  4.32  Material Contracts
.............................................................................................................
95  5.  AFFIRMATIVE COVENANTS.
..................................................................................................
95  5.1  Financial Statements, Reports, Certificates
...................................................................... 95  5.2 
Reporting
..........................................................................................................................
96  5.3  Existence
...........................................................................................................................
96  5.4  Maintenance of Properties
................................................................................................
96  5.5  Taxes
.................................................................................................................................
96  5.6  Insurance
...........................................................................................................................
96  5.7  Inspection
..........................................................................................................................
97  5.8  Compliance with Laws
.....................................................................................................
98  5.9  Environmental
...................................................................................................................
98  5.10  Disclosure Updates
...........................................................................................................
98  5.11  Formation of Subsidiaries
.................................................................................................
98  5.12  Further Assurances
...........................................................................................................
99  5.13  [Reserved]
.......................................................................................................................
100  5.14  Location of Inventory; Chief Executive Office
.............................................................. 100  5.15 
Compliance with ERISA and the IRC
............................................................................
100  5.16  OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
.................... 100  5.17  Material Contracts
...........................................................................................................
101  5.18  Post-Closing Obligations
................................................................................................
101  6.  NEGATIVE COVENANTS.
.......................................................................................................
101  6.1  Indebtedness
....................................................................................................................
101  6.2  Liens
...............................................................................................................................
101  6.3  Restrictions on Fundamental Changes
............................................................................
101  6.4  Disposal of Assets
...........................................................................................................
101  6.5  Nature of Business
..........................................................................................................
102  6.6  Prepayments and Amendments
.......................................................................................
102  6.7  Restricted Payments
........................................................................................................
102  6.8  Accounting Methods
.......................................................................................................
103  6.9  Investments
.....................................................................................................................
103  6.10  Transactions with Affiliates
............................................................................................
103  ii  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr004.jpg]
TABLE OF CONTENTS  (continued)  Page  6.11  Use of Proceeds
..............................................................................................................
104  6.12  Limitation on Issuance of Equity Interests
..................................................................... 104  6.13 
Inventory with Bailees
....................................................................................................
104  6.14  [Reserved]
.......................................................................................................................
104  6.15  Employee Benefits.
.........................................................................................................
104  6.16  Credit Card Agreements
.................................................................................................
105  6.17  Immaterial Subsidiary
.....................................................................................................
105  7.  FINANCIAL COVENANTS.
......................................................................................................
105  7.1  Minimum EBITDA
.........................................................................................................
105  7.2  Availability
.....................................................................................................................
105  8.  EVENTS OF DEFAULT.
............................................................................................................
105  8.1  Payments
.........................................................................................................................
105  8.2 
Covenants........................................................................................................................
106  8.3  Judgments
.......................................................................................................................
106  8.4  Voluntary Bankruptcy, etc.
.............................................................................................
106  8.5  Involuntary Bankruptcy, etc.
...........................................................................................
106  8.6  Default Under Other Agreements
...................................................................................
106  8.7  Representations, etc.
.......................................................................................................
107  8.8 
Guaranty..........................................................................................................................
107  8.9  Security Documents
........................................................................................................
107  8.10  Loan Documents
.............................................................................................................
107  8.11  Change of Control
...........................................................................................................
107  8.12  ERISA
.............................................................................................................................
107  8.13  Credit Card Agreements
.................................................................................................
107  9.  RIGHTS AND REMEDIES.
.......................................................................................................
108  9.1  Rights and Remedies
......................................................................................................
108  9.2  Remedies Cumulative
.....................................................................................................
109  10.  WAIVERS; INDEMNIFICATION.
............................................................................................
109  10.1  Demand; Protest; etc.
......................................................................................................
109  10.2  The Lender Group’s Liability for Collateral
................................................................... 109  10.3 
Indemnification
...............................................................................................................
109  11.  NOTICES.
....................................................................................................................................
110  12.  CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE
PROVISION.
...............................................................................................................................
111  13.  ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
.................................................. 114  13.1  Assignments and
Participations
......................................................................................
114  13.2  Successors
.......................................................................................................................
117  14.  AMENDMENTS; WAIVERS.
....................................................................................................
118  14.1  Amendments and Waivers
..............................................................................................
118  14.2  Replacement of Certain Lenders
.....................................................................................
120  14.3  No Waivers; Cumulative Remedies
................................................................................
120  iii  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr005.jpg]
TABLE OF CONTENTS  (continued)  Page  15.  AGENT; THE LENDER GROUP.
..............................................................................................
120  15.1  Appointment and Authorization of Agent
...................................................................... 120 
15.2  Delegation of Duties
.......................................................................................................
121  15.3  Liability of Agent
............................................................................................................
121  15.4  Reliance by Agent
...........................................................................................................
122  15.5  Notice of Default or Event of Default
.............................................................................
122  15.6  Credit Decision
...............................................................................................................
122  15.7  Costs and Expenses; Indemnification
.............................................................................
123  15.8  Agent in Individual Capacity
..........................................................................................
123  15.9  Successor Agent
..............................................................................................................
124  15.10  Lender in Individual Capacity
........................................................................................
124  15.11  Collateral Matters
...........................................................................................................
125  15.12  Restrictions on Actions by Lenders; Sharing of Payments
............................................. 126  15.13  Agency for Perfection
.....................................................................................................
127  15.14  Payments by Agent to the Lenders
.................................................................................
127  15.15  Concerning the Collateral and Related Loan Documents
............................................... 127  15.16  Field Examination
Reports; Confidentiality; Disclaimers by Lenders; Other Reports and Information
.................................................................................................
127  15.17  Several Obligations; No Liability
...................................................................................
128  16.  WITHHOLDING TAXES.
..........................................................................................................
128  16.1  Payments
.........................................................................................................................
128  16.2  Exemptions
.....................................................................................................................
129  16.3  Reductions
......................................................................................................................
131  16.4  Refunds
...........................................................................................................................
131  17.  GENERAL PROVISIONS.
.........................................................................................................
132  17.1  Effectiveness
...................................................................................................................
132  17.2  Section Headings
............................................................................................................
132  17.3  Interpretation
...................................................................................................................
132  17.4  Severability of Provisions
...............................................................................................
132  17.5  Bank Product Providers
..................................................................................................
132  17.6  Debtor-Creditor Relationship
..........................................................................................
133  17.7  Counterparts; Electronic Execution
................................................................................
133  17.8  Revival and Reinstatement of Obligations; Certain Waivers
......................................... 133  17.9  Confidentiality
................................................................................................................
133  17.10  Survival
...........................................................................................................................
135  17.11  Patriot Act; Due Diligence
..............................................................................................
135  17.12  Integration
.......................................................................................................................
135  17.13  Nautilus as Agent for Borrowers
....................................................................................
136  17.14  Acknowledgement and Consent to Bail-In of EEA Financial Institutions
..................... 136  17.15  Acknowledgment Regarding Any Supported QFCs
....................................................... 137  iv  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr006.jpg]
  EXHIBITS AND SCHEDULES  Exhibit A-1 Form of Assignment and Acceptance Exhibit
B-1 Form of Borrowing Base Certificate Exhibit C-1 Form of Compliance
Certificate Exhibit J-1 Form of Joinder Exhibit L-1 Form of LIBOR Notice Exhibit
N-1 Form of Credit Card Notification Exhibit P-1 Form of Perfection Certificate
Schedule A-1 Agent’s Account Schedule A-2 Authorized Persons Schedule C-1
Commitments Schedule C-2 Customs Brokers Schedule D-1 Designated Account
Schedule P-1 Permitted Investments Schedule P-2 Permitted Liens Schedule 3.1
Conditions Precedent Schedule 4.1(b) Capitalization of Borrowers Schedule 4.1(c)
Capitalization of Borrowers’ Subsidiaries Schedule 4.1(d) Subscriptions,
Options, Warrants, Calls Schedule 4.6(b) Litigation Schedule 4.10 Employee
Benefits Schedule 4.11 Environmental Matters Schedule 4.14 Permitted
Indebtedness Schedule 4.25 Location of Inventory Schedule 4.31 Credit Card
Arrangements Schedule 4.32 Material Contracts Schedule 5.1 Financial Statements,
Reports, Certificates Schedule 5.2 Collateral Reporting Schedule 5.18
Post-Closing Obligations Schedule 6.5 Nature of Business v  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr007.jpg]
  CREDIT AGREEMENT THIS CREDIT AGREEMENT is entered into as of January 31, 2020,
by and among the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined), WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Agent”), NAUTILUS, INC., a Washington corporation (“Nautilus”),
OCTANE FITNESS, LLC, a Minnesota limited liability company (“Octane”), and those
additional Persons that are joined as a party hereto by executing the form of
Joinder attached hereto as Exhibit J-1 (each, together with Nautilus and Octane,
a “Borrower” and individually and collectively, jointly and severally, the
“Borrowers”). The parties agree as follows: 1. DEFINITIONS AND CONSTRUCTION. 1.1
Definitions. As used in this Agreement, the following terms shall have the
following definitions: “Acceptable Appraisal” means, with respect to an
appraisal of Inventory or IP, the most recent appraisal of such property
received by Agent (a) from an appraisal company satisfactory to Agent in Agent’s
Permitted Discretion (including, without limitation, so long as it is
satisfactory to Agent in Agent’s Permitted Discretion, Hilco), (b) the scope and
methodology (including, to the extent relevant, any sampling procedure employed
by such appraisal company) of which are satisfactory to Agent in Agent’s
Permitted Discretion, and (c) the results of which are satisfactory to Agent in
Agent’s Permitted Discretion. “Account” means an account (as that term is
defined in the Code). “Account Debtor” means any Person who is obligated on an
Account, chattel paper, or a general intangible, including, without limitation,
a Credit Card Issuer or a Credit Card Processor. “Account Party” has the meaning
specified therefor in Section 2.11(h) of this Agreement. “Accounting Changes”
means changes in accounting principles required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
of the American Institute of Certified Public Accountants (or successor thereto
or any agency with similar functions). “Acquired Indebtedness” means
Indebtedness of a Person whose assets or Equity Interests are acquired by a Loan
Party or any of its Subsidiaries in a Permitted Acquisition; provided, that such
Indebtedness (a) is either purchase money Indebtedness or a Capital Lease with
respect to Equipment or mortgage financing with respect to Real Property, (b)
was in existence prior to the date of such Permitted Acquisition, and (c) was
not incurred in connection with, or in contemplation of, such Permitted
Acquisition. “Acquisition” means (a) the purchase or other acquisition by a
Person or its Subsidiaries of all or substantially all of the assets of (or any
division or business line of) any other Person, or (b) the purchase or other
acquisition (whether by means of a merger, consolidation, or otherwise) by a
Person or its Subsidiaries of all of the Equity Interests of any other Person.
“Additional Documents” has the meaning specified therefor in Section 5.12 of
this Agreement. 1  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr008.jpg]
  “Administrative Borrower” has the meaning specified therefor in Section 17.13
of this Agreement. “Administrative Questionnaire” has the meaning specified
therefor in Section 13.1(a) of this Agreement. “Affected Lender” has the meaning
specified therefor in Section 2.13(b) of this Agreement. “Affiliate” means, as
applied to any Person, any other Person who controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
“control” means the possession, directly or indirectly through one or more
intermediaries, of the power to direct the management and policies of a Person,
whether through the ownership of Equity Interests, by contract, or otherwise;
provided, that for purposes of the definition of Eligible Accounts, the
definition of Eligible Credit Card Receivables, and Section 6.10 of this
Agreement: (a) if any Person owns directly or indirectly 15% or more of the
Equity Interests having ordinary voting power for the election of directors or
other members of the governing body of a Person or 15% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person), then both such Persons shall be Affiliates of each
other, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person. “Agent” has the
meaning specified therefor in the preamble to this Agreement. “Agent-Related
Persons” means Agent, together with its Affiliates, officers, directors,
employees, attorneys, and agents. “Agent’s Account” means the Deposit Account of
Agent identified on Schedule A-1 to this Agreement (or such other Deposit
Account of Agent that has been designated as such, in writing, by Agent to
Borrowers and the Lenders). “Agent’s Liens” means the Liens granted by each Loan
Party or its Subsidiaries to Agent under the Loan Documents and securing the
Obligations. “Agreement” means this Credit Agreement, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
“Alternative Closing Borrowing Base” has the meaning specified therefor in the
definition of Borrowing Base. “Anti-Corruption Laws” means the FCPA, the U.K.
Bribery Act of 2010, as amended, and all other applicable laws and regulations
or ordinances concerning or relating to bribery or corruption in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business. “Anti-Money Laundering Laws” means the applicable
laws or regulations in any jurisdiction in which any Loan Party or any of its
Subsidiaries or Affiliates is located or is doing business that relates to money
laundering, any predicate crime to money laundering, or any financial record
keeping and reporting requirements related thereto. “Applicable Margin” means
(a) in the case of a Base Rate Loan which is a Term Loan, 4.00% (the “Term Loan
Base Rate Margin”); (b) in the case of a LIBOR Rate Loan which is a Term Loan,
5.00% (the “Term Loan LIBOR Rate Margin”); and (c) with respect to Base Rate
Loans or LIBOR Rate Loans that are Revolving Loans, as applicable, as of any
date of determination, the applicable margin set forth in the following table
that corresponds to the Average Availability of Borrowers for the most recently
completed 2  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr009.jpg]
  quarter; provided, that for the period from the Closing Date through and
including December 31, 2020, the Applicable Margin shall be set at the margin in
the row styled “Level III”; provided further, that any time an Event of Default
has occurred and is continuing, the Applicable Margin shall be set at the margin
in the row styled “Level III”: Applicable Margin for   Applicable Margin for  
Base Rate Loans which are  LIBOR Rate Loans which are 
Revolving Loans (the “Revolving  Revolving Loans (the “Revolving  Level 
Average Availability  Loan Base Rate Margin”)  Loan LIBOR Rate Margin”) 
I ≥ 20% of the Maximum  0.75 percentage points  1.75 percentage points 
Revolver Amount  II  < 20% of the Maximum  1.00 percentage points 
2.00 percentage points  Revolver Amount  but  ≥ 15% of the Maximum 
Revolver Amount  III  < 15% of the Maximum  1.25 percentage points 
2.25 percentage points  Revolver Amount  The Applicable Margin shall be
re-determined as of the first day of each quarter. “Application Event” means the
occurrence of (a) a failure by Borrowers to repay all of the Obligations in full
on the Maturity Date, or (b) an Event of Default and the election by Agent or
the Required Lenders to require that payments and proceeds of Collateral be
applied pursuant to Section 2.4(b)(iii) of this Agreement. “Assignee” has the
meaning specified therefor in Section 13.1(a) of this Agreement. “Assignment and
Acceptance” means an Assignment and Acceptance Agreement substantially in the
form of Exhibit A-1 to this Agreement. “Authorized Person” means any one of the
individuals identified as an officer of a Borrower on Schedule A-2 to this
Agreement, or any other individual identified by Administrative Borrower as an
authorized person and authenticated through Agent’s electronic platform or
portal in accordance with its procedures for such authentication. “Availability”
means, as of any date of determination, the amount that Borrowers are entitled
to borrow as Revolving Loans under Section 2.1 of this Agreement (after giving
effect to the then outstanding Revolver Usage). “Available Increase Amount”
means, as of any date of determination, an amount equal to the result of (a)
$10,000,000, minus (b) the aggregate principal amount of Increases to the
Revolver Commitments previously made pursuant to Section 2.14 of this Agreement.
3  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr010.jpg]
  “Average Availability” means, with respect to any period, the sum of the
aggregate amount of Availability for each day in such period (as calculated by
Agent as of the end of each respective day) divided by the number of days in
such period. “Average Revolver Usage” means, with respect to any period, the sum
of the aggregate amount of Revolver Usage for each day in such period
(calculated as of the end of each respective day) divided by the number of days
in such period. “Bail-In Action” means the exercise of any Write-Down and
Conversion Powers by the applicable EEA Resolution Authority in respect of any
liability of an EEA Financial Institution. “Bail-In Legislation” means, with
respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule. “Bank Product” means any one
or more of the following financial products or accommodations extended to any
Loan Party or any of its Subsidiaries by a Bank Product Provider: (a) credit
cards (including commercial cards (including so-called “purchase cards”,
“procurement cards” or “p-cards”)), (b) payment card processing services, (c)
debit cards, (d) stored value cards, (e) Cash Management Services, or (f)
transactions under Hedge Agreements. “Bank Product Agreements” means those
agreements entered into from time to time by any Loan Party or any of its
Subsidiaries with a Bank Product Provider in connection with the obtaining of
any of the Bank Products. “Bank Product Collateralization” means providing cash
collateral (pursuant to documentation reasonably satisfactory to Agent) to be
held by Agent for the benefit of the Bank Product Providers (other than the
Hedge Providers) in an amount determined by Agent as sufficient to satisfy the
reasonably estimated credit exposure, operational risk or processing risk with
respect to the then existing Bank Product Obligations (other than Hedge
Obligations). “Bank Product Obligations” means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by each Loan Party and its
Subsidiaries to any Bank Product Provider pursuant to or evidenced by a Bank
Product Agreement and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent
or any Lender is obligated to pay to a Bank Product Provider as a result of
Agent or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to a Loan
Party or its Subsidiaries. “Bank Product Provider” means Wells Fargo or any of
its Affiliates, including each of the foregoing in its capacity, if applicable,
as a Hedge Provider. “Bank Product Reserves” means, as of any date of
determination, those reserves that Agent deems necessary or appropriate to
establish (based upon the Bank Product Providers’ determination of the
liabilities and obligations of each Loan Party and its Subsidiaries in respect
of Bank Product Obligations) in Agent’s Permitted Discretion in respect of Bank
Products then provided or outstanding. “Bankruptcy Code” means title 11 of the
United States Code, as in effect from time to time. 4  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr011.jpg]
  “Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of one
month and shall be determined on a daily basis), plus one percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate (and, if any such announced rate is
below zero, then the rate determined pursuant to this clause (c) shall be deemed
to be zero). “Base Rate Loan” means each portion of the Revolving Loans or the
Term Loan that bears interest at a rate determined by reference to the Base
Rate. “Base Rate Margin” means the Revolving Loan Base Rate Margin or the Term
Loan Base Rate Margin, as applicable. “Benchmark Replacement” means the sum of:
(a) the alternate benchmark rate (which may include Term SOFR) that has been
selected by Agent and Administrative Borrower giving due consideration to (i)
any selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a rate of interest as a
replacement to the LIBOR Rate for United States dollar-denominated syndicated
credit facilities and (b) the Benchmark Replacement Adjustment; provided that,
if the Benchmark Replacement as so determined would be less than zero, the
Benchmark Replacement shall be deemed to be zero for the purposes of this
Agreement. “Benchmark Replacement Adjustment” means, with respect to any
replacement of the LIBOR Rate with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by Agent and Administrative Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBOR Rate with the applicable Unadjusted Benchmark Replacement for United
States dollar-denominated syndicated credit facilities at such time. “Benchmark
Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Agent decides may be appropriate to reflect
the adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by Agent in a manner substantially consistent with market
practice (or, if Agent decides that adoption of any portion of such market
practice is not administratively feasible or if Agent determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as Agent decides is reasonably necessary in
connection with the administration of this Agreement). 5  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr012.jpg]
  “Benchmark Replacement Date” means the earlier to occur of the following
events with respect to the LIBOR Rate: (a) in the case of clause (a) or (b) of
the definition of Benchmark Transition Event, the later of (i) the date of the
public statement or publication of information referenced therein and (ii) the
date on which the administrator of the LIBOR Rate permanently or indefinitely
ceases to provide the LIBOR Rate; or (b) in the case of clause (c) of the
definition of Benchmark Transition Event, the date of the public statement or
publication of information referenced therein. “Benchmark Transition Event”
means the occurrence of one or more of the following events with respect to the
LIBOR Rate: (a) a public statement or publication of information by or on behalf
of the administrator of the LIBOR Rate announcing that such administrator has
ceased or will cease to provide the LIBOR Rate, permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBOR Rate; (b) a
public statement or publication of information by the regulatory supervisor for
the administrator of the LIBOR Rate, the Federal Reserve System of the United
States (or any successor), an insolvency official with jurisdiction over the
administrator for the LIBOR Rate, a resolution authority with jurisdiction over
the administrator for the LIBOR Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBOR Rate,
which states that the administrator of the LIBOR Rate has ceased or will cease
to provide the LIBOR Rate permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide the LIBOR Rate; or (c) a public statement or
publication of information by the regulatory supervisor for the administrator of
the LIBOR Rate announcing that the LIBOR Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Agent or the
Required Lenders, as applicable, by notice to Administrative Borrower, Agent (in
the case of such notice by the Required Lenders) and the Lenders. “Benchmark
Unavailability Period” means, if a Benchmark Transition Event and its related
Benchmark Replacement Date have occurred with respect to the LIBOR Rate and
solely to the extent that the LIBOR Rate has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with Section
2.12(d)(iii) and (y) ending at the time that a Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder pursuant to Section
2.12(d)(iii). “Beneficial Ownership Certification” means a certification
regarding beneficial ownership as required by the Beneficial Ownership
Regulation. “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230. 6 
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr013.jpg]
  “BHC Act Affiliate” of a Person means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such Person.
“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers). “Board of
Governors” means the Board of Governors of the Federal Reserve System of the
United States (or any successor). “Borrower” and “Borrowers” have the respective
meanings specified therefor in the preamble to this Agreement. “Borrower
Materials” has the meaning specified therefor in Section 17.9(c) of this
Agreement. “Borrowing” means a borrowing consisting of Revolving Loans made on
the same day by the Lenders (or Agent on behalf thereof), or by Swing Lender in
the case of a Swing Loan, or by Agent in the case of an Extraordinary Advance.
“Borrowing Base” means, as of any date of determination, the result of: (a) the
lesser of (i) $3,500,000, and (ii) 90% of the face amount of Eligible Credit
Card Receivables, less the amount, if any, of the Dilution Reserve with respect
to such Credit Card Receivables, plus (b) 85% of the amount of Eligible
Accounts, less the amount, if any, of the Dilution Reserve with respect to such
Accounts, plus (c) the lesser of (i) $30,000,000, and (ii) the sum of (A) the
lesser of (1) the product of 70% multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of Eligible Finished Goods Inventory at such time, and (2)
the product of 85% multiplied by the Net Recovery Percentage identified in the
most recent Acceptable Appraisal of Inventory, multiplied by the value
(calculated at the lower of cost or market on a basis consistent with Borrowers’
historical accounting practices) of Eligible Finished Goods Inventory (such
determination may be made as to different categories of Eligible Finished Goods
Inventory based upon the Net Recovery Percentage applicable to such categories)
at such time, 7  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr014.jpg]
  plus (B) the least of (1) $7,000,000, (2) the result of 70% multiplied by the
value (calculated at the lower of cost or market on a basis consistent with
Borrowers’ historical accounting practices) of Eligible In-Transit Inventory
consisting of finished goods, and (3) the result of 85% multiplied by the Net
Recovery Percentage identified in the most recent Acceptable Appraisal of
Inventory, multiplied by the value (calculated at the lower of cost or market on
a basis consistent with Borrowers’ historical accounting practices) of Eligible
In-Transit Inventory consisting of finished goods (such determination may be
made as to different categories of finished goods Inventory based upon the Net
Recovery Percentage applicable to such categories) at such time, plus (C) the
least of (1) $1,000,000, (2) the result of 70% multiplied by the value
(calculated at the lower of cost or market on a basis consistent with Borrowers’
historical accounting practices) of Eligible Spare Parts Inventory, and (3) the
result of 85% multiplied by the Net Recovery Percentage identified in the most
recent Acceptable Appraisal of Inventory, multiplied by the value (calculated at
the lower of cost or market on a basis consistent with Borrowers’ historical
accounting practices) of Eligible Spare Parts Inventory (such determination may
be made as to different categories of Eligible Spare Parts Inventory based upon
the Net Recovery Percentage applicable to such categories) at such time, minus
(d) the aggregate amount of Reserves, if any, established by Agent from time to
time under Section 2.1(c) of this Agreement; provided, that (i) to the extent
that Agent and the Lenders were not able to complete a field examination (the
“Field Exam”) prior to the Closing Date, the Borrowing Base for purposes of any
Revolving Loans and Letters of Credit shall be the Alternative Closing Borrowing
Base until the earlier of the date that Agent shall have received the Field Exam
and the 60th day from and including the Closing Date; (ii) if Agent has not
received the Field Exam with respect to assets to be included in the Borrowing
Base on or before such 60th day, then the Borrowing Base shall be deemed to be
zero on and after such 60th day until Agent’s receipt and reasonable opportunity
to review the results of such Field Exam, but so long as the Loan Parties and
Agent are continuing to diligently work in good faith toward completion of the
Field Exam as of and after such 60th day, Agent will not unreasonably withhold
its consent to allowing the Alternative Closing Borrowing Base to continue until
the Field Exam is completed; and (iii) on and after the receipt and review by
Agent of the Field Exam, the Borrowers’ eligible assets shall be included in the
Borrowing Base as provided above and not the Alternative Closing Borrowing Base.
8  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr015.jpg]
  For purposes hereof, the “Alternative Closing Borrowing Base” means, as of any
date of determination, the result of (a) the lesser of (i) $35,000,000, and (ii)
the sum of (A) 55% of the net book value of Borrowers’ consolidated balance
sheet Accounts, plus (B) the product of 35% multiplied by the net book value of
Borrowers’ consolidated balance sheet Inventory, minus (b) the aggregate amount
of Reserves, if any, established by Agent from time to time under Section 2.1(c)
of this Agreement; provided, that, (1) the net book value shall be based on the
most recent financial statements received by Agent and (2) Agent will adjust the
Alternative Closing Borrowing Base as to applicable Reserves and as to Eligible
Accounts and Eligible Credit Card Receivables based on any field examination
results with respect thereto at the time that it receives such field examination
results (but using the advance rate and terms as to such Eligible Accounts or
such Eligible Credit Card Receivables, as applicable, set forth in the
definition of Borrowing Base) and as to applicable Reserves and as to the
Eligible Inventory and the Eligible In-Transit Inventory at the time that it
receives any field examination results with respect thereto at the time that it
receives such field examination results (but using the advance rate and terms as
to such Eligible Inventory or such Eligible In-Transit Inventory, as applicable,
set forth in the definition of Borrowing Base). “Borrowing Base Certificate”
means a certificate substantially in the form of Exhibit B-1 to this Agreement,
which such form of Borrowing Base Certificate may be amended, restated,
supplemented or otherwise modified from time to time (including without
limitation, changes to the format thereof), as satisfactory to Agent in Agent’s
Permitted Discretion. “Business Day” means any day that is not a Saturday,
Sunday, or other day on which banks are authorized or required to close in the
State of Illinois or the State of Washington, except that, if a determination of
a Business Day shall relate to a LIBOR Rate Loan, the term “Business Day” also
shall exclude any day on which banks are closed for dealings in Dollar deposits
in the London interbank market. “Capital Expenditures” means, with respect to
any Person for any period, the amount of all expenditures by such Person and its
Subsidiaries during such period that are capital expenditures as determined in
accordance with GAAP, whether such expenditures are paid in cash or financed,
but excluding, without duplication (a) expenditures made during such period in
connection with the replacement, substitution, or restoration of assets or
properties pursuant to Section 2.4(e)(iii) of this Agreement, (b) with respect
to the purchase price of assets that are purchased substantially
contemporaneously with the trade-in of existing assets during such period, the
amount that the gross amount of such purchase price is reduced by the credit
granted by the seller of such assets for the assets being traded in at such
time, and (c) expenditures made during such period to consummate one or more
Permitted Acquisitions. “Capital Lease” means a lease that is required to be
capitalized for financial reporting purposes in accordance with GAAP.
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP. “Cash
Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a 9  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr016.jpg]
  rating of at least A-1 from S&P or at least P-1 from Moody’s, (d) certificates
of deposit, time deposits, overnight bank deposits or bankers’ acceptances
maturing within one year from the date of acquisition thereof issued by any bank
organized under the laws of the United States or any state thereof or the
District of Columbia or any United States branch of a foreign bank having at the
date of acquisition thereof combined capital and surplus of not less than
$1,000,000,000, (e) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the laws of the United States or any state thereof so long as the full
amount maintained with any such other bank is insured by the Federal Deposit
Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or of any
recognized securities dealer having combined capital and surplus of not less
than $1,000,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (h) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above. “Cash Management Services” means any
cash management or related services including treasury, depository, return
items, overdraft, controlled disbursement, merchant store value cards,
e-payables services, electronic funds transfer, interstate depository network,
automatic clearing house transfer (including the Automated Clearing House
processing of electronic funds transfers through the direct Federal Reserve
Fedline system) and other cash management arrangements. “CFC” means a controlled
foreign corporation (as that term is defined in the IRC) in which any Loan Party
is a “United States shareholder” within the meaning of Section 951(b) of the
IRC. “Change in Law” means the occurrence after the date of this Agreement of:
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued. “Change of Control” means that: (a) any Person or two or more
Persons acting in concert shall have acquired beneficial ownership, directly or
indirectly, of Equity Interests of Administrative Borrower (or other securities
convertible into such Equity Interests) representing 35% or more of the combined
voting power of all Equity Interests of Administrative Borrower entitled
(without regard to the occurrence of any contingency) to vote for the election
of members of the Board of Directors of Administrative Borrower, (b) any Person
or two or more Persons acting in concert shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of Administrative Borrower or control over the Equity Interests of such
Person entitled to vote for members of the Board of Directors of Administrative
Borrower on a fully-diluted basis 10  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr017.jpg]
  (and taking into account all such Equity Interests that such Person or group
has the right to acquire pursuant to any option right) representing 35% or more
of the combined voting power of such Equity Interests, (c) occupation at any
time of a majority of the seats (other than vacant seats) on the Board of
Directors of Administrative Borrower by Persons who were not (i) directors of
Administrative Borrower on the date of this Agreement, nominated, appointed or
approved for consideration by shareholders for election by the Board of
Directors of Administrative Borrower, (ii) approved by the Board of Directors of
Administrative Borrower as director candidates prior to their election, nor
(iii) appointed by directors so nominated, appointed or approved, or (d)
Borrowers fail to own and control, directly or indirectly, 100% of the Equity
Interests of each other Loan Party. “Closing Date” means the date of the making
of the Term Loan (or other initial extension of credit) under this Agreement.
“Code” means the Illinois Uniform Commercial Code, as in effect from time to
time. “Collateral” means all assets and interests in assets and proceeds thereof
now owned or hereafter acquired by any Loan Party or its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents. For the avoidance of doubt, “Collateral” shall not
include Excluded Assets or any other assets expressly excluded from the
Collateral (as defined in the Guaranty and Security Agreement). “Collateral
Access Agreement” means a landlord waiver, bailee letter, or acknowledgement
agreement of any lessor, warehouseman, processor, consignee, or other Person in
possession of, having a Lien upon, or having rights or interests in any Loan
Party’s or its Subsidiaries’ books and records, Equipment, or Inventory, in each
case, in form and substance reasonably satisfactory to Agent. “Collections”
means, all cash, checks, notes, instruments, and other items of payment
(including insurance proceeds, cash proceeds of asset sales, rental proceeds and
tax refunds). “Commitment” means, with respect to each Lender, its Revolver
Commitment or its Term Loan Commitment, as the context requires, and, with
respect to all Lenders, their Revolver Commitments or their Term Loan
Commitments, as the context requires, in each case as such Dollar amounts are
set forth beside such Lender’s name under the applicable heading on Schedule C-1
to this Agreement or in the Assignment and Acceptance pursuant to which such
Lender became a Lender under this Agreement, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1 of this Agreement. “Commodity Exchange Act” means the
Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and
any successor statute. “Compliance Certificate” means a certificate
substantially in the form of Exhibit C-1 to this Agreement delivered by the
chief financial officer or treasurer of Administrative Borrower to Agent.
“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of this Agreement. “Control Agreement” means a control agreement, in form and
substance reasonably satisfactory to Agent, executed and delivered by a Loan
Party or one of its Subsidiaries, Agent, and the applicable securities
intermediary (with respect to a Securities Account) or bank (with respect to a
Deposit Account). 11  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr018.jpg]
  “Copyright Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement. “Covered Entity” means any of the following:
(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b); (b) a “covered bank” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 47.3(b); or (c) a “covered FSI”
as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Covered Party” has the meaning specified therefor in Section 17.15 of
this Agreement. “Credit Card Agreements” means all agreements now or hereafter
entered into by any Borrower or for the benefit of any Borrower, in each case
with any Credit Card Issuer or any Credit Card Processor with respect to sales
transactions involving credit card, debit card, or charge card purchases,
including, without limitation, the agreements set forth on Schedule 4.31 to this
Agreement. “Credit Card Issuer” means any Person (other than a Loan Party) who
issues or whose members issue credit cards, including, without limitation,
MasterCard or VISA bank credit or debit cards or other bank credit, debit, or
charge cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.,
or Visa International and American Express, Discover, Diners Club, Carte
Blanche, and other non-bank credit, debit, or charge cards, including, without
limitation, credit or debit cards issued by or through American Express Travel
Related Services Company, Inc., Novus Services, Inc., PayPal, Synchrony, and
other issuers approved by Agent in its Permitted Discretion. “Credit Card
Notification” means a notification substantially in the form of Exhibit N-1 to
this Agreement or otherwise in form and substance reasonably satisfactory to
Agent executed by a Loan Party and delivered to a Credit Card Issuer or Credit
Card Processor of such Loan Party. “Credit Card Processor” means any servicing
or processing agent or any factor or financial intermediary who facilitates,
services, processes or manages the credit authorization, billing transfer and/or
payment procedures with respect to any Borrower’s sales transactions involving
credit card, debit card, or charge card purchases by customers using credit
cards, debit cards, or charge cards issued by any Credit Card Issuer. “Credit
Card Receivables” means each “payment intangible” (as defined in the Code),
together with all income, payments and proceeds thereof, owed by a Credit Card
Issuer or Credit Card Processor to a Loan Party resulting from charges by a
customer of a Loan Party on credit, debit, or charge cards issued by such Credit
Card Issuer or processed by such Credit Card Processor in connection with the
sale of goods by a Loan Party, or services performed by a Loan Party, in each
case in the ordinary course of its business. “Customs Brokers” shall mean the
persons listed on Schedule C-2 hereto or such other person or persons as may be
selected by Administrative Borrower after the date hereof and after written
notice by Administrative Borrower to Agent who are reasonably acceptable to
Agent to handle the receipt of Inventory within the United States or to clear
Inventory through the Bureau of Customs and Border Protection or other domestic
or foreign export control authorities or otherwise perform port of entry
services to process Inventory imported by a Borrower from outside the United
States (such persons sometimes being referred to herein individually as a
“Customs Broker”), provided, that, as to each such person, (a) Agent 12 
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr019.jpg]
  shall have received a customs broker agreement by such person in favor of
Agent (in form and substance satisfactory to Agent) duly authorized, executed
and delivered by such person, (b) such agreement shall be in full force and
effect and (c) such person shall be in compliance in all material respects with
the terms thereof. “Default” means an event, condition, or default that, with
the giving of notice, the passage of time, or both, would be an Event of
Default. “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “Defaulting Lender” means any Lender that (a) has failed to (i) fund
all or any portion of its Loans within two Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies Agent and
Administrative Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable Default or Event of
Default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Agent, Issuing Bank, or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified any Borrower, Agent or Issuing Bank in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable Default or
Event of Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by Agent or Administrative Borrower, to confirm in writing
to Agent and Administrative Borrower that it will comply with its prospective
funding obligations hereunder (provided, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Agent and Administrative Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of any Insolvency
Proceeding, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-in Action; provided, that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to Administrative Borrower, Issuing Bank, and each
Lender. “Defaulting Lender Rate” means (a) for the first three days from and
after the date the relevant payment is due, the Base Rate, and (b) thereafter,
the interest rate then applicable to Revolving Loans that are Base Rate Loans
(inclusive of the Base Rate Margin applicable thereto). “Deposit Account” means
any deposit account (as that term is defined in the Code). 13  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr020.jpg]
  “Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1 to this Agreement (or such other Deposit Account of
Administrative Borrower located at Designated Account Bank that has been
designated as such, in writing, by Borrowers to Agent). “Designated Account
Bank” has the meaning specified therefor in Schedule D-1 to this Agreement (or
such other bank that is located within the United States that has been
designated as such, in writing, by Administrative Borrower to Agent). “Dilution”
means (a) with respect to Accounts (other than Credit Card Receivables), as of
any date of determination, a percentage, based upon the experience of the
immediately prior 12 months, that is the result of dividing the Dollar amount of
(i) bad debt write-downs, discounts, advertising allowances, credits, or other
dilutive items with respect to Borrowers’ Accounts during such period, by (ii)
Borrowers’ gross billings with respect to Accounts during such period, and (b)
with respect to Credit Card Receivables, as of any date of determination, a
percentage, based upon the experience of the immediately prior 12 months, that
is the result of dividing the Dollar amount of (i) bad debt write-downs,
discounts, advertising allowances, credits, or other dilutive items with respect
to Borrowers’ Credit Card Receivables during such period, by (ii) Borrowers’
gross billings with respect to Credit Card Receivables during such period.
“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts or Eligible Credit Card
Receivables, as applicable, by the extent to which Dilution is in excess of 5%.
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) matures or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provide
for the scheduled payments of dividends in cash, or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Maturity Date. “Disqualified Institution” means,
on any date, (a) any Person designated by Administrative Borrower as a
“Disqualified Institution” by written notice delivered to Agent prior to the
date hereof, and (b) those Persons who are direct competitors of the Borrowers
identified in writing by Administrative Borrower to Agent from time to time,
subject to the written consent of Agent; provided, that “Disqualified
Institutions” shall exclude any Person that Administrative Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to Agent from time to time; provided further, that in connection with
any assignment or participation, the Assignee or Participant with respect to
such proposed assignment or participation that is an investment bank, a
commercial bank, a finance company, a fund, or other Person which merely has an
economic interest in any such direct competitor, and is not itself such a direct
competitor of Borrower or its Subsidiaries, shall not be deemed to be a
Disqualified Institution for the purposes of this definition. “Dollars” or “$”
means United States dollars. “Domestic Subsidiary” means any Subsidiary of any
Loan Party that is not a Foreign Subsidiary. 14  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr021.jpg]
  “Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication. “Early Opt-in Election” means the occurrence of: (a) (i) a
determination by Agent or (ii) a notification by the Required Lenders to Agent
(with a copy to Administrative Borrower) that the Required Lenders have
determined that United States dollar-denominated syndicated credit facilities
being executed at such time, or that include language similar to that contained
in Section 2.12(d)(iii) are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the LIBOR Rate,
and (b) (i) the election by Agent or (ii) the election by the Required Lenders
to declare that an Early Opt-in Election has occurred and the provision, as
applicable, by Agent of written notice of such election to Administrative
Borrower and the Lenders or by the Required Lenders of written notice of such
election to Agent. “Earn-Outs” means unsecured liabilities of a Loan Party
arising under an agreement to make any deferred payment as a part of the
Purchase Price for a Permitted Acquisition, including performance bonuses or
consulting payments in any related services, employment or similar agreement, in
an amount that is subject to or contingent upon the revenues, income, cash flow
or profits (or the like) of the target of such Permitted Acquisition. “EBITDA”
means, with respect to any fiscal period and with respect to Borrowers
determined, in each case, on a consolidated basis in accordance with GAAP: (a)
the consolidated net income (or loss), minus (b) without duplication, the sum of
the following amounts for such period to the extent included in determining
consolidated net income (or loss) for such period: (i) unusual or non-recurring
gains, and (ii) interest income, plus (c) without duplication, the sum of the
following amounts for such period to the extent deducted in determining
consolidated net income (or loss) for such period: (i) non-cash unusual or
non-recurring losses, (ii) Interest Expense, (iii) income taxes, (iv)
depreciation and amortization, (v) cash severance payments, (vi) non-recurring
restructuring charges, 15  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr022.jpg]
  (vii) professional fees, including Board of Directors fees and expenses, and
(viii) transaction costs and expenses related to the consummation of the
financing transaction contemplated by this Agreement. For the purposes of
calculating EBITDA for any period of twelve consecutive months (each, a
“Reference Period”), if at any time during such Reference Period (and after the
Closing Date), any Loan Party or any of its Subsidiaries shall have made a
Permitted Acquisition, EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto (including pro forma adjustments arising
out of events which are directly attributable to such Permitted Acquisition, are
factually supportable, and are expected to have a continuing impact, in each
case to be mutually and reasonably agreed upon by Borrowers and Agent) or in
such other manner acceptable to Agent as if any such Permitted Acquisition or
adjustment occurred on the first day of such Reference Period. “EBITDA Covenant”
has the meaning specified therefor in the Fee Letter. “EEA Financial
Institution” means (a) any credit institution or investment firm established in
any EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent. “EEA Member Country” means
any of the member states of the European Union, Iceland, Liechtenstein, and
Norway. “EEA Resolution Authority” means any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Eligible Accounts” means those Accounts (other than
Credit Card Receivables) created by a Borrower in the ordinary course of its
business, that arise out of such Borrower’s sale of goods or rendition of
services, that comply with each of the representations and warranties respecting
Eligible Accounts made in the Loan Documents, and that are not excluded as
ineligible by virtue of one or more of the excluding criteria set forth below;
provided, that such criteria may be revised from time to time by Agent in
Agent’s Permitted Discretion to address the results of any information with
respect to the Borrowers’ business or assets of which Agent becomes aware after
the Closing Date, including any field examination performed by (or on behalf of)
Agent from time to time after the Closing Date. In determining the amount to be
included, Eligible Accounts shall be calculated net of customer deposits,
unapplied cash, taxes, finance charges, service charges, discounts, credits,
allowances, and rebates. Eligible Accounts shall not include Credit Card
Receivables or the following: (a) Accounts that the Account Debtor has failed to
pay within 120 days of original invoice date or 60 days of due date, (b)
Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of all
Accounts owed by that Account Debtor (or its Affiliates) are deemed ineligible
under clause (a) above, (c) Accounts with selling terms of more than 75 days,
(d) Accounts with respect to which the Account Debtor is an Affiliate of any
Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower, 16  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr023.jpg]
  (e) Accounts (i) arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional, or (ii) with respect to which the
payment terms are “C.O.D.”, cash on delivery or other similar terms, (f)
Accounts that are not payable in Dollars, (g) Accounts with respect to which the
Account Debtor either (i) does not maintain its chief executive office in the
United States or Canada, or (ii) is not organized under the laws of the United
States or Canada or any state or province thereof, or (iii) is the government of
any foreign country or sovereign state, or of any state, province, municipality,
or other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof, unless (A) the Account is
supported by an irrevocable letter of credit reasonably satisfactory to Agent
(as to form, substance, and issuer or domestic confirming bank) that has been
delivered to Agent and, if requested by Agent, is directly drawable by Agent, or
(B) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, reasonably satisfactory to Agent, (h) Accounts with respect
to which the Account Debtor is either (i) the United States or any department,
agency, or instrumentality of the United States (exclusive, however, of Accounts
with respect to which Borrowers have complied, to the reasonable satisfaction of
Agent, with the Assignment of Claims Act, 31 USC §3727), or (ii) any state of
the United States or any other Governmental Authority, (i) Accounts with respect
to which the Account Debtor is a creditor of a Borrower, has or has asserted a
right of recoupment or setoff, or has disputed its obligation to pay all or any
portion of the Account, to the extent of such claim, right of recoupment or
setoff, or dispute, (j) Accounts with respect to an Account Debtor whose
Eligible Accounts owing to Borrowers exceed (i) for Dick’s Sporting Goods, Inc.,
and its Affiliates, on a consolidated basis, 50% of all Eligible Accounts, (ii)
for Amazon.com, Inc., and its Affiliates, on a consolidated basis, 50% of all
Eligible Accounts, (iii) for Walmart.com and its Affiliates, on a consolidated
basis, 25% of all Eligible Accounts, and (iv) for any other Account Debtor, 15%
of all Eligible Accounts (any such percentage under clauses (i), (ii), (iii), or
(iv), as applied to a particular Account Debtor or consolidated group of Account
Debtors, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor or consolidated group of Account Debtors
deteriorates), to the extent of the obligations owing by such Account Debtor in
excess of such percentage; provided, that in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by Agent based on all of the otherwise Eligible Accounts prior to
giving effect to any eliminations based upon the foregoing concentration limit,
(k) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor, (l)
Accounts, the collection of which, Agent, in its Permitted Discretion, believes
to be doubtful, including by reason of the Account Debtor’s financial condition,
(m) Accounts that are not subject to a valid and perfected first-priority
Agent’s Lien, (n) Accounts with respect to which (i) the goods giving rise to
such Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor, 17  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr024.jpg]
  (o) Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity, (p) Accounts (i) that represent the right to receive
progress payments or other advance billings that are due prior to the completion
of performance by the applicable Borrower of the subject contract for goods or
services, or (ii) that represent credit card sales, or (q) Accounts owned by a
target acquired in connection with a Permitted Acquisition or Permitted
Investment, or Accounts owned by a Person that is joined to this Agreement as a
Borrower pursuant to the provisions of this Agreement, until the completion of a
field examination with respect to such Accounts, in each case, satisfactory to
Agent in its Permitted Discretion. “Eligible Credit Card Receivables” means
those Credit Card Receivables of a Borrower that arise out of such Borrower’s
sale of goods or rendition of services, that comply with each of the
representations and warranties respecting Eligible Credit Card Receivables made
in the Loan Documents, and that are not excluded as ineligible by virtue of one
or more of the excluding criteria set forth below; provided, that such criteria
may be revised from time to time by Agent in Agent’s Permitted Discretion to
address the results of any information with respect to the Borrowers’ business
or assets of which Agent becomes aware after the Closing Date, including any
field examination performed by (or on behalf of) Agent from time to time after
the Closing Date. In determining the amount to be included, Eligible Credit Card
Receivables shall be calculated net of customer deposits, unapplied cash, taxes,
finance charges, service charges, discounts, credits, allowances, and rebates.
Eligible Credit Card Receivables shall not include the following: (a) any Credit
Card Receivable that does not constitute a “payment intangible” (as defined in
the Code) or an Account, (b) any Credit Card Receivable that has been
outstanding for more than five days from the date of sale, (c) any Credit Card
Receivable with respect to which the Account Debtor is an Affiliate of any
Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower, (d) any Credit Card Receivable arising in a transaction wherein goods
are placed on consignment or are sold pursuant to a guaranteed sale, a sale or
return, a sale on approval, a bill and hold, or any other terms by reason of
which the payment by the Account Debtor may be conditional, (e) any Credit Card
Receivable that is not payable in Dollars, (f) any Credit Card Receivable with
respect to which the Account Debtor is a creditor of a Borrower, has or has
asserted a right of recoupment or setoff, or has disputed its obligation to pay
all or any portion of the Account, to the extent of such claim, right of
recoupment or setoff, or dispute, (g) any Credit Card Receivable with respect to
which the applicable Credit Card Issuer or Credit Card Processor is subject to
an Insolvency Proceeding, is not Solvent, has gone out of business, or as to
which any Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Credit Card Issuer or
Credit Card Processor, (h) any Credit Card Receivable, the collection of which,
Agent, in its Permitted Discretion, believes to be doubtful, including by reason
of the financial condition of the applicable Credit Card Issuer or the Credit
Card Processor, 18  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr025.jpg]
  (i) any Credit Card Receivable (i) that is not subject to a valid and
perfected first- priority Agent’s Lien, or (ii) with respect to which a Borrower
does not have good, valid, and marketable title thereto, free and clear of any
Lien (other than Agent’s Lien), (j) any Credit Card Receivable with respect to
which the applicable Credit Card Issuer or Credit Card Processor is a Sanctioned
Person or Sanctioned Entity, (k) any Credit Card Receivable that represents the
right to receive progress payments or other advance billings that are due prior
to the completion of performance by the applicable Borrower of the subject
contract for goods or services, (l) any Credit Card Receivable where such Credit
Card Receivable or the underlying contract contravenes any laws, rules or
regulations applicable thereto, including, without limitation, rules and
regulations relating to truth-in-lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy
or any Person party to the underlying contract is in violation of any such laws,
rules or regulations, (m) any Credit Card Receivable that is not a valid,
legally enforceable obligation of the applicable Credit Card Issuer or Credit
Card Processor with respect thereto, (n) any Credit Card Receivable as to which
the applicable Credit Card Issuer or Credit Card Processor has the right under
certain circumstances to require a Loan Party to repurchase the Credit Card
Receivables from such Credit Card Issuer or Credit Card Processor (o) any Credit
Card Receivable that is disputed or with recourse or with respect to which a
claim, chargeback, offset, deduction or counterclaim, dispute or other defense
has been asserted (to the extent of such claim, chargeback, offset, deduction or
counterclaim, dispute or other defense); (p) any Credit Card Receivable that is
evidenced by “chattel paper” or an “instrument” of any kind unless such “chattel
paper” or “instrument” is in the possession of Agent, and to the extent
necessary or appropriate, endorsed to Agent, (q) any Credit Card Receivable that
is subject to any accrued and actual discounts, claims, credits or credits
pending, promotional program allowances, price adjustments, finance charges or
other allowances (including any amount that a Borrower may be obligated to
rebate to a customer, Credit Card Issuer or Credit Card Processor pursuant to
the terms of any agreement or understanding (written or oral)) (to the extent of
such discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances), (r) any
Credit Card Receivable for which cash has been received in respect of such
Credit Card Receivable but not yet applied by the applicable Borrower to reduce
the amount of such Credit Card Receivable (but only to the extent of the
aggregate amount of cash that has been received in respect of such Credit Card
Receivable but not yet applied by the applicable Borrower to reduce the amount
of such Credit Card Receivable), (s) any portion of Credit Card Receivables that
reflect a reasonable reserve for warranty claims or returns or amounts which are
owed to Account Debtors, including those for rebates, allowances, co-op
advertising, or other deductions, or (t) Credit Card Receivables owned by a
target acquired in connection with a Permitted Acquisition or Permitted
Investment, or Credit Card Receivables owned by a Person that is joined to this
Agreement as a Borrower pursuant to the provisions of this Agreement, until the
completion of a field 19  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr026.jpg]
  examination with respect to such Credit Card Receivables, in each case,
satisfactory to Agent in its Permitted Discretion. “Eligible Finished Goods
Inventory” means Inventory that qualifies as Eligible Inventory and consists of
first-quality finished goods held for sale in the ordinary course of Borrowers’
business. “Eligible In-Transit Inventory” means those items of Inventory that do
not qualify as Eligible Inventory solely because (i)(A) they are not located at
one of the locations in the continental United States set forth on Schedule 4.25
to this Agreement (as such Schedule 4.25 may be amended from time to time in
accordance with Section 5.14) (or in-transit from one such location to another
such location), or (B) they are in transit from a location other than a location
set forth on Schedule 4.25 to this Agreement (as such Schedule 4.25 may be
amended from time to time in accordance with Section 5.14)) and (ii) a Borrower
does not have actual and exclusive possession thereof, but as to which, (a) such
Inventory currently is in transit (whether by vessel, air, or land) from an
origin location outside of the continental United States to a location set forth
on Schedule 4.25 to this Agreement (as such Schedule 4.25 may be amended from
time to time in accordance with Section 5.14), (b) title to such Inventory has
passed to a Borrower and Agent shall have received such evidence thereof as it
may from time to time require, (c) such Inventory is insured against types of
loss, damage, hazards, and risks, and in amounts, satisfactory to Agent in its
Permitted Discretion, and Agent shall have received a copy of the certificate of
marine cargo or casualty insurance in connection therewith in which it has been
named as an additional insured and loss payee in a manner acceptable to Agent,
(d) unless Agent otherwise agrees in writing with respect to any such Inventory
with regards to Inventory that is in transit (whether by vessel, air, or land)
from an origin location outside of the continental United States to a location
set forth on Schedule 4.25 to this Agreement (as such Schedule 4.25 may be
amended from time to time in accordance with Section 5.14), such Inventory
either: (i) is the subject of a negotiable bill of lading governed by the laws
of a state within the United States (A) that is consigned to Agent or one of its
Customs Brokers (either directly or by means of endorsements), (B) that was
issued by the carrier (including a non-vessel operating common carrier) in
possession of the Inventory that is subject to such bill of lading, and (C) that
either is in the possession of Agent or a Customs Broker (in each case in the
continental United States), or (ii) is the subject of a negotiable forwarder’s
cargo receipt governed by the laws of a state within the United States and is
not the subject of a bill of lading (other than a negotiable bill of lading
consigned to, and in the possession of, a consolidator or Agent, or their
respective agents) and such negotiable cargo receipt on its face indicates the
name of the Customs Broker as a carrier or multimodal transport operator and has
been signed or otherwise authenticated by it in such capacity or as a named
agent for or on behalf of the carrier or multimodal transport operator, in any
case respecting such Inventory (A) consigned to Agent or one of its Customs
Brokers that is handling the importing, shipping and delivery of such Inventory
(either directly or by means of endorsements), (B) that was issued by a
consolidator respecting the subject Inventory, and (C) that is in the possession
of Agent or a Customs Broker (in each case in the continental United States),
(e) such Inventory is in the possession of a common carrier (including on behalf
of any non-vessel operating common carrier) that has issued the bill of lading
or other document of title with respect thereto or the Customs Broker handling
the importing, shipping and delivery of such Inventory, 20  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr027.jpg]
  (f) the documents of title related thereto are subject to the valid and
perfected first- priority Lien of Agent, (g) Agent determines that such
Inventory is not subject to (i) any Person’s right of reclamation, repudiation,
stoppage in transit or diversion or (ii) any other right or claim of any other
Person which is (or is capable of being) senior to, or pari passu with, the Lien
of Agent or Agent determines that any Person’s right or claim impairs, or
interferes with, directly or indirectly, the ability of Agent to realize on, or
reduces the amount that Agent may realize from the sale or other disposition of
such Inventory, unless, in the case of unpaid freight forwarder fees and
expenses or customer duties and custom fees associated with such Inventory,
Administrative Borrower has provided an estimate of same to Agent in order for
Agent to establish an appropriate Reserve with respect thereto, (h)
Administrative Borrower has provided (i) a certificate to Agent that certifies
that, to the best knowledge of such Borrower, such Inventory meets all of
Borrowers’ representations and warranties contained in the Loan Documents
concerning Eligible In-Transit Inventory, that it knows of no reason why such
Inventory would not be accepted by such Borrower when it arrives in the
continental United States and that the shipment as evidenced by the documents
conforms to the related order documents, and (ii) upon Agent’s request, a copy
of the invoice, packing slip and manifest with respect thereto, and (i) such
Inventory shall not have been in transit for more than 45 days. “Eligible
Inventory” means Inventory of a Borrower that complies with each of the
representations and warranties respecting Eligible Inventory made in the Loan
Documents, and that is not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent’s Permitted Discretion to address
the results of any information with respect to the Borrowers’ business or assets
of which Agent becomes aware after the Closing Date, including any field
examination or appraisal performed or received by Agent from time to time after
the Closing Date. In determining the amount to be so included, Inventory shall
be valued at the lower of cost or market on a basis consistent with Borrowers’
historical accounting practices. An item of Inventory shall not be included in
Eligible Inventory if: (a) a Borrower does not have good, valid, and marketable
title thereto, (b) a Borrower does not have actual and exclusive possession
thereof (either directly or through a bailee or agent of a Borrower), (c) it is
not located at one of the locations in the continental United States set forth
on Schedule 4.25 to this Agreement (as such Schedule 4.25 may be amended from
time to time in accordance with Section 5.14) (or in-transit from one such
location to another such location), (d) it is stored at locations holding less
than $100,000 of the aggregate value of such Borrower’s Inventory, (e) it is
in-transit to or from a location of a Borrower (other than in-transit from one
location set forth on Schedule 4.25 to this Agreement to another location set
forth on Schedule 4.25 to this Agreement (as such Schedule 4.25 may be amended
from time to time in accordance with Section 5.14)), (f) it is located on real
property leased by a Borrower or in a contract warehouse or with a bailee, in
each case, unless either (i) it is subject to a Collateral Access Agreement
executed by the lessor or warehouseman, as the case may be, and it is segregated
or otherwise separately identifiable from goods of others, if any, stored on the
premises, or (ii) either (A) Agent has established a Landlord Reserve 21 
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr028.jpg]
  with respect to such location, or (B) Agent, in its Permitted Discretion, has
determined to not establish a Landlord Reserve with respect to such location at
such time (which determination shall not limit Agent’s ability to establish a
Landlord Reserve with respect to such location at any other time, in its
Permitted Discretion and otherwise in accordance with this Agreement), (g) it is
the subject of a bill of lading or other document of title, (h) it is not
subject to a valid and perfected first-priority Agent’s Lien, (i) it consists of
goods returned or rejected by a Borrower’s customers, (j) it consists of goods
that are obsolete, slow moving, spoiled or are otherwise past the stated
expiration, “sell-by” or “use by” date applicable thereto, restrictive or custom
items or otherwise is manufactured in accordance with customer-specific
requirements, work-in-process, raw materials, or goods that constitute packaging
and shipping materials, supplies used or consumed in Borrowers’ business, bill
and hold goods, defective goods, “seconds,” or Inventory acquired on
consignment, (k) it is subject to third-party intellectual property, licensing
or other proprietary rights, unless Agent is satisfied that such Inventory can
be freely sold by Agent on and after the occurrence of an Event of a Default
despite such third party rights, or (l) it was acquired in connection with a
Permitted Acquisition or Permitted Investment, or such Inventory is owned by a
Person that is joined to this Agreement as a Borrower pursuant to the provisions
of this Agreement, until the completion of an Acceptable Appraisal of such
Inventory and the completion of a field examination with respect to such
Inventory that is satisfactory to Agent in its Permitted Discretion. “Eligible
IP” means IP of a Borrower that complies with each of the representations and
warranties respecting IP made in the Loan Documents, and that is not excluded as
ineligible by virtue of one or more of the excluding criteria set forth below;
provided, that such criteria may be revised from time to time by Agent in
Agent’s Permitted Discretion to address the results of any information with
respect to the Borrowers’ business or assets of which Agent becomes aware after
the Closing Date, including any field examination or appraisal performed or
received by Agent from time to time after the Closing Date. An item of IP shall
not be included in Eligible IP if: (a) it is not subject to a valid and
perfected first priority Agent’s Lien, (b) such Intellectual Property (or, in
the case of IP consisting of an Intellectual Property License, the Intellectual
Property subject to such Intellectual Property License) is not validly
registered with the U.S. Patent and Trademark Office or the U.S. Copyright
Office, as applicable, (c) (i) in the case of Intellectual Property, a Borrower
does not have good, valid, and marketable title thereto or (ii) in the case of
Intellectual Property Licenses, a Borrower does not exclusively license such IP
from another Person, or (d) an Acceptable Appraisal of such IP has not been
completed. “Eligible Spare Parts Inventory” means Inventory that qualifies as
Eligible Inventory and consists of goods that are first-quality spare parts and
that are not located in open pallets or containers. “Eligible Transferee” means
(a) any Lender (other than a Defaulting Lender), any Affiliate of any Lender and
any Related Fund of any Lender; (b)(i) a commercial bank organized under the
laws of the 22  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr029.jpg]
  United States or any state thereof, and having total assets in excess of
$1,000,000,000; (ii) a savings and loan association or savings bank organized
under the laws of the United States or any state thereof, and having total
assets in excess of $1,000,000,000; (iii) a commercial bank organized under the
laws of any other country or a political subdivision thereof; provided, that
(A)(x) such bank is acting through a branch or agency located in the United
States, or (y) such bank is organized under the laws of a country that is a
member of the Organization for Economic Cooperation and Development or a
political subdivision of such country, and (B) such bank has total assets in
excess of $1,000,000,000; (c) any other entity (other than a natural person)
that is” an “accredited investor” (as defined in Regulation D under the
Securities Act) that extends credit or buys loans as one of its businesses
including insurance companies, investment or mutual funds and lease financing
companies, and having total assets in excess of $1,000,000,000; and (d) during
the continuation of an Event of Default, any other Person approved by Agent.
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within
the preceding six (6) years has been sponsored, maintained or contributed to by
any Loan Party or ERISA Affiliate or (b) to which any Loan Party or ERISA
Affiliate has, or has had at any time within the preceding six (6) years, any
liability, contingent or otherwise. “Environmental Action” means any written
complaint, summons, citation, notice, directive, order, claim, litigation,
investigation, judicial or administrative proceeding, judgment, letter, or other
written communication from any Governmental Authority, or any third party
involving violations of Environmental Laws or releases of Hazardous Materials
(a) from any assets, properties, or businesses of any Borrower, any Subsidiary
of any Borrower, or any of their predecessors in interest, (b) from adjoining
properties or businesses, or (c) from or onto any facilities which received
Hazardous Materials generated by any Borrower, any Subsidiary of any Borrower,
or any of their predecessors in interest. “Environmental Law” means any
applicable federal, state, provincial, foreign or local statute, law, rule,
regulation, ordinance, code, binding and enforceable guideline, binding and
enforceable written policy, or rule of common law now or hereafter in effect and
in each case as amended, or any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, in each case, to the extent binding on any Loan Party or its
Subsidiaries, relating to the environment, the effect of the environment on
employee health, or Hazardous Materials, in each case as amended from time to
time. “Environmental Liabilities” means all liabilities, monetary obligations,
losses, damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand, or Remedial Action
required, by any Governmental Authority or any third party, and which relate to
any Environmental Action. “Environmental Lien” means any Lien in favor of any
Governmental Authority for Environmental Liabilities. “Equipment” means
equipment (as that term is defined in the Code). “Equity Interests” means, with
respect to a Person, all of the shares, options, warrants, interests,
participations, or other equivalents (regardless of how designated) of or in
such Person, whether voting or nonvoting, including capital stock (or other
ownership or profit interests or units), preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act). 23  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr030.jpg]
  “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto. “ERISA Affiliate” means (a) any Person
subject to ERISA whose employees are treated as employed by the same employer as
the employees of any Loan Party under IRC Section 414(b), (b) any trade or
business subject to ERISA whose employees are treated as employed by the same
employer as the employees of any Loan Party under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party is a member under IRC Section 414(m), or (d) solely for
purposes of Section 302 of ERISA and Section 412 of the IRC, any Person subject
to ERISA that is a party to an arrangement with any Loan Party and whose
employees are aggregated with the employees of such Loan Party under IRC Section
414(o). “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time. “Event of Default” has the meaning specified
therefor in Section 8 of this Agreement. “Exchange Act” means the Securities
Exchange Act of 1934, as in effect from time to time. “Excluded Assets” has the
meaning specified therefor in the Guaranty and Security Agreement. “Excluded
Swap Obligation” means, with respect to any Loan Party, any Swap Obligation if,
and to the extent that, all or a portion of the guaranty of such Loan Party of
(including by virtue of the joint and several liability provisions of Section
2.15), or the grant by such Loan Party of a security interest to secure, such
Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty or security
interest is or becomes illegal. “Excluded Taxes” means (i) any tax imposed on
the net income or net profits of any Lender or any Participant (including any
branch profits taxes), in each case imposed by the jurisdiction (or by any
political subdivision or taxing authority thereof) in which such Lender or such
Participant is organized or the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender’s or such Participant’s principal
office is located in or as a result of a present or former connection between
such Lender or such Participant and the jurisdiction or taxing authority
imposing the tax (other than any such connection arising solely from such Lender
or such Participant having executed, delivered or performed its obligations or
received payment under, or enforced its rights or remedies under this Agreement
or any other Loan Document), (ii) withholding taxes that would not have been
imposed but for a Lender’s or a Participant’s failure to comply with the
requirements of Section 16.2 of this Agreement, (iii) any United States federal
withholding taxes that would be imposed on amounts payable to a Foreign Lender
based upon the applicable withholding rate in effect at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office,
other than a designation made at the request of a Loan Party), except that
Excluded Taxes shall not include (A) any amount that such Foreign Lender (or its
assignor, if any) was previously entitled to receive pursuant to Section 16.1 of
this Agreement, if any, with respect to such withholding tax at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office), and (B) additional United States federal withholding taxes that may be
imposed after the 24  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr031.jpg]
  time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office), as a result of a change in law, rule, regulation, treaty,
order or other decision or other Change in Law with respect to any of the
foregoing by any Governmental Authority, and (iv) any United States federal
withholding taxes imposed under FATCA. “Existing Credit Facility” means
Borrowers’ existing credit facility governed by that certain Credit Agreement,
dated as of March 29, 2019, by and among Nautilus and Octane, as borrowers, the
other Persons party thereto as “Loan Parties,” the lenders party thereto, and
JPMorgan Chase Bank, N.A., a national banking association, as administrative
agent, and the other related loan documentation. “Extraordinary Advances” has
the meaning specified therefor in Section 2.3(d)(iii) of this Agreement.
“Extraordinary Receipts” means (a) so long as no Event of Default has occurred
and is continuing, proceeds of judgments, proceeds of settlements, or other
consideration of any kind received in connection with any cause of action or
claim, and (b) if an Event of Default has occurred and is continuing, any
payments received by any Loan Party or any of its Subsidiaries not in the
ordinary course of business (and not consisting of proceeds described in Section
2.4(e)(iii) of this Agreement) consisting of (i) proceeds of judgments, proceeds
of settlements, or other consideration of any kind received in connection with
any cause of action or claim (and not consisting of proceeds described in
Section 2.4(e)(iii) of this Agreement, but including proceeds of business
interruption insurance), (ii) indemnity payments (other than to the extent such
indemnity payments are immediately payable to a Person that is not an Affiliate
of any Loan Party or any of its Subsidiaries, and (iii) any purchase price
adjustment received in connection with any purchase agreement. “FATCA” means
Sections 1471 through 1474 of the IRC, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), and (a) any current or future regulations or
official interpretations thereof, (b) any agreements entered into pursuant to
Section 1471(b)(1) of the IRC, and (c) any intergovernmental agreement entered
into by the United States (or any fiscal or regulatory legislation, rules, or
practices adopted pursuant to any such intergovernmental agreement entered into
in connection therewith). “FCPA” means the Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder. “Federal Funds Rate”
means, for any period, a fluctuating interest rate per annum equal to, for each
day during such period, the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it (and, if any such
rate is below zero, then the rate determined pursuant to this definition shall
be deemed to be zero). “Federal Reserve Bank of New York’s Website” means the
website of the Federal Reserve Bank of New York at http://www.newyorkfed.org, or
any successor source. “Fee Letter” means that certain fee letter, dated as of
even date with this Agreement, among Borrowers and Agent, in form and substance
reasonably satisfactory to Agent. “Fixed Charges” means, with respect to any
fiscal period and with respect to Borrowers determined on a consolidated basis
in accordance with GAAP, the sum, without duplication, of (a) Interest Expense
25  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr032.jpg]
  required to be paid (net of interest income of such Person during such period
and excluding interest paid- in-kind, amortization of financing fees, costs, and
expenses, and other non-cash Interest Expense) during such period, (b) scheduled
principal payments in respect of Indebtedness for borrowed money that are
required to be paid during such period (including any required payments or
prepayments from excess cash flow during such period, but excluding, for the
avoidance of doubt, principal payments relating to outstanding Revolving Loans),
(c) all federal, state, and local income taxes required to be paid in cash
during such period (net receipt of tax refunds paid in cash), provided, that any
tax refunds received shall be applied in the inverse order for, and in amounts
actually paid in, the period in which the applicable cash outlay for such taxes
was made, (d) all Restricted Payments paid (whether in cash or other property,
other than common Equity Interests) during such period, and (e) to the extent
not otherwise deducted from EBITDA for such period, all payments required to be
made during such period in respect of any funding deficiency or funding
shortfall with respect to any Pension Plan or for any Withdrawal Liability.
“Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Borrowers determined on a consolidated basis in accordance with GAAP,
the ratio of (a) EBITDA for such period minus Unfinanced Capital Expenditures
made (to the extent not already incurred in a prior period) or incurred during
such period, to (b) Fixed Charges for such period. For the purposes of
calculating Fixed Charge Coverage Ratio for any Reference Period, if at any time
during such Reference Period (and after the Closing Date), any Loan Party or any
of its Subsidiaries shall have made a Permitted Acquisition, Fixed Charges and
Unfinanced Capital Expenditures for such Reference Period shall be calculated
after giving pro forma effect thereto or in such other manner acceptable to
Agent as if any such Permitted Acquisition occurred on the first day of such
Reference Period. “Flood Laws” means the National Flood Insurance Act of 1968,
Flood Disaster Protection Act of 1973, and related laws, rules and regulations,
including any amendments or successor provisions. “Flow of Funds Agreement”
means a flow of funds agreement, dated as of even date with this Agreement, in
form and substance reasonably satisfactory to Agent, executed and delivered by
Borrowers and Agent. “FMV” means, as of any date of determination, the fair
market value of Borrowers’ Eligible IP that is estimated to be recoverable in an
orderly sale of such Eligible IP, net of all associated costs and expenses of
such sale, such value (a) to be as specified in the most recent Acceptable
Appraisal of IP and (b) to be determined in a manner substantially consistent,
as determined by Agent in its Permitted Discretion, with the determination of
“Fair Market Value” in that certain Hilco intellectual-property appraisal report
dated November 18, 2019. “Foreign Lender” means any Lender or Participant that
is not a United States person within the meaning of IRC section 7701(a)(30).
“Foreign Subsidiary” means any direct or indirect subsidiary of any Loan Party
that is organized under the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia. “Funding Date” means the
date on which a Borrowing occurs. “Funding Losses” has the meaning specified
therefor in Section 2.12(b)(ii) of this Agreement. “GAAP” means generally
accepted accounting principles as in effect from time to time in the United
States, consistently applied. 26  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr033.jpg]
  “Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person. “Governmental Authority” means the government of any nation or any
political subdivision thereof, whether at the national, state, territorial,
provincial, county, municipal or any other level, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of, or pertaining to, government (including any supra-national bodies
such as the European Union or the European Central Bank). “Guarantor” means (a)
each Person that guaranties all or a portion of the Obligations, including any
Person that is a “Guarantor” under the Guaranty and Security Agreement, and (b)
each other Person that becomes a guarantor after the Closing Date pursuant to
Section 5.11 of this Agreement. “Guaranty and Security Agreement” means a
guaranty and security agreement, dated as of even date with this Agreement, in
form and substance reasonably satisfactory to Agent, executed and delivered by
each of the Loan Parties to Agent. “Hazardous Materials” means (a) substances
that are defined or listed in, or otherwise classified pursuant to, any
applicable laws or regulations as “hazardous substances,” “hazardous materials,”
“hazardous wastes,” “toxic substances,” or any other formulation intended to
define, list, or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, reproductive toxicity,
or “EP toxicity”, (b) oil, petroleum, or petroleum derived substances, natural
gas, natural gas liquids, synthetic gas, drilling fluids, produced waters, and
other wastes associated with the exploration, development, or production of
crude oil, natural gas, or geothermal resources, (c) any flammable substances or
explosives or any radioactive materials, and (d) asbestos in any form or
electrical equipment that contains any oil or dielectric fluid containing levels
of polychlorinated biphenyls in excess of 50 parts per million. “Hedge
Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code. “Hedge Obligations” means any and all
obligations or liabilities, whether absolute or contingent, due or to become
due, now existing or hereafter arising, of each Loan Party and its Subsidiaries
arising under, owing pursuant to, or existing in respect of Hedge Agreements
entered into with one or more of the Hedge Providers. “Hedge Provider” means
Wells Fargo or any of its Affiliates. “Hilco” means Hilco Enterprise Valuation
Services, LLC. “Increase” has the meaning specified therefor in Section 2.14.
“Increase Date” means, with respect to any Increase, the date of the
effectiveness of the increased Revolver Commitments and the Maximum Revolver
Amount. “Increase Joinder” has the meaning specified therefor in Section 2.14.
“Increased Reporting Event” means if at any time Availability is less than the
greater of (a) 15% of the Maximum Revolver Amount, and (b) $8,250,000. 27 
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr034.jpg]
  “Increased Reporting Period” means the period commencing after the continuance
of an Increased Reporting Event and continuing until the date when no Increased
Reporting Event has occurred for 30 consecutive days. “Indebtedness” as to any
Person means (a) all obligations of such Person for borrowed money, (b) all
obligations of such Person evidenced by bonds, debentures, notes, or other
similar instruments and all reimbursement or other obligations in respect of
letters of credit, bankers acceptances, or other financial products, (c) all
obligations of such Person as a lessee under Capital Leases, (d) all obligations
or liabilities of others secured by a Lien on any asset of such Person,
irrespective of whether such obligation or liability is assumed, (e) all
obligations of such Person to pay the deferred purchase price of assets (other
than trade payables incurred in the ordinary course of business and repayable in
accordance with customary trade practices and, for the avoidance of doubt, other
than royalty payments payable in the ordinary course of business in respect of
non-exclusive licenses) and any earn-out or similar obligations, (f) all
monetary obligations of such Person owing under Hedge Agreements (which amount
shall be calculated based on the amount that would be payable by such Person if
the Hedge Agreement were terminated on the date of determination), (g) any
Disqualified Equity Interests of such Person, and (h) any obligation of such
Person guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses (a)
through (g) above. For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness which is limited or is non-recourse to a
Person or for which recourse is limited to an identified asset shall be valued
at the lesser of (A) if applicable, the limited amount of such obligations, and
(B) if applicable, the fair market value of such assets securing such
obligation. “Indemnified Liabilities” has the meaning specified therefor in
Section 10.3 of this Agreement. “Indemnified Person” has the meaning specified
therefor in Section 10.3 of this Agreement. “Indemnified Taxes” means, (a)
Taxes, other than Excluded Taxes, imposed on or with respect to any payment made
by, or on account of any obligation of, any Loan Party under any Loan Document,
and (b) to the extent not otherwise described in the foregoing clause (a), Other
Taxes. “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief.
“Intellectual Property” has the meaning specified therefor in the Guaranty and
Security Agreement. “Intellectual Property Licenses” has the meaning specified
therefor in the Guaranty and Security Agreement. “Intercompany Subordination
Agreement” means an intercompany subordination agreement, dated as of even date
with this Agreement, executed and delivered by each Loan Party and each of its
Subsidiaries, and Agent, the form and substance of which is reasonably
satisfactory to Agent. “Interest Expense” means, for any period, the aggregate
of the interest expense of Borrowers for such period, determined on a
consolidated basis in accordance with GAAP. 28  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr035.jpg]
  “Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1 month or 3 months thereafter; provided, that (a)
interest shall accrue at the applicable rate based upon the LIBOR Rate from and
including the first day of each Interest Period to, but excluding, the day on
which any Interest Period expires, (b) any Interest Period that would end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day, (c) with respect
to an Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period), the Interest Period shall end on the
last Business Day of the calendar month that is 1 month or 3 months after the
date on which the Interest Period began, as applicable, and (d) Borrowers may
not elect an Interest Period which will end after the Maturity Date. “Inventory”
means inventory (as that term is defined in the Code). “Inventory Reserves”
means, as of any date of determination, (a) Landlord Reserves in respect of
Inventory, (b) in the case of Eligible Inventory, to be consistent with and not
duplicative of the calculation of the Net Recovery Percentage with respect to
such Inventory, those reserves that Agent deems necessary or appropriate, in its
Permitted Discretion and subject to Section 2.1(c), to establish and maintain
(including reserves for slow moving Inventory and Inventory shrinkage) with
respect to Eligible Inventory or the Maximum Revolver Amount, including based on
the results of appraisals, and (c) in the case of Eligible In- Transit
Inventory, to be consistent with and not duplicative of the calculation of the
Net Recovery Percentage with respect to such Inventory, those reserves that
Agent deems necessary or appropriate, in its Permitted Discretion and subject to
Section 2.1(c), to establish and maintain with respect to Eligible In- Transit
Inventory or the Maximum Revolver Amount (i) to the extent not already included
in the Net Recovery Percentage with respect to such Inventory, for the estimated
costs relating to unpaid freight charges, warehousing or storage charges, taxes,
duties, and other similar unpaid costs associated with the acquisition of such
Eligible In-Transit Inventory, plus (ii) for the estimated reclamation claims of
unpaid sellers of such Eligible In-Transit Inventory. “Investment” means, with
respect to any Person, any investment by such Person in any other Person
(including Affiliates) in the form of loans, guarantees, advances, capital
contributions (excluding (a) commission, travel, and similar advances to
officers and employees of such Person made in the ordinary course of business,
and (b) bona fide accounts receivable arising in the ordinary course of
business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment. “IP” means, with respect to any Borrower, Intellectual Property
of such Borrower and Intellectual Property Licenses provided to such Borrower in
or with respect to Intellectual Property owned or controlled by any other
Person. “IRC” means the Internal Revenue Code of 1986, as in effect from time to
time. “ISP” means, with respect to any Letter of Credit, the International
Standby Practices 1998 (International Chamber of Commerce Publication No. 590)
and any version or revision thereof accepted by the Issuing Bank for use. 29 
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr036.jpg]
  “Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit. “Issuing Bank”
means Wells Fargo or any other Lender that, at the request of Borrowers and with
the consent of Agent, agrees, in such Lender’s sole discretion, to become an
Issuing Bank for the purpose of issuing Letters of Credit pursuant to Section
2.11 of this Agreement, and Issuing Bank shall be a Lender. “Joinder” means a
joinder agreement substantially in the form of Exhibit J-1 to this Agreement.
“Landlord Reserve” means, as to each location at which a Borrower has Inventory
or books and records located and as to which a Collateral Access Agreement has
not been received by Agent, a reserve in an amount equal to 3 months’ rent,
storage charges, fees or other amounts under the lease or other applicable
agreement relative to such location or, if greater and Agent so elects, the
number of months’ rent, storage charges, fess or other amounts for which the
landlord, bailee, warehouseman or other property owner will have, under
applicable law, a Lien in the Inventory of such Borrower to secure the payment
of such amounts under the lease or other applicable agreement relative to such
location. “Lender” has the meaning set forth in the preamble to this Agreement,
shall include Issuing Bank and the Swing Lender, and shall also include any
other Person made a party to this Agreement pursuant to the provisions of
Section 13.1 of this Agreement and “Lenders” means each of the Lenders or any
one or more of them. “Lender Group” means each of the Lenders (including Issuing
Bank and the Swing Lender) and Agent, or any one or more of them. “Lender Group
Expenses” means all (a) reasonable and documented costs or expenses (including
taxes and insurance premiums) required to be paid by any Loan Party or its
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by the Lender Group in accordance with the Loan Documents, (b)
reasonable and documented out-of-pocket fees or charges paid or incurred by
Agent in connection with the Lender Group’s transactions with each Loan Party
and its Subsidiaries under any of the Loan Documents, including, photocopying,
notarization, couriers and messengers, telecommunication, public record
searches, filing fees, recording fees, publication, real estate surveys, real
estate title policies and endorsements, and environmental audits, (c) Agent’s
customary fees and charges imposed or incurred in connection with any background
checks or OFAC/PEP searches related to any Loan Party or its Subsidiaries, (d)
Agent’s reasonable and documented customary fees and charges (as adjusted from
time to time) with respect to the disbursement of funds (or the receipt of
funds) to or for the account of any Borrower (whether by wire transfer or
otherwise), together with any reasonable and documented out-of- pocket costs and
expenses incurred in connection therewith, (e) customary charges imposed or
incurred by Agent resulting from the dishonor of checks payable by or to any
Loan Party, (f) reasonable, documented out-of-pocket costs and expenses paid or
incurred by the Lender Group to correct any default or enforce any provision of
the Loan Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (g) field examination,
appraisal, and valuation fees and expenses of Agent related to any field
examinations, appraisals, or valuation to the extent of the fees and charges
(and up to the amount of any limitation) provided in Section 5.7(c) of this
Agreement, (h) subject to the limitations in Section 10.3, Agent’s and Lenders’
reasonable, documented costs and expenses (including reasonable and documented
attorneys’ fees and expenses) relative to third party claims or any other
lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Agent’s Liens in and to the Collateral, or
the Lender Group’s 30  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr037.jpg]
  relationship with any Loan Party or any of its Subsidiaries, (i) Agent’s
reasonable and documented costs and expenses (including reasonable and
documented attorneys’ fees and due diligence expenses) incurred in advising,
structuring, drafting, reviewing, administering (including travel, meals, and
lodging), syndicating (including reasonable costs and expenses relative to the
rating of the Term Loan, CUSIP, DXSyndicate™, SyndTrak or other communication
costs incurred in connection with a syndication of the loan facilities), or
amending, waiving, or modifying the Loan Documents, and (j) Agent’s and each
Lender’s reasonable and documented costs and expenses (including reasonable and
documented attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any Loan
Party or any of its Subsidiaries or in exercising rights or remedies under the
Loan Documents), or defending the Loan Documents, irrespective of whether a
lawsuit or other adverse proceeding is brought, or in taking any enforcement
action or any Remedial Action with respect to the Collateral (provided, that the
fees and expenses of counsel that shall constitute Lender Group Expenses shall
in any event be limited to one primary counsel to Agent and one primary counsel
to the Lenders, one local counsel to Agent in each reasonably necessary
jurisdiction, one specialty counsel to Agent in each reasonably necessary
specialty area (including insolvency law), and one or more additional counsel to
Lenders if one or more conflicts of interest arise). “Lender Group
Representatives” has the meaning specified therefor in Section 17.9 of this
Agreement. “Lender-Related Person” means, with respect to any Lender, such
Lender, together with such Lender’s Affiliates, officers, directors, employees,
attorneys, and agents. “Letter of Credit” means a letter of credit (as that term
is defined in the Code) issued by Issuing Bank. “Letter of Credit
Collateralization” means either (a) providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent (including that Agent has a
first-priority perfected Lien in such cash collateral), including provisions
that specify that the Letter of Credit Fees and all commissions, fees, charges
and expenses provided for in Section 2.11(k) of this Agreement (including any
fronting fees) will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of the Revolving Lenders in an
amount equal to 103% of the then existing Letter of Credit Usage, (b) delivering
to Agent documentation executed by all beneficiaries under the Letters of
Credit, in form and substance reasonably satisfactory to Agent and Issuing Bank,
terminating all of such beneficiaries’ rights under the Letters of Credit, or
(c) providing Agent with a standby letter of credit, in form and substance
reasonably satisfactory to Agent, from a commercial bank acceptable to Agent (in
its sole discretion) in an amount equal to 103% of the then existing Letter of
Credit Usage (it being understood that the Letter of Credit Fee and all fronting
fees set forth in this Agreement will continue to accrue while the Letters of
Credit are outstanding and that any such fees that accrue must be an amount that
can be drawn under any such standby letter of credit). “Letter of Credit
Disbursement” means a payment made by Issuing Bank pursuant to a Letter of
Credit. “Letter of Credit Exposure” means, as of any date of determination with
respect to any Lender, such Lender’s participation in the Letter of Credit Usage
pursuant to Section 2.11(e) on such date. “Letter of Credit Fee” has the meaning
specified therefor in Section 2.6(b) of this Agreement. 31  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr038.jpg]
  “Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of this Agreement. “Letter of Credit Related Person” has the
meaning specified therefor in Section 2.11(f) of this Agreement. “Letter of
Credit Sublimit” means $7,500,000. “Letter of Credit Usage” means, as of any
date of determination, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit, plus (b) the aggregate amount of outstanding
reimbursement obligations with respect to Letters of Credit which remain
unreimbursed or which have not been paid through a Revolving Loan. “LIBOR
Deadline” has the meaning specified therefor in Section 2.12(b)(i) of this
Agreement. “LIBOR Notice” means a written notice in the form of Exhibit L-1 to
this Agreement. “LIBOR Option” has the meaning specified therefor in Section
2.12(a) of this Agreement. “LIBOR Rate” means the rate per annum as published by
ICE Benchmark Administration Limited (or any successor page or other
commercially available source as the Agent may designate from time to time) as
of 11:00 a.m., London time, two Business Days prior to the commencement of the
requested Interest Period, for a term, and in an amount, comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance
with this Agreement (and, if any such published rate is below zero, then the
LIBOR Rate shall be deemed to be zero). Each determination of the LIBOR Rate
shall be made by the Agent and shall be conclusive in the absence of manifest
error. “LIBOR Rate Loan” means each portion of a Revolving Loan or the Term Loan
that bears interest at a rate determined by reference to the LIBOR Rate. “LIBOR
Rate Margin” means the Revolving Loan LIBOR Rate Margin or the Term Loan LIBOR
Rate Margin, as applicable. “Lien” means any mortgage, deed of trust, pledge,
hypothecation, assignment, charge, deposit arrangement, encumbrance, easement,
lien (statutory or other), security interest, or other security arrangement and
any other preference, priority, or preferential arrangement of any kind or
nature whatsoever, including any conditional sale contract or other title
retention agreement, the interest of a lessor under a Capital Lease and any
synthetic or other financing lease having substantially the same economic effect
as any of the foregoing. “Loan” means any Revolving Loan, Swing Loan,
Extraordinary Advance, or Term Loan made (or to be made) hereunder. “Loan
Account” has the meaning specified therefor in Section 2.9 of this Agreement.
“Loan Documents” means this Agreement, the Control Agreements, the Copyright
Security Agreement, any Borrowing Base Certificate, the Credit Card
Notifications, the Fee Letter, the Guaranty and Security Agreement, the
Intercompany Subordination Agreement, any Issuer Documents, the Letters of
Credit, the Loan Manager Side Letter, the Mortgages, the Pacific Direct
Collateral Assignment, the 32  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr039.jpg]
  Patent Security Agreement, the Trademark Security Agreement, any note or notes
executed by Borrowers in connection with this Agreement and payable to any
member of the Lender Group, and any other instrument or agreement entered into,
now or in the future, by any Loan Party or any of its Subsidiaries and any
member of the Lender Group in connection with this Agreement (but specifically
excluding Bank Product Agreements). “Loan Manager Side Letter” means, as
applicable, that certain letter agreement between the Borrowers and Wells Fargo
regarding the terms under which Wells Fargo will provide services to the
Borrowers in respect of Wells Fargo’s proprietary automated loan management
program. “Loan Party” means any Borrower or any Guarantor. “Margin Stock” as
defined in Regulation U of the Board of Governors as in effect from time to
time. “Material Adverse Effect” means (a) a material adverse effect in the
business, operations, results of operations, assets, liabilities or financial
condition of the Loan Parties and their Subsidiaries, taken as a whole, (b) a
material impairment of the Loan Parties’ and their Subsidiaries’ ability, taken
as a whole, to perform their obligations under the Loan Documents to which they
are parties or of the Lender Group’s ability to enforce the Obligations or
realize upon the Collateral (other than as a result of as a result of an action
taken or not taken that is solely in the control of Agent), or (c) a material
impairment of the enforceability or priority of Agent’s Liens with respect to
all or a material portion of the Collateral. “Material Contract” means, with
respect to any Person, (a) the Pacific Direct License Agreement, and (b) all
other contracts or agreements, the loss of which could reasonably be expected to
result in a Material Adverse Effect. “Maturity Date” means January 31, 2025.
“Maximum Revolver Amount” means $55,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
this Agreement and increased by the amount of any Increase made in accordance
with Section 2.14 of this Agreement. “Moody’s” has the meaning specified
therefor in the definition of Cash Equivalents. “Mortgages” means, individually
and collectively, one or more mortgages, deeds of trust, or deeds to secure
debt, executed and delivered by a Loan Party or one of its Subsidiaries in favor
of Agent, in form and substance reasonably satisfactory to Agent, that encumber
the Real Property Collateral. “Multiemployer Plan” means any multiemployer plan
within the meaning of Section 3(37) or 4001(a)(3) of ERISA with respect to which
any Loan Party or ERISA Affiliate has an obligation to contribute or has any
liability, contingent or otherwise or could be assessed withdrawal liability
assuming a complete withdrawal from any such multiemployer plan. “Nautilus
Shanghai Fitness” means Nautilus (Shanghai) Fitness Co., Ltd., a company with
limited liability organized under the law of the People’s Republic of China and
a wholly-owned Subsidiary of Nautilus. “Net Cash Proceeds” means: (a) with
respect to any sale or disposition by any Loan Party or any of its Subsidiaries
of assets, the amount of cash proceeds received (directly or indirectly) from
time to time (whether as initial 33  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr040.jpg]
  consideration or through the payment of deferred consideration) by or on
behalf of such Loan Party or such Subsidiary, in connection therewith after
deducting therefrom only (i) the amount of any Indebtedness secured by any
Permitted Lien on any asset (other than (A) Indebtedness owing to Agent or any
Lender under this Agreement or the other Loan Documents and (B) Indebtedness
assumed by the purchaser of such asset) which is required to be, and is, repaid
in connection with such sale or disposition, (ii) reasonable fees, commissions,
and expenses related thereto and required to be paid by such Loan Party or such
Subsidiary in connection with such sale or disposition, (iii) taxes paid or
payable to any taxing authorities by such Loan Party or such Subsidiary in
connection with such sale or disposition, in each case to the extent, but only
to the extent, that the amounts so deducted are, at the time of receipt of such
cash, actually paid or payable to a Person that is not an Affiliate of any Loan
Party or any of its Subsidiaries, and are properly attributable to such
transaction, and (iv) all amounts that are set aside as a reserve (A) for
adjustments in respect of the purchase price of such assets, (B) for any
liabilities associated with such sale or casualty, to the extent such reserve is
required by GAAP, and (C) for the payment of unassumed liabilities relating to
the assets sold or otherwise disposed of at the time of, or within 30 days
after, the date of such sale or other disposition, to the extent that in each
case the funds described above in this clause (iv) are (x) deposited into escrow
with a third party escrow agent or set aside in a separate Deposit Account that
is subject to a Control Agreement in favor of Agent, and (y) paid to Agent as a
prepayment of the applicable Obligations in accordance with Section 2.4(e) of
this Agreement at such time when such amounts are no longer required to be set
aside as such a reserve; and (b) with respect to the issuance or incurrence of
any Indebtedness by any Loan Party or any of its Subsidiaries, or the issuance
by any Loan Party or any of its Subsidiaries of any Equity Interests, the
aggregate amount of cash received (directly or indirectly) from time to time
(whether as initial consideration or through the payment or disposition of
deferred consideration) by or on behalf of such Loan Party or such Subsidiary in
connection with such issuance or incurrence, after deducting therefrom only (i)
reasonable fees, commissions, and expenses related thereto and required to be
paid by such Loan Party or such Subsidiary in connection with such issuance or
incurrence, and (ii) taxes paid or payable to any taxing authorities by such
Loan Party or such Subsidiary in connection with such issuance or incurrence, in
each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid or payable to a Person
that is not an Affiliate of any Loan Party or any of its Subsidiaries, and are
properly attributable to such transaction. “Net Recovery Percentage” means, as
of any date of determination, the percentage of the book value of Borrowers’
Inventory that is estimated to be recoverable in an orderly liquidation of such
Inventory net of all associated costs and expenses of such liquidation, such
percentage to be determined as to each category of Inventory and to be as
specified in the most recent Acceptable Appraisal of Inventory. “Non-Consenting
Lender” has the meaning specified therefor in Section 14.2(a) of this Agreement.
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
“Notification Event” means (a) the occurrence of a “reportable event” described
in Section 4043 of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC, (b) the withdrawal of any
Loan Party or ERISA Affiliate from a Pension Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC or any
Pension Plan or Multiemployer Plan administrator, (e) any other event or
condition that would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
(f) the imposition of a Lien pursuant to the 34  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr041.jpg]
  IRC or ERISA in connection with any Pension Plan or the existence of any facts
or circumstances that could reasonably be expected to result in the imposition
of a Lien, (g) the partial or complete withdrawal of any Loan Party or ERISA
Affiliate from a Multiemployer Plan (other than any withdrawal that would not
constitute an Event of Default under Section 8.12 of this Agreement), (h) any
event or condition that results in the insolvency of a Multiemployer Plan under
Sections of ERISA, (i) any event or condition that results in the termination of
a Multiemployer Plan under Section 4041A of ERISA or the institution by the PBGC
of proceedings to terminate or to appoint a trustee to administer a
Multiemployer Plan under ERISA, (j) any Pension Plan being determined to be in
“at risk status” within the meaning of IRC Section 430(i), (k) any Multiemployer
Plan being determined to be in “endangered status” or “critical status” within
the meaning of IRC Section 432(b) or the written determination that any
Multiemployer Plan is or is expected to be insolvent within the meaning of Title
IV of ERISA, (l) with respect to any Pension Plan, any Loan Party or ERISA
Affiliate incurring a substantial cessation of operations within the meaning of
ERISA Section 4062(e), (m) an “accumulated funding deficiency” within the
meaning of the IRC or ERISA (including Section 412 of the IRC or Section 302 of
ERISA) or the failure of any Pension Plan or Multiemployer Plan to meet the
minimum funding standards within the meaning of the IRC or ERISA (including
Section 412 of the IRC or Section 302 of ERISA), in each case, whether or not
waived, (n) the filing of an application for a waiver of the minimum funding
standards within the meaning of the IRC or ERISA (including Section 412 of the
IRC or Section 302 of ERISA) with respect to any Pension Plan or Multiemployer
Plan, (o) the failure to make by its due date a required payment or contribution
with respect to any Pension Plan or Multiemployer Plan, (p) any event that
results in or could reasonably be expected to result in a liability by a Loan
Party pursuant to Title I of ERISA or the excise tax provisions of the IRC
relating to Employee Benefit Plans or any event that results in or could
reasonably be expected to result in a liability to any Loan Party or ERISA
Affiliate pursuant to Title IV of ERISA or Section 401(a)(29) of the IRC, or (q)
any of the foregoing is reasonably likely to occur in the following 30 days;
provided, that in each of above clauses (a) through (q), it either individually
or in the aggregate could reasonably be expected to result in a Material Adverse
Effect. “Obligations” means (a) all loans (including the Term Loan and the
Revolving Loans (inclusive of Extraordinary Advances and Swing Loans)), debts,
principal, interest (including any interest that accrues after the commencement
of an Insolvency Proceeding, regardless of whether allowed or allowable in whole
or in part as a claim in any such Insolvency Proceeding), reimbursement or
indemnification obligations with respect to Letters of Credit (irrespective of
whether contingent), premiums, liabilities (including all amounts charged to the
Loan Account pursuant to this Agreement), obligations (including indemnification
obligations), fees (including the fees provided for in the Fee Letter), Lender
Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, and all covenants and duties of any other kind and description owing
by any Loan Party arising out of, under, pursuant to, in connection with, or
evidenced by this Agreement or any of the other Loan Documents and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that any Loan Party is required to pay or reimburse by the Loan Documents or by
law or otherwise in connection with the Loan Documents, and (b) all Bank Product
Obligations; provided that, anything to the contrary contained in the foregoing
notwithstanding, the Obligations shall exclude any Excluded Swap Obligation.
Without limiting the generality of the foregoing, the Obligations of Borrowers
under the Loan Documents include the obligation to pay (i) the principal of the
Revolving Loans and the Term Loan, (ii) interest accrued on the Revolving Loans
and the Term Loan, (iii) the amount necessary to reimburse Issuing Bank for
amounts paid or payable pursuant to Letters of Credit, (iv) Letter of Credit
commissions, fees (including fronting fees) and charges, (v) Lender Group
Expenses, (vi) fees payable under this Agreement or any of the other Loan
Documents, and (vii) indemnities and other amounts payable by any Loan Party
under any Loan Document. Any reference in this Agreement 35  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr042.jpg]
  or in the Loan Documents to the Obligations shall include all or any portion
thereof and any extensions, modifications, renewals, or alterations thereof,
both prior and subsequent to any Insolvency Proceeding. “OFAC” means The Office
of Foreign Assets Control of the U.S. Department of the Treasury. “Originating
Lender” has the meaning specified therefor in Section 13.1(e) of this Agreement.
“Other Taxes” means all present or future stamp, court, excise, value added, or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document. “Overadvance” means, as of any
date of determination, that the Revolver Usage is greater than any of the
limitations set forth in Section 2.1 or Section 2.11 of this Agreement. “Pacific
Direct” means Pacific Direct, LLC, a Delaware limited liability company.
“Pacific Direct Collateral Assignment” means that certain Collateral Assignment
(including any and all supplements thereto), dated as of the date hereof, by and
among Nautilus, Pacific Direct, and Agent, as the same may be amended, restated,
supplemented or otherwise modified from time to time. “Pacific Direct License
Agreement” means that certain Trademark License Agreement, dated as of September
20, 2001, by and among Nautilus, Pacific Direct, and Schwinn Acquisition LLC, a
Delaware limited liability company, as the same may be amended, restated,
supplemented or otherwise modified from time to time as permitted pursuant to
the terms of the Pacific Direct Collateral Assignment. “Participant” has the
meaning specified therefor in Section 13.1(e) of this Agreement. “Participant
Register” has the meaning set forth in Section 13.1(i) of this Agreement.
“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement. “Patriot Act” has the meaning specified therefor in
Section 4.13 of this Agreement. “Payment Conditions” means, at the time of
determination with respect to a proposed payment to fund a Specified
Transaction, that: (a) no Default or Event of Default then exists or would arise
as a result of the consummation of such Specified Transaction, (b) either (i)
Availability, (A) at all times during the 30 consecutive days immediately
preceding the date of such proposed payment and the consummation of such
Specified Transaction, calculated on a pro forma basis as if such proposed
payment was made, and the Specified Transaction was consummated, on the first
day of such period, and (B) after giving effect to such proposed payment and
Specified Transaction, in each case, is not less than 20% of the Maximum
Revolver Amount, or (ii) both (A) the Fixed Charge Coverage Ratio of the Loan
Parties and their Subsidiaries is equal to or greater than 1.10:1.00 for the
trailing 12-month period most recently ended for which financial statements are
required to have been delivered to Agent pursuant to Schedule 5.1 to this 36 
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr043.jpg]
  Agreement (calculated on a pro forma basis as if such proposed payment is a
Fixed Charge made on the last day of such 12-month period (it being understood
that such proposed payment shall also be a Fixed Charge made on the last day of
such 12-month period for purposes of calculating the Fixed Charge Coverage Ratio
under this clause (ii) for any subsequent proposed payment to fund a Specific
Transaction)), and (B) Availability, (1) at all times during the 30 consecutive
days immediately preceding the date of such proposed payment and the
consummation of such Specified Transaction, calculated on a pro forma basis as
if such proposed payment was made, and the Specified Transaction was
consummated, on the first day of such period, and (2) after giving effect to
such proposed payment and Specified Transaction, in each case, is not less than
15% of the Maximum Revolver Amount, and (c) Administrative Borrower has
delivered a certificate to Agent certifying that all conditions described in
clauses (a) and (b) above have been satisfied. “PBGC” means the Pension Benefit
Guaranty Corporation or any successor agency. “Pension Plan” means any Employee
Benefit Plan, other than a Multiemployer Plan, which is subject to the
provisions of Title IV or Section 302 of ERISA or Sections 412 or 430 of the
Code sponsored, maintained, or contributed to by any Loan Party or ERISA
Affiliate or to which any Loan Party or ERISA Affiliate has any liability,
contingent or otherwise. “Perfection Certificate” means a certificate in the
form of Exhibit P-1 to this Agreement. “Permitted Acquisition” means any
Acquisition so long as: (a) no Default or Event of Default shall have occurred
and be continuing or would result from the consummation of the proposed
Acquisition and the proposed Acquisition is consensual, (b) no Indebtedness will
be incurred, assumed, or would exist with respect to any Loan Party or its
Subsidiaries as a result of such Acquisition, other than Indebtedness permitted
under clauses (f) or (g) of the definition of Permitted Indebtedness and no
Liens will be incurred, assumed, or would exist with respect to the assets of
any Loan Party or its Subsidiaries as a result of such Acquisition other than
Permitted Liens, (c) Borrowers have provided Agent with written confirmation,
supported by reasonably detailed calculations, that on a pro forma basis
(including pro forma adjustments arising out of events which are directly
attributable to such proposed Acquisition, are factually supportable, and are
expected to have a continuing impact, in each case, determined as if the
combination had been accomplished at the beginning of the relevant period; such
eliminations and inclusions to be mutually and reasonably agreed upon by
Borrowers and Agent) created by adding the historical combined financial
statements of Borrowers (including the combined financial statements of any
other Person or assets that were the subject of a prior Permitted Acquisition
during the relevant period) to the historical consolidated financial statements
of the Person to be acquired (or the historical financial statements related to
the assets to be acquired) pursuant to the proposed Acquisition, the Loan
Parties and their Subsidiaries (i) would have been in compliance with the
financial covenant(s) in Section 7 of this Agreement for the fiscal month ended
immediately prior to the proposed date of consummation of such proposed
Acquisition regardless of whether such financial covenant(s) are required to be
tested for such fiscal month, and (ii) are projected to be in compliance with
the financial covenant(s) in Section 7 of this Agreement for each of the twelve
fiscal months in the period ended one year after the proposed date of
consummation of such proposed Acquisition assuming that such financial
covenant(s) will be required to be tested in each such fiscal month, (d)
Borrowers have provided Agent with its due diligence package relative to the
proposed Acquisition, including forecasted balance sheets, profit and loss
statements, and cash flow 37  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr044.jpg]
  statements of the Person or assets to be acquired, all prepared on a basis
consistent with such Person’s (or assets’) historical financial statements,
together with appropriate supporting details and a statement of underlying
assumptions for the one year period following the date of the proposed
Acquisition, on a quarter by quarter basis), in form and substance (including as
to scope and underlying assumptions) reasonably satisfactory to Agent, (e) the
assets being acquired or the Person whose Equity Interests are being acquired
did not have negative EBITDA during the 12 consecutive month period most
recently concluded prior to the date of the proposed Acquisition, (f) Borrowers
have provided Agent with written notice of the proposed Acquisition at least 15
Business Days prior to the anticipated closing date of the proposed Acquisition
and, not later than five Business Days prior to the anticipated closing date of
the proposed Acquisition, copies of the acquisition agreement and other material
documents relative to the proposed Acquisition, which agreement and documents
must be reasonably acceptable to Agent, (g) the assets being acquired (other
than a de minimis amount of assets in relation to Borrowers’ and their
Subsidiaries’ total assets), or the Person whose Equity Interests are being
acquired, are useful in or engaged in, as applicable, the business of the Loan
Parties and their Subsidiaries or a business reasonably related thereto, (h) the
assets being acquired (other than a de minimis amount of assets in relation to
the assets being acquired) are located within the United States or the Person
whose Equity Interests are being acquired is organized in a jurisdiction located
within the United States, (i) the subject assets or Equity Interests, as
applicable, are being acquired directly by a Borrower or one of its Subsidiaries
that is a Loan Party, and, in connection therewith, the applicable Loan Party
shall have complied with Section 5.11 or 5.12 of this Agreement, as applicable,
of this Agreement and, in the case of an acquisition of Equity Interests, the
Person whose Equity Interests are acquired shall become a Loan Party and the
applicable Loan Party shall have demonstrated to Agent that the new Loan Parties
have received consideration sufficient to make the joinder documents binding and
enforceable against such new Loan Parties, and (j) the Payment Conditions are
satisfied. “Permitted Discretion” means a determination made in the exercise of
reasonable (from the perspective of a secured asset-based lender) business
judgment. “Permitted Dispositions” means: (a) sales, abandonment, or other
dispositions of Equipment that is substantially worn, damaged, or obsolete or no
longer used or useful in the ordinary course of business and leases or subleases
of Real Property not useful in the conduct of the business of the Loan Parties
and their Subsidiaries, (b) sales of Inventory to buyers in the ordinary course
of business, (c) the use or transfer of money or Cash Equivalents and Permitted
Policy Investments in a manner that is not prohibited by the terms of this
Agreement or the other Loan Documents, (d) the licensing, on a non-exclusive
basis, of patents, trademarks, copyrights, and other intellectual property
rights in the ordinary course of business, 38  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr045.jpg]
  (e) the granting of Permitted Liens, (f) the sale or discount, in each case
without recourse, of accounts receivable (other than Eligible Accounts and
Eligible Credit Card Receivables) arising in the ordinary course of business,
but only in connection with the compromise or collection thereof, (g) any
involuntary loss, damage or destruction of property, (h) any involuntary
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, or confiscation or requisition of use of property, (i) the leasing or
subleasing of assets of any Loan Party or its Subsidiaries in the ordinary
course of business, (j) the sale or issuance of Equity Interests (other than
Disqualified Equity Interests) of Administrative Borrower, (k) (i) the lapse of
registered patents, trademarks, copyrights and other intellectual property of
any Loan Party or any of its Subsidiaries to the extent not economically
desirable in the conduct of its business, or (ii) the abandonment of patents,
trademarks, copyrights, or other intellectual property rights in the ordinary
course of business so long as (in each case under clauses (i) and (ii)), (A)
with respect to copyrights, such copyrights are not material revenue generating
copyrights, and (B) such lapse is not materially adverse to the interests of the
Lender Group, (l) the making of Restricted Payments that are expressly permitted
to be made pursuant to this Agreement, (m) the making of Permitted Investments,
(n) sales, transfers or other dispositions of assets (i) from a Borrower to
another Borrower, (ii) from any Loan Party or any of its Subsidiaries (other
than any Borrower) to a Loan Party, and (iii) from any Subsidiary of any Loan
Party that is not a Loan Party to any other Subsidiary of any Loan Party, (o)
dispositions of Equipment or Real Property to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
property, or (ii) the proceeds of such disposition are promptly applied to the
purchase price of such replacement property; provided, that to the extent the
property being transferred constitutes Collateral, such replacement property
shall constitute Collateral, (p) dispositions of assets acquired by the Loan
Parties and their Subsidiaries pursuant to a Permitted Acquisition consummated
within 12 months of the date of the proposed disposition so long as (i) the
consideration received for the assets to be so disposed is at least equal to the
fair market value of such assets, (ii) the assets to be so disposed are not
necessary or economically desirable in connection with the business of the Loan
Parties and their Subsidiaries, and (iii) the assets to be so disposed are
readily identifiable as assets acquired pursuant to the subject Permitted
Acquisition, (q) dispositions of property pursuant to a Sale–Leaseback that (i)
is made for cash consideration in an amount not less than the fair market value
of such fixed or capital asset and is consummated within 90 days after such Loan
Party or such Subsidiary acquires or completes the construction of such fixed or
capital asset, and (ii) the aggregate fair market value of all assets disposed
of pursuant to this clause (q) would not exceed $750,000, and 39  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr046.jpg]
  (r) sales or dispositions of fixed assets (including intangible property
related to such fixed assets) not otherwise permitted in clauses (a) through (q)
above so long as made at fair market value and the aggregate fair market value
of all assets disposed of in fiscal year (including the proposed disposition)
would not exceed $5,000,000; provided, that if, as of any date of determination,
sales or dispositions by the Loan Parties during the period of time from the
first day of the month in which such date of determination occurs until such
date of determination, either individually or in the aggregate, involve
$1,000,000 or more of assets included in the Borrowing Base (based on the fair
market value of the assets so disposed) (the “Threshold Amount”), then Borrowers
shall have, prior to consummation of the sale or disposition that causes the
assets included in the Borrowing Base that are disposed of during such period to
exceed the Threshold Amount, delivered to Agent an updated Borrowing Base
Certificate that reflects the removal of the applicable assets from the
Borrowing Base. “Permitted Indebtedness” means: (a) Indebtedness in respect of
the Obligations, (b) Indebtedness as of the Closing Date set forth on Schedule
4.14 to this Agreement and any Refinancing Indebtedness in respect of such
Indebtedness, (c) (i) Permitted Purchase Money Indebtedness, (ii) Indebtedness
(other than Indebtedness for borrowed money) arising out of Sale–Leaseback
permitted under clause (q) of the definition of Permitted Dispositions, and
(iii) any Refinancing Indebtedness in respect of any such Indebtedness under the
immediately preceding clauses (i) and (ii), (d) Indebtedness arising in
connection with the endorsement of instruments or other payment items for
deposit, (e) Indebtedness consisting of (i) unsecured guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and (iii)
unsecured guarantees with respect to Indebtedness of any Loan Party or one of
its Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness, (f) unsecured
Indebtedness of any Loan Party that is incurred on the date of the consummation
of a Permitted Acquisition solely for the purpose of consummating such Permitted
Acquisition so long as (i) no Event of Default has occurred and is continuing or
would result therefrom, (ii) such unsecured Indebtedness is not incurred for
working capital purposes, (iii) such unsecured Indebtedness does not mature
prior to the date that is 12 months after the Maturity Date, (iv) such unsecured
Indebtedness does not amortize until 12 months after the Maturity Date, (v) such
unsecured Indebtedness does not provide for the payment of interest thereon in
cash or Cash Equivalents prior to the date that is 12 months after the Maturity
Date, and (vi) such Indebtedness is subordinated in right of payment to the
Obligations on terms and conditions reasonably satisfactory to Agent and is
otherwise on terms and conditions (including economic terms and absence of
covenants) reasonably satisfactory to Agent, (g) Acquired Indebtedness in an
amount not to exceed $1,000,000 outstanding at any one time, (h) Indebtedness
incurred in the ordinary course of business under performance, bid, surety,
statutory, or appeal bonds, 40  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr047.jpg]
  (i) Indebtedness owed to any Person providing worker’s compensation, health,
disability, or other employee benefits or property, casualty, liability, or
other insurance to any Loan Party or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year, (j) the incurrence by any Loan Party or its Subsidiaries of
Indebtedness under Hedge Agreements that is incurred for the bona fide purpose
of hedging the interest rate, commodity, or foreign currency risks associated
with such Loan Party’s or such Subsidiary’s operations and not for speculative
purposes, (k) Indebtedness incurred in the ordinary course of business in
respect of credit cards, credit card processing services, debit cards, stored
value cards, commercial cards (including so-called “purchase cards”,
“procurement cards” or “p-cards”), or Cash Management Services, (l) unsecured
Indebtedness of any Loan Party owing to employees, former employees, former
officers, directors, or former directors (or any spouses, ex-spouses, or estates
of any of the foregoing) incurred in connection with the repurchase or
redemption by such Loan Party of the Equity Interests of Administrative Borrower
that has been issued to such Persons as of the Closing Date, so long as (i) no
Default or Event of Default has occurred and is continuing or would result from
the incurrence of such Indebtedness, (ii) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $250,000, and (iii)
such Indebtedness is subordinated in right of payment to the Obligations on
terms and conditions reasonably acceptable to Agent, (m) contingent liabilities
in respect of any indemnification obligation, adjustment of purchase price,
non-compete, or similar obligation of any Loan Party incurred in connection with
the consummation of one or more Permitted Acquisitions, (n) Indebtedness
comprising Permitted Investments, (o) unsecured Indebtedness incurred in respect
of netting services, overdraft protection, and other like services, in each
case, incurred in the ordinary course of business, (p) unsecured Indebtedness of
any Loan Party or its Subsidiaries in respect of Earn- Outs owing to sellers of
assets or Equity Interests to such Loan Party or its Subsidiaries that is
incurred in connection with the consummation of one or more Permitted
Acquisitions so long as (i) such unsecured Indebtedness is on terms and
conditions reasonably acceptable to Agent, and (ii) the principal amount of such
unsecured Indebtedness does not exceed $1,000,000 with respect to any Permitted
Acquisition or $5,000,000 with respect to all Permitted Acquisitions, (q)
Indebtedness in an aggregate outstanding principal amount not to exceed
$2,500,000 at any time outstanding for all Subsidiaries of each Loan Party that
are CFCs; provided, that such Indebtedness is not directly or indirectly
recourse to any of the Loan Parties or of their respective assets, (r) accrual
of interest, accretion or amortization of original issue discount, or the
payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness, and (s) any other unsecured Indebtedness
incurred by any Loan Party or any of its Subsidiaries in an aggregate
outstanding amount not to exceed $5,000,000 at any one time. 41  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr048.jpg]
  “Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party, (b) a Subsidiary of a Loan Party that is not a Loan Party to
another Subsidiary of a Loan Party that is not a Loan Party, (c) a Subsidiary of
a Loan Party that is not a Loan Party to a Loan Party, so long as the parties
thereto are party to the Intercompany Subordination Agreement, and (d) a Loan
Party to a Subsidiary of a Loan Party that is not a Loan Party so long as,
solely for purposes of this clause (d), (i) the aggregate amount of all such
loans (by type, not by the borrower) does not exceed $2,500,000 outstanding at
any one time, (ii) at the time of the making of such loan, no Event of Default
has occurred and is continuing or would result therefrom, and (iii) Borrowers
have Availability of $40,000,000 or greater immediately after giving effect to
each such loan. “Permitted Policy Investments” means Investments permitted in
accordance with Administrative Borrower’s investment policy delivered to Agent
prior to the Closing Date and adopted by the Board of Directors of
Administrative Borrower as in effect as of the Closing Date and otherwise
reasonably satisfactory to Agent. “Permitted Investments” means: (a) Investments
in cash and Cash Equivalents, (b) Investments in negotiable instruments
deposited or to be deposited for collection in the ordinary course of business,
(c) advances made in connection with purchases of goods or services in the
ordinary course of business, (d) Investments received in settlement of amounts
due to any Loan Party or any of its Subsidiaries effected in the ordinary course
of business or owing to any Loan Party or any of its Subsidiaries as a result of
Insolvency Proceedings involving an account debtor or upon the foreclosure or
enforcement of any Lien in favor of a Loan Party or its Subsidiaries, (e)
Investments owned by any Loan Party or any of its Subsidiaries on the Closing
Date and set forth on Schedule P-1 to this Agreement, (f) guarantees permitted
under the definition of Permitted Indebtedness, (g) Permitted Intercompany
Advances, (h) Equity Interests or other securities acquired in connection with
the satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims, (i) deposits of cash made in the ordinary course of
business to secure performance of operating leases, (j) (i) non-cash loans and
advances to employees, officers, and directors of a Loan Party or any of its
Subsidiaries for the purpose of purchasing Equity Interests in Administrative
Borrower so long as the proceeds of such loans are used in their entirety to
purchase such Equity Interests in Administrative Borrower, and (ii) loans and
advances to employees and officers of a Loan Party or any of its Subsidiaries in
the ordinary course of business for any other business purpose and in an
aggregate amount not to exceed $250,000 at any one time, 42  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr049.jpg]
  (k) Permitted Acquisitions, (l) Investments in the form of capital
contributions and the acquisition of Equity Interests made by any Loan Party in
any other Loan Party (other than capital contributions to or the acquisition of
Equity Interests of Administrative Borrower), (m) Investments resulting from
entering into (i) Bank Product Agreements, or (ii) agreements relative to
obligations permitted under clause (j) of the definition of Permitted
Indebtedness, (n) equity Investments by any Loan Party in any Subsidiary of such
Loan Party which is required by law to maintain a minimum net capital
requirement or as may be otherwise required by applicable law, (o) Investments
held by a Person acquired in a Permitted Acquisition to the extent that such
Investments were not made in contemplation of or in connection with such
Permitted Acquisition and were in existence on the date of such Permitted
Acquisition, (p) Permitted Policy Investments, and (q) so long as no Event of
Default has occurred and is continuing or would result therefrom, any other
Investments in an aggregate amount not to exceed $5,000,000 during the term of
this Agreement. “Permitted Liens” means: (a) Liens granted to, or for the
benefit of, Agent to secure the Obligations, (b) Liens for unpaid taxes,
assessments, or other governmental charges or levies that either (i) are not yet
delinquent, or (ii) do not have priority over Agent’s Liens and the underlying
taxes, assessments, or charges or levies are the subject of Permitted Protests,
(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of this Agreement, (d) Liens set forth on Schedule P-2 to this Agreement;
provided, that to qualify as a Permitted Lien, any such Lien described on
Schedule P-2 to this Agreement shall only secure the Indebtedness that it
secures on the Closing Date and any Refinancing Indebtedness in respect thereof,
(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements, (f) purchase money Liens on fixed assets or the
interests of lessors under Capital Leases to the extent that such Liens or
interests secure Permitted Purchase Money Indebtedness and so long as (i) such
Lien attaches only to the fixed asset purchased or acquired and the proceeds
thereof, and (ii) such Lien only secures the Indebtedness that was incurred to
acquire the fixed asset purchased or acquired or any Refinancing Indebtedness in
respect thereof, (g) Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests, 43  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr050.jpg]
  (h) Liens on amounts deposited to secure any Borrower’s and its Subsidiaries’
obligations in connection with worker’s compensation or other unemployment
insurance, (i) Liens on amounts deposited to secure any Borrower’s and its
Subsidiaries’ obligations in connection with the making or entering into of
bids, tenders, or leases in the ordinary course of business and not in
connection with the borrowing of money, (j) Liens on amounts deposited to secure
any Borrower’s and its Subsidiaries’ reimbursement obligations with respect to
surety or appeal bonds obtained in the ordinary course of business, (k) with
respect to any Real Property, easements, rights of way, and zoning restrictions
that do not materially interfere with or impair the use or operation thereof,
(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business, (m) Liens that
are replacements of Permitted Liens to the extent that the original Indebtedness
is the subject of permitted Refinancing Indebtedness and so long as the
replacement Liens only encumber those assets that secured the original
Indebtedness, (n) rights of setoff or bankers’ liens upon deposits of funds in
favor of banks or other depository institutions, solely to the extent incurred
in connection with the maintenance of such Deposit Accounts in the ordinary
course of business, (o) Liens granted in the ordinary course of business on the
unearned portion of insurance premiums securing the financing of insurance
premiums to the extent the financing is permitted under the definition of
Permitted Indebtedness, (p) Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods, (q) Liens solely on any cash earnest money
deposits made by a Loan Party or any of its Subsidiaries in connection with any
letter of intent or purchase agreement with respect to a Permitted Acquisition,
(r) Liens assumed by any Loan Party or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness that is Permitted
Indebtedness, (s) Liens or rights of setoff against credit balances of Borrowers
with Credit Card Issuers or Credit Card Processors or amounts owing by such
Credit Card Issuers or Credit Card Processors to Borrowers in the ordinary
course of business, but not Liens on or rights of setoff against any other
property or assets of Borrowers, pursuant to the Credit Card Agreements to
secure the obligations of Borrowers to the Credit Card Issuers or Credit Card
Processors as a result of fees and chargebacks, (t) Liens arising out of
Sale–Leaseback permitted under clause (q) of the definition of Permitted
Dispositions, and (u) other Liens which do not secure Indebtedness for borrowed
money or letters of credit and as to which the aggregate amount of the
obligations secured thereby does not exceed $1,000,000. “Permitted Protest”
means the right of any Loan Party or any of its Subsidiaries to protest any Lien
(other than any Lien that secures the Obligations), taxes (other than payroll
taxes or taxes that are the subject 44  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr051.jpg]
  of a United States federal tax lien), or rental payment; provided, that (a) a
reserve with respect to such obligation is established on such Loan Party’s or
its Subsidiaries’ books and records in such amount as is required under GAAP,
(b) any such protest is instituted promptly and prosecuted diligently by such
Loan Party or its Subsidiary, as applicable, in good faith, and (c) Agent is
reasonably satisfied that, while any such protest is pending, there will be no
impairment of the enforceability, validity (unless Agent has taken a Reserve (or
has elected to not take a Reserve at a time that Borrowers have sufficient
Availability therefor) for the amount of tax or rental payment), or priority of
any of Agent’s Liens. “Permitted Purchase Money Indebtedness” means, as of any
date of determination, Indebtedness (other than the Obligations, but including
Capitalized Lease Obligations), incurred after the Closing Date and at the time
of, or within 90 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof, in an aggregate
principal amount outstanding at any one time not in excess of $2,500,000.
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof. “Platform” has the meaning specified
therefor in Section 17.9(c) of this Agreement. “Post-Increase Revolver Lenders”
has the meaning specified therefor in Section 2.14 of this Agreement.
“Pre-Increase Revolver Lenders” has the meaning specified therefor in Section
2.14 of this Agreement. “Projections” means Borrowers’ forecasted (a) balance
sheets, (b) profit and loss statements, and (c) cash flow statements, all
prepared on a basis consistent with Borrowers’ historical financial statements,
together with appropriate supporting details and a statement of underlying
assumptions. “Pro Rata Share” means, as of any date of determination: (a) with
respect to a Lender’s obligation to make all or a portion of the Revolving
Loans, with respect to such Lender’s right to receive payments of interest,
fees, and principal with respect to the Revolving Loans, and with respect to all
other computations and other matters related to the Revolver Commitments or the
Revolving Loans, the percentage obtained by dividing (i) the Revolving Loan
Exposure of such Lender, by (ii) the aggregate Revolving Loan Exposure of all
Lenders, (b) with respect to a Lender’s obligation to participate in the Letters
of Credit, with respect to such Lender’s obligation to reimburse Issuing Bank,
and with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be the percentage
obtained by dividing (A) the Letter of Credit Exposure of such Lender, by (B)
the Letter of Credit Exposure of all Lenders, (c) with respect to a Lender’s
obligation to make all or a portion of the Term Loan, with respect to such
Lender’s right to receive payments of interest, fees, and principal with respect
to the Term Loan, and with respect to all other computations and other matters
related to the Term Loan 45  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr052.jpg]
  Commitments or the Term Loan, the percentage obtained by dividing (i) the Term
Loan Exposure of such Lender, by (ii) the aggregate Term Loan Exposure of all
Lenders, and (d) with respect to all other matters and for all other matters as
to a particular Lender (including the indemnification obligations arising under
Section 15.7 of this Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure and Term Loan Exposure of such Lender, by (ii) the
aggregate Revolving Loan Exposure and Term Loan Exposure of all Lenders, in any
such case as the applicable percentage may be adjusted by assignments permitted
pursuant to Section 13.1; provided, that if all of the Loans have been repaid in
full and all Commitments have been terminated, Pro Rata Share under this clause
shall be the percentage obtained by dividing (A) the Letter of Credit Exposure
of such Lender, by (B) the Letter of Credit Exposure of all Lenders. “Protective
Advances” has the meaning specified therefor in Section 2.3(d)(i) of this
Agreement. “Public Lender” has the meaning specified therefor in Section 17.9(c)
of this Agreement. “Purchase Price” means, with respect to any Acquisition, an
amount equal to the aggregate consideration, whether cash, property or
securities (including the fair market value of any Equity Interests of
Administrative Borrower issued in connection with such Acquisition and including
the maximum amount of Earn-Outs), paid or delivered by a Loan Party or one of
its Subsidiaries in connection with such Acquisition (whether paid at the
closing thereof or payable thereafter and whether fixed or contingent), but
excluding therefrom (a) any cash of the seller and its Affiliates used to fund
any portion of such consideration, and (b) any cash or Cash Equivalents acquired
in connection with such Acquisition. “QFC” has the meaning assigned to the term
“qualified financial contract” in, and shall be interpreted in accordance with,
12 U.S.C. § 5390(c)(8)(D). “QFC Credit Support” has the meaning specified
therefor in Section 17.15 of this Agreement. “Qualified Cash” means, as of any
date of determination, the amount of unrestricted cash and Cash Equivalents of
the Loan Parties and their Subsidiaries that is in Deposit Accounts or in
Securities Accounts, or any combination thereof, and which such Deposit Account
or Securities Account is the subject of a Control Agreement and is maintained by
a branch office of the bank or securities intermediary located within the United
States. “Qualified Equity Interests” means and refers to any Equity Interests
issued by Administrative Borrower (and not by one or more of its Subsidiaries)
that is not a Disqualified Equity Interest. “Real Property” means any estates or
interests in real property now owned or hereafter acquired by any Loan Party or
one of its Subsidiaries and the improvements thereto. “Real Property Collateral”
means any Real Property hereafter acquired by any Loan Party or one of its
Subsidiaries with a fair market value in excess of $1,000,000. “Receivable
Reserves” means, as of any date of determination, those reserves that Agent
deems necessary or appropriate, in its Permitted Discretion and subject to
Section 2.1(c), to establish and maintain with respect to the Eligible Accounts,
the Eligible Credit Card Receivables, or the Maximum Revolver Amount. “Record”
means information that is inscribed on a tangible medium or that is stored in an
electronic or other medium and is retrievable in perceivable form. 46 
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr053.jpg]
  “Reference Period” has the meaning set forth in the definition of EBITDA.
“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as: (a) such refinancings, renewals, or extensions do not
result in an increase in the principal amount of the Indebtedness so refinanced,
renewed, or extended, other than by the amount of premiums paid thereon and the
fees and expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto, (b) such refinancings, renewals, or extensions
do not result in a shortening of the final stated maturity or the average
weighted maturity (measured as of the refinancing, renewal, or extension) of the
Indebtedness so refinanced, renewed, or extended, nor are they on terms or
conditions that, taken as a whole, are or could reasonably be expected to be
materially adverse to the interests of the Lenders, (c) if the Indebtedness that
is refinanced, renewed, or extended was subordinated in right of payment to the
Obligations, then the terms and conditions of the refinancing, renewal, or
extension must include subordination terms and conditions that are at least as
favorable to the Lender Group as those that were applicable to the refinanced,
renewed, or extended Indebtedness, (d) the Indebtedness that is refinanced,
renewed, or extended is not recourse to any Person that is liable on account of
the Obligations other than those Persons which were obligated with respect to
the Indebtedness that was refinanced, renewed, or extended, (e) if the
Indebtedness that is refinanced, renewed or extended was unsecured, such
refinancing, renewal or extension shall be unsecured, and (f) if the
Indebtedness that is refinanced, renewed, or extended was secured (i) such
refinancing, renewal, or extension shall be secured by substantially the same or
less collateral as secured such refinanced, renewed or extended Indebtedness on
terms no less favorable to Agent or the Lender Group and (ii) the Liens securing
such refinancing, renewal or extension shall not have a priority more senior
than the Liens securing such Indebtedness that is refinanced, renewed or
extended. “Register” has the meaning set forth in Section 13.1(h) of this
Agreement. “Registered Loan” has the meaning set forth in Section 13.1(h) of
this Agreement. “Related Fund” means any Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course and that is administered,
advised or managed by (a) a Lender, (b) an Affiliate of a Lender, or (c) an
entity or an Affiliate of an entity that administers, advises or manages a
Lender. “Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto. “Remedial Action” means all actions taken to (a) clean up,
remove, remediate, contain, treat, monitor, assess, evaluate, or in any way
address Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or 47 
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr054.jpg]
  post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
this Agreement. “Report” has the meaning specified therefor in Section 15.16 of
this Agreement. “Required Lenders” means, at any time, Lenders having or holding
more than 50% of the sum of (a) the aggregate Revolving Loan Exposure of all
Lenders, plus (b) the aggregate Term Loan Exposure of all Lenders; provided,
that (i) the Revolving Loan Exposure and Term Loan Exposure of any Defaulting
Lender shall be disregarded in the determination of the Required Lenders, and
(ii) at any time there are two or more Lenders (who are not Affiliates of one
another or Defaulting Lenders), “Required Lenders” must include at least two
Lenders (who are not Affiliates of one another). “Reserves” means, as of any
date of determination, Inventory Reserves, Receivable Reserves, Bank Product
Reserves, and those other reserves that Agent deems necessary or appropriate, in
its Permitted Discretion and subject to Section 2.1(c), to establish and
maintain (including reserves with respect to (a) sums that any Loan Party or its
Subsidiaries are required to pay under any Section of this Agreement or any
other Loan Document (such as taxes, assessments, insurance premiums, or, in the
case of leased assets, rents or other amounts payable under such leases) and has
failed to pay, and (b) amounts owing by any Loan Party or its Subsidiaries to
any Person to the extent secured by a Lien on, or trust over, any of the
Collateral (other than a Permitted Lien), which Lien or trust, in the Permitted
Discretion of Agent likely would have a priority superior to the Agent’s Liens
(such as Liens or trusts in favor of landlords, warehousemen, carriers,
mechanics, materialmen, laborers, or suppliers, or Liens or trusts for ad
valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Collateral) with respect to the Borrowing Base
or the Maximum Revolver Amount. “Restricted Payment” means (a) any declaration
or payment of any dividend or the making of any other payment or distribution,
directly or indirectly, on account of Equity Interests issued by Administrative
Borrower or any of its Subsidiaries (including any payment in connection with
any merger or consolidation involving Administrative Borrower) or to the direct
or indirect holders of Equity Interests issued by Administrative Borrower or any
of its Subsidiaries in their capacity as such (other than dividends or
distributions payable in Qualified Equity Interests issued by Administrative
Borrower or any of its Subsidiaries, or (b) any purchase, redemption, making of
any sinking fund or similar payment, or other acquisition or retirement for
value (including in connection with any merger or consolidation involving
Administrative Borrower) any Equity Interests issued by Administrative Borrower
or any of its Subsidiaries, or (c) any making of any payment to retire, or to
obtain the surrender of, any outstanding warrants, options, or other rights to
acquire Equity Interests of Administrative Borrower now or hereafter
outstanding. “Revolver Commitment” means, with respect to each Revolving Lender,
its Revolver Commitment, and, with respect to all Revolving Lenders, their
Revolver Commitments, in each case as such Dollar amounts are set forth beside
such Revolving Lender’s name under the applicable heading on Schedule C-1 to
this Agreement or in the Assignment and Acceptance or Increase Joinder pursuant
to which such Revolving Lender became a Revolving Lender under this Agreement,
as such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 13.1 of this
Agreement, and as such amounts may be decreased by the amount of reductions in
the Revolver Commitments made in accordance with Section 2.4(c) hereof. 48 
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr055.jpg]
  “Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage. “Revolving Lender”
means a Lender that has a Revolving Loan Exposure or Letter of Credit Exposure.
“Revolving Loan Base Rate Margin” has the meaning set forth in the definition of
Applicable Margin. “Revolving Loan Exposure” means, with respect to any
Revolving Lender, as of any date of determination (a) prior to the termination
of the Revolver Commitments, the amount of such Lender’s Revolver Commitment,
and (b) after the termination of the Revolver Commitments, the aggregate
outstanding principal amount of the Revolving Loans of such Lender. “Revolving
Loan LIBOR Rate Margin” has the meaning set forth in the definition of
Applicable Margin. “Revolving Loans” has the meaning specified therefor in
Section 2.1(a) of this Agreement. “Sale–Leaseback” means any transaction or
series of related transactions pursuant to which Administrative Borrower or any
of its Subsidiaries (a) disposes of any property, real or personal (other than
Accounts, Credit Card Receivables, Inventory, or IP), used or useful in its
business, whether now owned or hereafter acquired, and (b) as part of such
transaction or such series of related transactions, thereafter rents or leases
such property or other property that it intends to use for substantially the
same purpose or purposes as the property so disposed of. “Sanctioned Entity”
means (a) a country or territory or a government of a country or territory, (b)
an agency of the government of a country or territory, (c) an organization
directly or indirectly controlled by a country or territory or its government,
or (d) a Person resident in or determined to be resident in a country or
territory, in each case of clauses (a) through (d) that is a target of
Sanctions, including a target of any country sanctions program administered and
enforced by OFAC. “Sanctioned Person” means, at any time (a) any Person named on
the list of Specially Designated Nationals and Blocked Persons maintained by
OFAC, OFAC’s consolidated Non-SDN list or any other Sanctions-related list
maintained by any Governmental Authority, (b) a Person or legal entity that is a
target of Sanctions, (c) any Person operating, organized or resident in a
Sanctioned Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above. “Sanctions” means
individually and collectively, respectively, any and all economic sanctions,
trade sanctions, financial sanctions, sectoral sanctions, secondary sanctions,
trade embargoes anti-terrorism laws and other sanctions laws, regulations or
embargoes, including those imposed, administered or enforced from time to time
by: (a) the United States of America, including those administered by OFAC, the
U.S. Department of State, the U.S. Department of Commerce, or through any
existing or future executive order, (b) the United Nations Security Council, (c)
the European Union or any European Union member state, (d) Her Majesty’s
Treasury of the United Kingdom, or (d) any other Governmental Authority with
jurisdiction over any member of Lender Group or any Loan Party or any of their
respective Subsidiaries or Affiliates. “S&P” has the meaning specified therefor
in the definition of Cash Equivalents. 49  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr056.jpg]
  “SEC” means the United States Securities and Exchange Commission and any
successor thereto. “Securities Account” means a securities account (as that term
is defined in the Code). “Securities Act” means the Securities Act of 1933, as
amended from time to time, and any successor statute. “Settlement” has the
meaning specified therefor in Section 2.3(e)(i) of this Agreement. “Settlement
Date” has the meaning specified therefor in Section 2.3(e)(i) of this Agreement.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website. “Solvent” means, with respect to any Person
as of any date of determination, that (a) at fair valuations, the sum of such
Person’s debts (including contingent liabilities) is less than all of such
Person’s assets, (b) such Person is not engaged or about to engage in a business
or transaction for which the remaining assets of such Person are unreasonably
small in relation to the business or transaction or for which the property
remaining with such Person is an unreasonably small capital, (c) such Person has
not incurred and does not intend to incur, or reasonably believe that it will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise), and (d) such Person is “solvent” or not “insolvent”, as
applicable within the meaning given those terms and similar terms under
applicable laws relating to fraudulent transfers and conveyances. For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5). “Specified Transaction” means any Permitted
Acquisition or Restricted Payment (or declaration of any Restricted Payment).
“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit. “Subject Holder” has the meaning specified therefor
in Section 2.4(e)(v) of this Agreement. “Subsidiary” of a Person means a
corporation, partnership, limited liability company, or other entity in which
that Person directly or indirectly owns or controls the Equity Interests having
ordinary voting power to elect a majority of the Board of Directors of such
corporation, partnership, limited liability company, or other entity.
“Supermajority Lenders” means, at any time, Revolving Lenders having or holding
more than 66-2/3% of the aggregate Revolving Loan Exposure of all Revolving
Lenders; provided, that (i) the Revolving Loan Exposure of any Defaulting Lender
shall be disregarded in the determination of the Supermajority Lenders, and (ii)
at any time there are two or more Revolving Lenders (who are not Affiliates 50 
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr057.jpg]
  of one another), “Supermajority Lenders” must include at least two Revolving
Lenders (who are not Affiliates of one another or Defaulting Lenders).
“Supported QFC” has the meaning specified therefor in Section 17.15 of this
Agreement. “Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act. “Swing Lender” means Wells Fargo or any other Lender that, at the
request of Borrowers and with the consent of Agent agrees, in such Lender’s sole
discretion, to become the Swing Lender under Section 2.3(b) of this Agreement.
“Swing Loan” has the meaning specified therefor in Section 2.3(b) of this
Agreement. “Swing Loan Exposure” means, as of any date of determination with
respect to any Lender, such Lender’s Pro Rata Share of the Swing Loans on such
date. “Tax Lender” has the meaning specified therefor in Section 14.2(a) of this
Agreement. “Taxes” means any taxes, levies, imposts, duties, fees, assessments
or other charges of whatever nature now or hereafter imposed by any jurisdiction
or by any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto. “Term Loan” has
the meaning specified therefor in Section 2.2 of this Agreement. “Term Loan
Amount” means $15,000,000. “Term Loan Base Rate Margin” has the meaning set
forth in the definition of Applicable Margin. “Term Loan Borrowing Base” means
the result of (a) the lesser of (i) the Term Loan Maximum Amount, and (ii) 25%
of the FMV of Eligible IP identified in the most recent Acceptable Appraisal of
Eligible IP, minus (b) the aggregate amount of Reserves, if any, established by
Agent from time to time under Section 2.1(c) of this Agreement. “Term Loan
Commitment” means, with respect to each Lender, its Term Loan Commitment, and,
with respect to all Lenders, their Term Loan Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 to this Agreement or in the Assignment and Acceptance
pursuant to which such Lender became a Lender Term under this Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of this Agreement. “Term
Loan Exposure” means, with respect to any Term Loan Lender, as of any date of
determination (a) prior to the funding of the Term Loan, the amount of such
Lender’s Term Loan Commitment, and (b) after the funding of the Term Loan, the
outstanding principal amount of the Term Loan held by such Lender. “Term Loan
Lender” means a Lender that has a Term Loan Commitment or that has a portion of
the Term Loan. 51  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr058.jpg]
  “Term Loan LIBOR Rate Margin” has the meaning set forth in the definition of
Applicable Margin. “Term Loan Maximum Amount” means the Term Loan Amount;
provided, that such amount shall be permanently reduced (i) by an amount equal
to each payment of the Term Loan made or required to be made pursuant to Section
2.2 of this Agreement, each prepayment of the Term Loan made pursuant to Section
2.4(d)(ii), and each prepayment of the Term Loan made or required to be made
pursuant to Section 2.4(e) of this Agreement, in each case as of the date of
such payment or such prepayment (or, if any payment of the Term Loan required to
made pursuant to Section 2.2 of this Agreement or any prepayment of the Term
Loan required to be made pursuant to this Section 2.4(e) of this Agreement is
not made when required to be made, as of the date that such payment or such
prepayment is required to be made), and (ii) on the date Agent notifies
Borrowers of Agent's receipt of an Acceptable Appraisal of IP, by the amount, if
any, by which the Term Loan Maximum Amount on such date is in excess of 25% of
the FMV of Eligible IP based on such appraisal. “Term SOFR” means the
forward-looking term rate based on SOFR that has been selected or recommended by
the Relevant Governmental Body. “Trademark Security Agreement” has the meaning
specified therefor in the Guaranty and Security Agreement. “TTM EBITDA” means,
as of any date of determination, EBITDA of Borrowers determined on a
consolidated basis in accordance with GAAP, for the 12 month period most
recently ended. “UCP” means, with respect to any Letter of Credit, the Uniform
Customs and Practice for Documentary Credits 2007 Revision, International
Chamber of Commerce Publication No. 600 and any version or revision thereof
accepted by Issuing Bank for use. “Unadjusted Benchmark Replacement” means the
Benchmark Replacement excluding the Benchmark Replacement Adjustment.
“Unfinanced Capital Expenditures” means Capital Expenditures (a) not financed
with the proceeds of any incurrence of Indebtedness (other than the incurrence
of any Revolving Loans), the proceeds of any sale or issuance of Equity
Interests or equity contributions, the proceeds of any asset sale (other than
the sale of Inventory in the ordinary course of business) or any insurance
proceeds, and (b) that are not reimbursed by a third person (excluding any Loan
Party or any of its Affiliates) in the period such expenditures are made
pursuant to a written agreement. “United States” means the United States of
America. “Unused Line Fee” has the meaning specified therefor in Section 2.10(b)
of this Agreement. “U.S. Special Resolution Regimes” has the meaning specified
therefor in Section 17.15 of this Agreement. “Voidable Transfer” has the meaning
specified therefor in Section 17.8 of this Agreement. “Wells Fargo” means Wells
Fargo Bank, National Association, a national banking association. “Withdrawal
Liability” means liability with respect to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA. 52  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr059.jpg]
  “Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule. 1.2 Accounting Terms. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP;
provided, that if Administrative Borrower notifies Agent that Borrowers request
an amendment to any provision hereof to eliminate the effect of any Accounting
Change occurring after the Closing Date or in the application thereof on the
operation of such provision (or if Agent notifies Administrative Borrower that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
Accounting Change or in the application thereof, then Agent and Borrowers agree
that they will negotiate in good faith amendments to the provisions of this
Agreement that are directly affected by such Accounting Change with the intent
of having the respective positions of the Lenders and Borrowers after such
Accounting Change conform as nearly as possible to their respective positions
immediately before such Accounting Change took effect and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. When used herein, the term “financial statements” shall include
the notes and schedules thereto. Whenever the term “Borrowers” is used in
respect of a financial covenant or a related definition, it shall be understood
to mean the Loan Parties and their Subsidiaries on a consolidated basis, unless
the context clearly requires otherwise. Notwithstanding anything to the contrary
contained herein, (a) all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under the Statement of Financial
Accounting Standards Board’s Accounting Standards Codification Topic 825 (or any
similar accounting principle) permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof, (b) without giving effect
to any treatment of Indebtedness in respect of convertible debt instruments
under Financial Accounting Standards Board’s Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof, and (c) the
term “unqualified opinion” as used herein to refer to opinions or reports
provided by accountants shall mean an opinion or report that is (i) unqualified,
and (ii) does not include any explanation, supplemental comment, or other
comment concerning the ability of the applicable Person to continue as a going
concern or concerning the scope of the audit. 1.3 Code. Any terms used in this
Agreement that are defined in the Code shall be construed and defined as set
forth in the Code unless otherwise defined herein; provided, that to the extent
that the Code is used to define any term herein and such term is defined
differently in different Articles of the Code, the definition of such term
contained in Article 9 of the Code shall govern. 1.4 Construction. Unless the
context of this Agreement or any other Loan Document clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement or any other Loan Document
refer to this Agreement or such other Loan Document, as the case may be, as a
whole and not to any particular provision of this Agreement or such other Loan
Document, as the case may be. Section, subsection, clause, schedule, and exhibit
references herein are to this Agreement unless otherwise specified. Any
reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and 53  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr060.jpg]
  supplements set forth herein). The words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties. Any reference herein or in any
other Loan Document to the satisfaction, repayment, or payment in full of the
Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
and (iii) all fees or charges that have accrued hereunder or under any other
Loan Document (including the Letter of Credit Fee and the Unused Line Fee) and
are unpaid, (b) in the case of contingent reimbursement obligations with respect
to Letters of Credit, providing Letter of Credit Collateralization, (c) in the
case of obligations with respect to Bank Products (other than Hedge
Obligations), providing Bank Product Collateralization, (d) the receipt by Agent
of cash collateral in order to secure any other contingent Obligations for which
a claim or demand for payment has been made on or prior to such time or in
respect of matters or circumstances known to Agent or a Lender at such time that
are reasonably expected to result in any loss, cost, damage, or expense
(including attorneys’ fees and legal expenses), such cash collateral to be in
such amount as Agent reasonably determines is appropriate to secure such
contingent Obligations, (e) the payment or repayment in full in immediately
available funds of all other outstanding Obligations (including the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (iii) any Hedge Obligations that, at such time, are allowed
by the applicable Hedge Provider to remain outstanding without being required to
be repaid, and (f) the termination of all of the Commitments of the Lenders. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record. 1.5 Time
References. Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, all references to time of day refer to Central
standard time or Central daylight saving time, as in effect in Chicago,
Illinois, on such day. For purposes of the computation of a period of time from
a specified date to a later specified date, unless otherwise expressly provided,
the word “from” means “from and including” and the words “to” and “until” each
means “to and including”; provided, that with respect to a computation of fees
or interest payable to Agent or any Lender, such period shall in any event
consist of at least one full day. 1.6 Schedules and Exhibits. All of the
schedules and exhibits attached to this Agreement shall be deemed incorporated
herein by reference. 1.7 Divisions. For all purposes under the Loan Documents,
in connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time. 2. LOANS AND TERMS OF PAYMENT. 2.1 Revolving Loans. (a)
Subject to the terms and conditions of this Agreement, and during the term of
this Agreement, each Revolving Lender agrees (severally, not jointly or jointly
and severally) to make revolving 54  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr061.jpg]
  loans (“Revolving Loans”) to Borrowers in an amount at any one time
outstanding not to exceed the lesser of: (i) such Lender’s Revolver Commitment,
or (ii) such Lender’s Pro Rata Share of an amount equal to the lesser of: (A)
the amount equal to (1) the Maximum Revolver Amount, less (2) the sum of (y) the
Letter of Credit Usage at such time, plus (z) the principal amount of Swing
Loans outstanding at such time, and (B) the amount equal to (1) the Borrowing
Base as of such date (based upon the most recent Borrowing Base Certificate
delivered by Borrowers to Agent, as adjusted for Reserves established by Agent
in accordance with Section 2.1(c)), less (2) the sum of (x) the Letter of Credit
Usage at such time, plus (y) the principal amount of Swing Loans outstanding at
such time. (b) Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement. The outstanding principal amount of the
Revolving Loans, together with interest accrued and unpaid thereon, shall
constitute Obligations and shall be due and payable on the Maturity Date or, if
earlier, on the date on which they otherwise become due and payable pursuant to
the terms of this Agreement. (c) Anything to the contrary in this Section 2.1
notwithstanding, Agent shall have the right (but not the obligation) at any
time, in the exercise of its Permitted Discretion, to establish and increase or
decrease Reserves and against the Borrowing Base, the Term Loan Borrowing Base,
or the Maximum Revolver Amount; provided, that Agent shall notify Borrowers at
the time any such Reserve in a material amount is to be established or
increased, but a non-willful failure of Agent to so notify Borrowers shall not
be a breach of this Agreement and shall not cause such establishment or increase
of any such Reserve to be ineffective. The amount of any Reserve established by
Agent, and any changes to the eligibility criteria set forth in the definitions
of Eligible Accounts, Eligible Credit Card Receivables, Eligible Inventory,
Eligible Finished Goods Inventory, Eligible Spare Parts Inventory, Eligible
In-Transit Inventory, and Eligible IP, shall have a reasonable relationship to
the event, condition, other circumstance, or fact that is the basis for such
reserve or change in eligibility and shall not be duplicative of any other
reserve established and currently maintained or eligibility criteria. Upon
notice of or establishment or increase in Reserves, Agent agrees to make itself
available to discuss the Reserve or increase, and Borrowers may take such action
as may be required so that the event, condition, circumstance, or fact that is
the basis for such Reserve or increase no longer exists, in a manner and to the
extent reasonably satisfactory to Agent in the exercise of its Permitted
Discretion. In no event shall such notice and opportunity limit the right of
Agent to establish or change such Reserve, unless Agent shall have determined,
in its Permitted Discretion, that the event, condition, other circumstance, or
fact that was the basis for such Reserve or such change no longer exists or has
otherwise been adequately addressed by Borrowers. 2.2 Term Loan. Subject to the
terms and conditions of this Agreement, on the Closing Date each Lender with a
Term Loan Commitment agrees (severally, not jointly or jointly and severally) to
make term loans (collectively, the “Term Loan”) to Borrowers in an amount equal
to the lesser of (a) such Lender’s Term Loan Commitment, and (b) such Lender’s
Pro Rata Share of the lesser of (i) the Term Loan Amount and (ii) the Term Loan
Borrowing Base (based upon the Borrowing Base Certificate delivered by Borrowers
to Agent on the Closing Date). The principal of the Term Loan shall be repaid on
the following dates and in the following amounts: 55  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr062.jpg]
  Date  Installment Amount  February 29, 2020  $125,000  March 31, 2020 
$125,000  April 30, 2020  $125,000  May 31, 2020  $125,000  June 30, 2020 
$125,000  July 31, 2020  $125,000  August 31, 2020  $125,000 
September 30, 2020  $125,000  October 31, 2020  $125,000  November 30, 2020 
$125,000  December 31, 2020  $125,000  January 31, 2021  $125,000 
February 28, 2021  $250,000  March 31, 2021  $250,000  April 30, 2021  $250,000 
May 31, 2021  $250,000  June 30, 2021  $250,000  July 31, 2021  $250,000 
August 31, 2021  $250,000  September 30, 2021  $250,000  October 31, 2021 
$250,000  November 30, 2021  $250,000  December 31, 2021  $250,000  56 
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr063.jpg]
  Date  Installment Amount  January 31, 2022  $250,000  February 28, 2022 
$291,666.67  March 31, 2022, and the last day of  each month thereafter 
$291,666.67  The outstanding unpaid principal balance and all accrued and unpaid
interest on the Term Loan shall be due and payable on the earlier of (i) the
Maturity Date, and (ii) the date on which the Term Loan otherwise becomes due
and payable pursuant to the terms of this Agreement. Any principal amount of the
Term Loan that is repaid or prepaid may not be reborrowed. All principal of,
interest on, and other amounts payable in respect of the Term Loan shall
constitute Obligations hereunder. 2.3 Borrowing Procedures and Settlements. (a)
Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by a
written request by an Authorized Person delivered to Agent (which may be
delivered through Agent’s electronic platform or portal) and received by Agent
no later than 1:00 p.m. (i) on the Business Day that is the requested Funding
Date in the case of a request for a Swing Loan, (ii) on the Business Day that is
one Business Day prior to the requested Funding Date in the case of a request
for a Base Rate Loan, and (iii) on the Business Day that is three Business Days
prior to the requested Funding Date in the case of all other requests,
specifying (A) the amount of such Borrowing, and (B) the requested Funding Date
(which shall be a Business Day); provided, that Agent may, in its sole
discretion, elect to accept as timely requests that are received later than 1:00
p.m. on the applicable Business Day. All Borrowing requests which are not made
on-line via Agent’s electronic platform or portal shall be subject to (and
unless Agent elects otherwise in the exercise of its sole discretion, such
Borrowings shall not be made until the completion of) Agent’s authentication
process (with results satisfactory to Agent) prior to the funding of any such
requested Revolving Loan. (b) Making of Swing Loans. In the case of a Revolving
Loan and so long as any of (i) the aggregate amount of Swing Loans made since
the last Settlement Date, minus all payments or other amounts applied to Swing
Loans since the last Settlement Date, plus the amount of the requested Swing
Loan does not exceed the greater of 10% of the Maximum Revolver Amount and
$5,500,000, or (ii) Swing Lender, in its sole discretion, agrees to make a Swing
Loan notwithstanding the foregoing limitation, Swing Lender shall make a
Revolving Loan (any such Revolving Loan made by Swing Lender pursuant to this
Section 2.3(b) being referred to as a “Swing Loan” and all such Revolving Loans
being referred to as “Swing Loans”) available to Borrowers on the Funding Date
applicable thereto by transferring immediately available funds in the amount of
such Borrowing to the Designated Account. Each Swing Loan shall be deemed to be
a Revolving Loan hereunder and shall be subject to all the terms and conditions
(including Section 3) applicable to other Revolving Loans, except that all
payments (including interest) on any Swing Loan shall be payable to Swing Lender
solely for its own account. Subject to the provisions of Section 2.3(d)(ii),
Swing Lender shall not make and shall not be obligated to make any Swing Loan if
Swing Lender has actual knowledge that (i) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed the Availability on such Funding Date. Swing Lender shall
not otherwise be required to determine whether the applicable conditions
precedent set forth in Section 3 have been satisfied on the Funding Date
applicable thereto prior to making any Swing Loan. The Swing Loans 57 
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr064.jpg]
  shall be secured by Agent’s Liens, constitute Revolving Loans and Obligations,
and bear interest at the rate applicable from time to time to Revolving Loans
that are Base Rate Loans. (c) Making of Revolving Loans. (i) In the event that
Swing Lender is not obligated to make a Swing Loan, then after receipt of a
request for a Borrowing pursuant to Section 2.3(a)(i), Agent shall notify the
Lenders by telecopy, telephone, email, or other electronic form of transmission,
of the requested Borrowing; such notification to be sent on the Business Day
that is (A) in the case of a Base Rate Loan, at least one Business Day prior to
the requested Funding Date, or (B) in the case of a LIBOR Rate Loan, prior to
1:00 p.m. at least three Business Days prior to the requested Funding Date. If
Agent has notified the Lenders of a requested Borrowing on the Business Day that
is one Business Day prior to the Funding Date, then each Lender shall make the
amount of such Lender’s Pro Rata Share of the requested Borrowing available to
Agent in immediately available funds, to Agent’s Account, not later than noon on
the Business Day that is the requested Funding Date. After Agent’s receipt of
the proceeds of such Revolving Loans from the Lenders, Agent shall make the
proceeds thereof available to Borrowers on the applicable Funding Date by
transferring immediately available funds equal to such proceeds received by
Agent to the Designated Account; provided, that subject to the provisions of
Section 2.3(d)(ii), no Lender shall have an obligation to make any Revolving
Loan, if (1) one or more of the applicable conditions precedent set forth in
Section 3 will not be satisfied on the requested Funding Date for the applicable
Borrowing unless such condition has been waived, or (2) the requested Borrowing
would exceed the Availability on such Funding Date. (ii) Unless Agent receives
notice from a Lender prior to 11:30 a.m. on the Business Day that is the
requested Funding Date relative to a requested Borrowing as to which Agent has
notified the Lenders of a requested Borrowing that such Lender will not make
available as and when required hereunder to Agent for the account of Borrowers
the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may assume
that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrowers a
corresponding amount. If, on the requested Funding Date, any Lender shall not
have remitted the full amount that it is required to make available to Agent in
immediately available funds and if Agent has made available to Borrowers such
amount on the requested Funding Date, then such Lender shall make the amount of
such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, no later than noon on the
Business Day that is the first Business Day after the requested Funding Date (in
which case, the interest accrued on such Lender’s portion of such Borrowing for
the Funding Date shall be for Agent’s separate account). If any Lender shall not
remit the full amount that it is required to make available to Agent in
immediately available funds as and when required hereby and if Agent has made
available to Borrowers such amount, then that Lender shall be obligated to
immediately remit such amount to Agent, together with interest at the Defaulting
Lender Rate for each day until the date on which such amount is so remitted. A
notice submitted by Agent to any Lender with respect to amounts owing under this
Section 2.3(c)(ii) shall be conclusive, absent manifest error. If the amount
that a Lender is required to remit is made available to Agent, then such payment
to Agent shall constitute such Lender’s Revolving Loan for all purposes of this
Agreement. If such amount is not made available to Agent on the Business Day
following the Funding Date, Agent will notify Administrative Borrower of such
failure to fund and, upon demand by Agent, Borrowers shall pay such amount to
Agent for Agent’s account, together with interest thereon for each day elapsed
since the date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Revolving Loans composing such Borrowing. (d)
Protective Advances and Optional Overadvances. 58  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr065.jpg]
  (i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding (but subject to Section 2.3(d)(iv)), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable conditions precedent set forth in Section 3
are not satisfied, Agent hereby is authorized by Borrowers and the Lenders, from
time to time, in Agent’s sole discretion, to make Revolving Loans to, or for the
benefit of, Borrowers, on behalf of the Revolving Lenders, that Agent, in its
Permitted Discretion, deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”). (ii) Any contrary provision of this Agreement or any
other Loan Document notwithstanding, the Lenders hereby authorize Agent or Swing
Lender, as applicable, and either Agent or Swing Lender, as applicable, may, but
is not obligated to, knowingly and intentionally, continue to make Revolving
Loans (including Swing Loans) to Borrowers notwithstanding that an Overadvance
exists or would be created thereby, so long as (A) after giving effect to such
Revolving Loans, the outstanding Revolver Usage does not exceed the Borrowing
Base by more than 10% of the Borrowing Base, and (B) subject to Section
2.3(d)(iv) below, after giving effect to such Revolving Loans, the outstanding
Revolver Usage (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) does not exceed the Maximum Revolver
Amount. In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by this Section 2.3(d), regardless of the amount
of, or reason for, such excess, Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value, in which
case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with Borrowers intended to reduce, within a reasonable
time, the outstanding principal amount of the Revolving Loans to Borrowers to an
amount permitted by the preceding sentence. In such circumstances, if any Lender
with a Revolver Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders. (iii)
Each Protective Advance and each Overadvance (each, an “Extraordinary Advance”)
shall be deemed to be a Revolving Loan hereunder, except that no Extraordinary
Advance shall be eligible to be a LIBOR Rate Loan. Prior to Settlement of any
Extraordinary Advance, all payments with respect thereto, including interest
thereon, shall be payable to Agent solely for its own account. Each Revolving
Lender shall be obligated to settle with Agent as provided in Section 2.3(e) (or
Section 2.3(g), as applicable) for the amount of such Lender’s Pro Rata Share of
any Extraordinary Advance. The Extraordinary Advances shall be repayable on
demand, secured by Agent’s Liens, constitute Obligations hereunder, and bear
interest at the rate applicable from time to time to Revolving Loans that are
Base Rate Loans. The provisions of this Section 2.3(d) are for the exclusive
benefit of Agent, Swing Lender, and the Lenders and are not intended to benefit
Borrowers (or any other Loan Party) in any way. (iv) Notwithstanding anything
contained in this Agreement or any other Loan Document to the contrary, no
Extraordinary Advance may be made by Agent if such Extraordinary Advance would
cause the aggregate Revolver Usage to exceed the Maximum Revolver Amount or any
Lender’s Pro Rata Share of the Revolver Usage to exceed such Lender’s Revolver
Commitments; provided that Agent may make Extraordinary Advances in excess of
the foregoing limitations so long as such Extraordinary Advances that cause the
aggregate Revolver Usage to exceed the Maximum Revolver Amount or a Lender’s Pro
Rata Share of the Revolver Usage to exceed such Lender’s Revolver Commitments
are for Agent’s sole and separate account and not for the account of any Lender.
No Lender shall have an obligation to settle 59  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr066.jpg]
  with Agent for such Extraordinary Advances that cause the aggregate Revolver
Usage to exceed the Maximum Revolver Amount or a Lender’s Pro Rata Share of the
Revolver Usage to exceed such Lender’s Revolver Commitments as provided in
Section 2.3(e) (or Section 2.3(g), as applicable). (e) Settlement. It is agreed
that each Lender’s funded portion of the Revolving Loans is intended by the
Lenders to equal, at all times, such Lender’s Pro Rata Share of the outstanding
Revolving Loans. Such agreement notwithstanding, Agent, Swing Lender, and the
other Lenders agree (which agreement shall not be for the benefit of Borrowers)
that in order to facilitate the administration of this Agreement and the other
Loan Documents, settlement among the Lenders as to the Revolving Loans
(including Swing Loans and Extraordinary Advances) shall take place on a
periodic basis in accordance with the following provisions: (i) Agent shall
request settlement (“Settlement”) with the Lenders on a weekly basis, or on a
more frequent basis if so determined by Agent in its sole discretion (1) on
behalf of Swing Lender, with respect to the outstanding Swing Loans, (2) for
itself, with respect to the outstanding Extraordinary Advances, and (3) with
respect to any Loan Party’s or any of their Subsidiaries’ payments or other
amounts received, as to each by notifying the Lenders by telecopy, telephone, or
other similar form of transmission, of such requested Settlement, no later than
4:00 p.m. on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”).
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Revolving Loans (including Swing Loans and Extraordinary
Advances) for the period since the prior Settlement Date. Subject to the terms
and conditions contained herein (including Section 2.3(g)): (y) if the amount of
the Revolving Loans (including Swing Loans and Extraordinary Advances) made by a
Lender that is not a Defaulting Lender exceeds such Lender’s Pro Rata Share of
the Revolving Loans (including Swing Loans and Extraordinary Advances) as of a
Settlement Date, then Agent shall, by no later than 2:00 p.m. on the Settlement
Date, transfer in immediately available funds to a Deposit Account of such
Lender (as such Lender may designate), an amount such that each such Lender
shall, upon receipt of such amount, have as of the Settlement Date, its Pro Rata
Share of the Revolving Loans (including Swing Loans and Extraordinary Advances),
and (z) if the amount of the Revolving Loans (including Swing Loans and
Extraordinary Advances) made by a Lender is less than such Lender’s Pro Rata
Share of the Revolving Loans (including Swing Loans and Extraordinary Advances)
as of a Settlement Date, such Lender shall no later than 2:00 p.m. on the
Settlement Date transfer in immediately available funds to Agent’s Account, an
amount such that each such Lender shall, upon transfer of such amount, have as
of the Settlement Date, its Pro Rata Share of the Revolving Loans (including
Swing Loans and Extraordinary Advances). Such amounts made available to Agent
under clause (z) of the immediately preceding sentence shall be applied against
the amounts of the applicable Swing Loans or Extraordinary Advances and,
together with the portion of such Swing Loans or Extraordinary Advances
representing Swing Lender’s Pro Rata Share thereof, shall constitute Revolving
Loans of such Lenders. If any such amount is not made available to Agent by any
Lender on the Settlement Date applicable thereto to the extent required by the
terms hereof, Agent shall be entitled to recover for its account such amount on
demand from such Lender together with interest thereon at the Defaulting Lender
Rate. (ii) In determining whether a Lender’s balance of the Revolving Loans
(including Swing Loans and Extraordinary Advances) is less than, equal to, or
greater than such Lender’s Pro Rata Share of the Revolving Loans (including
Swing Loans and Extraordinary Advances) as of a Settlement Date, Agent shall, as
part of the relevant Settlement, apply to such balance the portion of payments
actually received in good funds by Agent with respect to principal, interest,
fees payable by Borrowers and allocable to the Lenders hereunder, and proceeds
of Collateral. (iii) Between Settlement Dates, Agent, to the extent
Extraordinary Advances or Swing Loans are outstanding, may pay over to Agent or
Swing Lender, as applicable, any payments or 60  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr067.jpg]
  other amounts received by Agent, that in accordance with the terms of this
Agreement would be applied to the reduction of the Revolving Loans, for
application to the Extraordinary Advances or Swing Loans. Between Settlement
Dates, Agent, to the extent no Extraordinary Advances or Swing Loans are
outstanding, may pay over to Swing Lender any payments or other amounts received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Revolving Loans, for application to Swing Lender’s Pro
Rata Share of the Revolving Loans. If, as of any Settlement Date, payments or
other amounts of the Loan Parties or their Subsidiaries received since the then
immediately preceding Settlement Date have been applied to Swing Lender’s Pro
Rata Share of the Revolving Loans other than to Swing Loans, as provided for in
the previous sentence, Swing Lender shall pay to Agent for the accounts of the
Lenders, and Agent shall pay to the Lenders (other than a Defaulting Lender if
Agent has implemented the provisions of Section 2.3(g)), to be applied to the
outstanding Revolving Loans of such Lenders, an amount such that each such
Lender shall, upon receipt of such amount, have, as of such Settlement Date, its
Pro Rata Share of the Revolving Loans. During the period between Settlement
Dates, Swing Lender with respect to Swing Loans, Agent with respect to
Extraordinary Advances, and each Lender with respect to the Revolving Loans
other than Swing Loans and Extraordinary Advances, shall be entitled to interest
at the applicable rate or rates payable under this Agreement on the daily amount
of funds employed by Swing Lender, Agent, or the Lenders, as applicable. (iv)
Anything in this Section 2.3(e) to the contrary notwithstanding, in the event
that a Lender is a Defaulting Lender, Agent shall be entitled to refrain from
remitting settlement amounts to the Defaulting Lender and, instead, shall be
entitled to elect to implement the provisions set forth in Section 2.3(g). (f)
Notation. Consistent with Section 13.1(h), Agent, as a non-fiduciary agent for
Borrowers, shall maintain a register showing the principal amount and stated
interest of the Revolving Loans (and portion of the Term Loan, as applicable)
owing to each Lender, including the Swing Loans owing to Swing Lender, and
Extraordinary Advances owing to Agent, and the interests therein of each Lender,
from time to time and such register shall, absent manifest error, conclusively
be presumed to be correct and accurate. (g) Defaulting Lenders. (i)
Notwithstanding the provisions of Section 2.4(b)(iii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrowers to
Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Agent to the extent of any Extraordinary Advances that
were made by Agent and that were required to be, but were not, paid by
Defaulting Lender, (B) second, to Swing Lender to the extent of any Swing Loans
that were made by Swing Lender and that were required to be, but were not, paid
by the Defaulting Lender, (C) third, to Issuing Bank, to the extent of the
portion of a Letter of Credit Disbursement that was required to be, but was not,
paid by the Defaulting Lender, (D) fourth, to each Non-Defaulting Lender ratably
in accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (E) fifth, in
Agent’s sole discretion, to a suspense account maintained by Agent, the proceeds
of which shall be retained by Agent and may be made available to be re-advanced
to or for the benefit of Borrowers (upon the request of Borrowers and subject to
the conditions set forth in Section 3.2) as if such Defaulting Lender had made
its portion of Revolving Loans (or other funding obligations) hereunder, and (F)
sixth, from and after the date on which all other Obligations have been paid in
full, to such Defaulting Lender in accordance with tier (L) of Section
2.4(b)(iii). Subject to the foregoing, Agent may hold and, in its discretion,
re-lend to Borrowers for the account of such Defaulting Lender the amount of all
such payments received and retained by Agent for the account of such Defaulting
Lender. Solely for 61  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr068.jpg]
  the purposes of voting or consenting to matters with respect to the Loan
Documents (including the calculation of Pro Rata Share in connection therewith)
and for the purpose of calculating the fee payable under Section 2.10(b), such
Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s
Commitment shall be deemed to be zero; provided, that the foregoing shall not
apply to any of the matters governed by Section 14.1(a)(i) through (iii). The
provisions of this Section 2.3(g) shall remain effective with respect to such
Defaulting Lender until the earlier of (y) the date on which all of the
Non-Defaulting Lenders, Agent, Issuing Bank, and Borrowers shall have waived, in
writing, the application of this Section 2.3(g) to such Defaulting Lender, or
(z) the date on which such Defaulting Lender makes payment of all amounts that
it was obligated to fund hereunder, pays to Agent all amounts owing by
Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder (on which earlier date, so
long as no Event of Default has occurred and is continuing, any remaining cash
collateral held by Agent pursuant to Section 2.3(g)(ii) shall be released to
Borrowers). The operation of this Section 2.3(g) shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to Agent, Issuing Bank, or to the
Lenders other than such Defaulting Lender. Any failure by a Defaulting Lender to
fund amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle Borrowers,
at their option, upon written notice to Agent, to arrange for a substitute
Lender to assume the Commitment of such Defaulting Lender, such substitute
Lender to be reasonably acceptable to Agent. In connection with the arrangement
of such a substitute Lender, the Defaulting Lender shall have no right to refuse
to be replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups’ or Borrowers’
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern. (ii) If any Swing
Loan or Letter of Credit is outstanding at the time that a Lender becomes a
Defaulting Lender then: (A) such Defaulting Lender’s Swing Loan Exposure and
Letter of Credit Exposure shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Pro Rata Shares but only to the extent (x)
the sum of all Non-Defaulting Lenders’ Pro Rata Share of Revolver Usage plus
such Defaulting Lender’s Swing Loan Exposure and Letter of Credit Exposure does
not exceed the total of all Non-Defaulting Lenders’ Revolver Commitments and (y)
the conditions set forth in Section 3.2 are satisfied at such time; (B) if the
reallocation described in clause (A) above cannot, or can only partially, be
effected, Borrowers shall within one Business Day following notice by the Agent
(x) first, prepay such Defaulting Lender’s Swing Loan Exposure (after giving
effect to any partial reallocation pursuant to clause (A) above), and (y)
second, cash collateralize such Defaulting Lender’s Letter of Credit Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above),
pursuant to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to the 62  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr069.jpg]
  Agent, for so long as such Letter of Credit Exposure is outstanding; provided,
that Borrowers shall not be obligated to cash collateralize any Defaulting
Lender’s Letter of Credit Exposure if such Defaulting Lender is also Issuing
Bank; (C) if Borrowers cash collateralize any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to this Section 2.3(g)(ii),
Borrowers shall not be required to pay any Letter of Credit Fees to Agent for
the account of such Defaulting Lender pursuant to Section 2.6(b) with respect to
such cash collateralized portion of such Defaulting Lender’s Letter of Credit
Exposure during the period such Letter of Credit Exposure is cash
collateralized; (D) to the extent the Letter of Credit Exposure of the
Non-Defaulting Lenders is reallocated pursuant to this Section 2.3(g)(ii), then
the Letter of Credit Fees payable to the Non-Defaulting Lenders pursuant to
Section 2.6(b) shall be adjusted in accordance with such Non-Defaulting Lenders’
Letter of Credit Exposure; (E) to the extent any Defaulting Lender’s Letter of
Credit Exposure is neither cash collateralized nor reallocated pursuant to this
Section 2.3(g)(ii), then, without prejudice to any rights or remedies of Issuing
Bank or any Lender hereunder, all Letter of Credit Fees that would have
otherwise been payable to such Defaulting Lender under Section 2.6(b) with
respect to such portion of such Letter of Credit Exposure shall instead be
payable to Issuing Bank until such portion of such Defaulting Lender’s Letter of
Credit Exposure is cash collateralized or reallocated; (F) so long as any Lender
is a Defaulting Lender, the Swing Lender shall not be required to make any Swing
Loan and Issuing Bank shall not be required to issue, amend, or increase any
Letter of Credit, in each case, to the extent (x) the Defaulting Lender’s Pro
Rata Share of such Swing Loans or Letter of Credit cannot be reallocated
pursuant to this Section 2.3(g)(ii), or (y) the Swing Lender or Issuing Bank, as
applicable, has not otherwise entered into arrangements reasonably satisfactory
to the Swing Lender or Issuing Bank, as applicable, and Borrowers to eliminate
the Swing Lender’s or Issuing Bank’s risk with respect to the Defaulting
Lender’s participation in Swing Loans or Letters of Credit; and (G) Agent may
release any cash collateral provided by Borrowers pursuant to this Section
2.3(g)(ii) to Issuing Bank and Issuing Bank may apply any such cash collateral
to the payment of such Defaulting Lender’s Pro Rata Share of any Letter of
Credit Disbursement that is not reimbursed by Borrowers pursuant to Section
2.11(d). Subject to Section 17.14, no reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non- Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation. (h) Independent Obligations. All
Revolving Loans (other than Swing Loans and Extraordinary Advances) shall be
made by the Lenders contemporaneously and in accordance with their Pro Rata
Shares. It is understood that (i) no Lender shall be responsible for any failure
by any other Lender to perform its obligation to make any Revolving Loan (or
other extension of credit) hereunder, nor shall any Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder. 63  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr070.jpg]
  2.4 Payments; Reductions of Commitments; Prepayments. (a) Payments by
Borrowers. (i) Except as otherwise expressly provided herein, all payments by
Borrowers shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 3:30 p.m. on the
date specified herein; provided that, for the avoidance of doubt, any payments
deposited into a Controlled Account shall be deemed not to be received by Agent
on any Business Day unless immediately available funds have been credited to
Agent’s Account prior to 3:30 p.m. on such Business Day. Any payment received by
Agent in immediately available funds in Agent’s Account later than 3:30 p.m.
shall be deemed to have been received (unless Agent, in its sole discretion,
elects to credit it on the date received) on the following Business Day and any
applicable interest or fee shall continue to accrue until such following
Business Day. (ii) Unless Agent receives notice from Borrowers prior to the date
on which any payment is due to the Lenders that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid. (b) Apportionment
and Application. (i) So long as no Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all principal and interest payments received by Agent shall be
apportioned ratably among the Lenders (according to the unpaid principal balance
of the Obligations to which such payments relate held by each Lender) and all
payments of fees and expenses received by Agent (other than fees or expenses
that are for Agent’s separate account or for the separate account of Issuing
Bank) shall be apportioned ratably among the Lenders having a Pro Rata Share of
the type of Commitment or Obligation to which a particular fee or expense
relates. (ii) Subject to Section 2.4(b)(v), Section 2.4(d)(ii), and Section
2.4(e), all payments to be made hereunder by Borrowers shall be remitted to
Agent and all such payments, and all proceeds of Collateral received by Agent,
shall be applied, so long as no Application Event has occurred and is continuing
and except as otherwise provided herein with respect to Defaulting Lenders, to
reduce the balance of the Revolving Loans outstanding and, thereafter, to
Borrowers (to be wired to the Designated Account) or such other Person entitled
thereto under applicable law. (iii) At any time that an Application Event has
occurred and is continuing and except as otherwise provided herein with respect
to Defaulting Lenders, all payments remitted to Agent and all proceeds of
Collateral received by Agent shall be applied as follows: (A) first, to pay any
Lender Group Expenses (including cost or expense reimbursements) or indemnities
then due to Agent under the Loan Documents and to pay interest and principal on
Extraordinary Advances that are held solely by Agent pursuant to the terms of
Section 2.3(d)(iv), until paid in full, (B) second, to pay any fees or premiums
then due to Agent under the Loan Documents, until paid in full, 64  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr071.jpg]
  (C) third, to pay interest due in respect of all Protective Advances, until
paid in full, (D) fourth, to pay the principal of all Protective Advances, until
paid in full, (E) fifth, ratably, to pay any Lender Group Expenses (including
cost or expense reimbursements) or indemnities then due to any of the Lenders
under the Loan Documents, until paid in full, (F) sixth, ratably, to pay any
fees or premiums then due to any of the Lenders under the Loan Documents, until
paid in full, (G) seventh, to pay interest accrued in respect of the Swing
Loans, until paid in full, (H) eighth, to pay the principal of all Swing Loans,
until paid in full, (I) ninth, ratably, to pay interest accrued in respect of
the Revolving Loans (other than Protective Advances and Swing Loans) and the
Term Loan, until paid in full, (J) tenth, ratably (1) ratably, to pay the
principal of all Revolving Loans (other than Protective Advances and Swing
Loans) and the Term Loan, until paid in full, (2) to Agent, to be held by Agent,
for the benefit of Issuing Bank (and for the ratable benefit of each of the
Lenders that have an obligation to pay to Agent, for the account of Issuing
Bank, a share of each Letter of Credit Disbursement), as cash collateral in an
amount up to 103% of the Letter of Credit Usage (to the extent permitted by
applicable law, such cash collateral shall be applied to the reimbursement of
any Letter of Credit Disbursement as and when such disbursement occurs and, if a
Letter of Credit expires undrawn, the cash collateral held by Agent in respect
of such Letter of Credit shall, to the extent permitted by applicable law, be
reapplied pursuant to this Section 2.4(b)(iii), beginning with tier (A) hereof),
(3) ratably to (y) the Bank Product Providers based upon amounts then certified
by each applicable Bank Product Provider to Agent (in form and substance
satisfactory to Agent) to be due and payable to such Bank Product Provider on
account of Bank Product Obligations, and (z) with any balance to be paid to
Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
Bank Product Obligations owed to the applicable Bank Product Provider as and
when such amounts first become due and payable and, if and at such time as all
such Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by Agent in respect of such Bank Product Obligations shall be
reapplied pursuant to this Section 2.4(b)(iii), beginning with tier (A) hereof,
(K) eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders, (L) twelfth, ratably to pay any Obligations owed to
Defaulting Lenders; and (M) thirteenth, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.
65  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr072.jpg]
  (iv) Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e). (v) In each instance, so long as no Application Event has
occurred and is continuing, Section 2.4(b)(ii) shall not apply to any payment
made by Borrowers to Agent and specified by Borrowers to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement or any other Loan Document. (vi) For purposes of Section
2.4(b)(iii), “paid in full” of a type of Obligation means payment in cash or
immediately available funds of all amounts owing on account of such type of
Obligation, including interest accrued after the commencement of any Insolvency
Proceeding, default interest, interest on interest, and expense reimbursements,
irrespective of whether any of the foregoing would be or is allowed or
disallowed in whole or in part in any Insolvency Proceeding. (vii) In the event
of a direct conflict between the priority provisions of this Section 2.4 and any
other provision contained in this Agreement or any other Loan Document, it is
the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, (A) if the conflict relates to the provisions of Section 2.3(g) and
this Section 2.4, then the provisions of Section 2.3(g) shall control and
govern, and (B) if otherwise, then the terms and provisions of this Section 2.4
shall control and govern. (c) Reduction of Commitments. (i) Revolver
Commitments. The Revolver Commitments shall terminate on the Maturity Date or
earlier termination thereof pursuant to the terms of this Agreement. Borrowers
may reduce the Revolver Commitments, without premium or penalty, to an amount
not less than the greater of (A) $10,000,000 and (B) the sum of (1) the Revolver
Usage as of such date, plus (2) the principal amount of all Revolving Loans not
yet made as to which a request has been given by Borrowers under Section 2.3(a),
plus (3) the amount of all Letters of Credit not yet issued as to which a
request has been given by Borrowers pursuant to Section 2.11(a). Each such
reduction shall be in an amount which is not less than $5,000,000 and integral
multiples of $1,000,000 in excess thereof (unless the Revolver Commitments are
being reduced to $10,000,000 and the amount of the Revolver Commitments in
effect immediately prior to such reduction are less than $15,000,000), shall be
made by providing not less than five Business Days prior written notice to
Agent, and shall be irrevocable. The Revolver Commitments, once reduced, may not
be increased. Each such reduction of the Revolver Commitments shall reduce the
Revolver Commitments of each Lender proportionately in accordance with its
ratable share thereof. In connection with any reduction in the Revolver
Commitments prior to the Maturity Date, if any Loan Party or any of its
Subsidiaries owns any Margin Stock, Borrowers shall deliver to Agent an updated
Form U-1 (with sufficient additional originals thereof for each Lender), duly
executed and delivered by the Borrowers, together with such other documentation
as Agent shall reasonably request, in order to enable Agent and the Lenders to
comply with any of the requirements under Regulations T, U or X of the Federal
Reserve Board. (ii) Term Loan Commitments. The Term Loan Commitments shall
terminate upon the making of the Term Loan. (d) Optional Prepayments. (i)
Revolving Loans. Borrowers may prepay the principal of any Revolving Loan at any
time in whole or in part, without premium or penalty. 66  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr073.jpg]
  (ii) Term Loan. Borrowers may, upon at least five Business Days prior written
notice to Agent, prepay the principal of the Term Loan, in whole or in part,
without premium or penalty. Each prepayment made pursuant to this Section
2.4(d)(ii) shall be accompanied by the payment of accrued interest to the date
of such payment on the amount prepaid. Each such prepayment shall be applied
against the remaining installments of principal due on the Term Loan in the
inverse order of maturity (for the avoidance of doubt, any amount that is due
and payable on the Maturity Date shall constitute an installment). (e) Mandatory
Prepayments. (i) Borrowing Base. If, at any time, (A) the Revolver Usage on such
date exceeds (B) the lesser of (x) the Borrowing Base reflected in the Borrowing
Base Certificate most recently delivered by Borrowers to Agent, or (y) the
Maximum Revolver Amount, in all cases as adjusted for Reserves established by
Agent in accordance with Section 2.1(c), then Borrowers shall promptly, but in
any event, within one Business Day, prepay the Obligations in accordance with
Section 2.4(f)(i)(A) in an aggregate amount equal to the amount of such excess.
(ii) Term Loan Borrowing Base. If, at any time, the outstanding principal
balance of the Term Loan on such date exceeds the Term Loan Borrowing Base
reflected in the Borrowing Base Certificate most recently delivered by Borrowers
to Agent, as adjusted for Reserves established by Agent in accordance with
Section 2.1(c), then Borrowers shall promptly, but in any event, within one
Business Day, prepay the outstanding principal balance of the Term Loan in
accordance with Section 2.4(f)(i)(B) in an aggregate amount equal to the amount
of such excess. (iii) Dispositions. Within one Business Day of the date of
receipt by any Loan Party or any of its Subsidiaries of the Net Cash Proceeds of
any voluntary or involuntary sale or disposition of assets of any Loan Party or
any of its Subsidiaries (including Net Cash Proceeds of insurance or arising
from casualty losses or condemnations and payments in lieu thereof, but
excluding Net Cash Proceeds from sales or dispositions which qualify as
Permitted Dispositions under clauses (a), (b), (c), (d), (e), (j), (k), (l),
(m), (n), or (o) of the definition of Permitted Dispositions), Borrowers shall
prepay the outstanding principal amount of the Obligations in accordance with
Section 2.4(f)(ii) in an amount equal to 100% of such Net Cash Proceeds received
by such Person in connection with such sales or dispositions; provided, that (A)
so long as (1) no Default or Event of Default shall have occurred and is
continuing or would result therefrom, (2) Borrowers shall have given Agent prior
written notice of Borrowers’ intention to apply such monies to the costs of
replacement of the properties or assets that are the subject of such sale or
disposition or the cost of purchase or construction of other assets useful in
the business of such Loan Party or its Subsidiaries, (3) the monies are held in
a Deposit Account in which Agent has a perfected first-priority security
interest, and (4) such Loan Party or its Subsidiary, as applicable, completes
such replacement, purchase, or construction within 180 days after the initial
receipt of such monies, then the Loan Party or such Loan Party’s Subsidiary
whose assets were the subject of such disposition shall have the option to apply
such monies to the costs of replacement of the assets that are the subject of
such sale or disposition or the costs of purchase or construction of other
assets useful in the business of such Loan Party or such Subsidiary unless and
to the extent that such applicable period shall have expired without such
replacement, purchase, or construction being made or completed, in which case,
any amounts remaining in the Deposit Account referred to in clause (3) above
shall be paid to Agent and applied in accordance with Section 2.4(f)(ii);
provided, that no Loan Party nor any of its Subsidiaries shall have the right to
use such Net Cash Proceeds to make such replacements, purchases, or construction
in excess of $5,000,000 in any given fiscal year; and 67  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr074.jpg]
  (B) nothing contained in this Section 2.4(e)(iii) shall permit any Loan Party
or any of its Subsidiaries to sell or otherwise dispose of any assets other than
in accordance with Section 6.4. (iv) Extraordinary Receipts. Within one Business
Day of the date of receipt by any Loan Party or any of its Subsidiaries of any
Extraordinary Receipts, Borrowers shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(f)(ii) in an amount equal to
100% of such Extraordinary Receipts, net of any reasonable expenses incurred in
collecting such Extraordinary Receipts. (v) Indebtedness. Within one Business
Day of the date of incurrence by any Loan Party or any of its Subsidiaries of
any Indebtedness (other than Permitted Indebtedness), Borrowers shall prepay the
outstanding principal amount of the Obligations in accordance with Section
2.4(f)(ii) in an amount equal to 100% of the Net Cash Proceeds received by such
Person in connection with such incurrence. The provisions of this Section
2.4(e)(v) shall not be deemed to be implied consent to any such incurrence
otherwise prohibited by the terms of this Agreement. (vi) Equity. Within one
Business Day of the date of the issuance by any Loan Party or any of its
Subsidiaries of any Equity Interests (other than (A) in the event that any Loan
Party or any of its Subsidiaries forms any Subsidiary in accordance with the
terms hereof, the issuance by such Subsidiary of Equity Interests to such Loan
Party or such Subsidiary, as applicable, (B) the issuance of Equity Interests by
Administrative Borrower to any Person that is an equity holder of Administrative
Borrower prior to such issuance (a “Subject Holder”) so long as such Subject
Holder did not acquire any Equity Interests of Administrative Borrower so as to
become a Subject Holder concurrently with, or in contemplation of, the issuance
of such Equity Interests to such Subject Holder, (C) the issuance of Equity
Interests of Administrative Borrower to directors, officers and employees of
Administrative Borrower and its Subsidiaries pursuant to employee stock option
plans (or other employee incentive plans or other compensation arrangements)
approved by the Board of Directors, (D) the issuance of Equity Interests of
Administrative Borrower in order to finance the purchase consideration (or a
portion thereof) in connection with a Permitted Acquisition, and (E) the
issuance of Equity Interests by a Subsidiary of a Loan Party to its parent or
member in connection with the contribution by such parent or member to such
Subsidiary of the proceeds of an issuance described in clauses (A) through (E)
above), Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(ii) in an amount equal to 100% of
the Net Cash Proceeds received by such Person in connection with such issuance.
The provisions of this Section 2.4(e)(vi) shall not be deemed to be implied
consent to any such issuance otherwise prohibited by the terms of this
Agreement. (f) Application of Payments. (i) (A) Each prepayment pursuant to
Section 2.4(e)(i) shall, (1) so long as no Application Event shall have occurred
and be continuing, be applied, first, to the outstanding principal amount of the
Revolving Loans until paid in full, and second, to cash collateralize the
Letters of Credit in an amount equal to 103% of the then outstanding Letter of
Credit Usage, and (2) if an Application Event shall have occurred and be
continuing, be applied in the manner set forth in Section 2.4(b)(iii), and (B)
each prepayment pursuant to Section 2.4(e)(ii) shall (1) so long as no
Application Event shall have occurred and be continuing, be applied to the
outstanding principal amount of the Term Loan until paid in full, and (2) if an
Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(iii). Each such prepayment of the Term Loan
shall be applied against the remaining installments of principal of the Term
Loan in the inverse order of maturity (for the avoidance of doubt, any amount
that is due and payable on the Maturity Date shall constitute an installment).
(ii) Each prepayment pursuant to Section 2.4(e)(iii), 2.4(e)(iv), 2.4(e)(v), or
2.4(e)(vi) shall (A) so long as no Application Event shall have occurred and be
continuing, be applied, first, 68  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr075.jpg]
  to the outstanding principal amount of the Term Loan until paid in full,
second, to the outstanding principal amount of the Revolving Loans (without a
corresponding permanent reduction in the Maximum Revolver Amount), until paid in
full, and third, to cash collateralize the Letters of Credit in an amount equal
to 103% of the then outstanding Letter of Credit Usage (without a corresponding
permanent reduction in the Maximum Revolver Amount), and (B) if an Application
Event shall have occurred and be continuing, be applied in the manner set forth
in Section 2.4(b)(iii). Each such prepayment of the Term Loan shall be applied
against the remaining installments of principal of the Term Loan in the inverse
order of maturity (for the avoidance of doubt, any amount that is due and
payable on the Maturity Date shall constitute an installment). 2.5 Promise to
Pay; Promissory Notes. (a) Borrowers agree to pay the Lender Group Expenses on
the earlier of (i) the first day of the month following the date on which the
applicable Lender Group Expenses were first incurred, or (ii) the date on which
demand therefor is made by Agent (it being acknowledged and agreed that any
charging of such costs, expenses or Lender Group Expenses to the Loan Account
pursuant to the provisions of Section 2.6(d) shall be deemed to constitute a
demand for payment thereof for the purposes of this subclause (ii)). Borrowers
promise to pay all of the Obligations (including principal, interest, premiums,
if any, fees, costs, and expenses (including Lender Group Expenses)) in full on
the Maturity Date or, if earlier, on the date on which the Obligations (other
than the Bank Product Obligations) become due and payable pursuant to the terms
of this Agreement. Borrowers agree that their obligations contained in the first
sentence of this Section 2.5(a) shall survive payment or satisfaction in full of
all other Obligations. (b) Any Lender may request that any portion of its
Commitments or the Loans made by it be evidenced by one or more promissory
notes. In such event, Borrowers shall execute and deliver to such Lender the
requested promissory notes payable to the order of such Lender in a form
furnished by Agent and reasonably satisfactory to Borrowers. Thereafter, the
portion of the Commitments and Loans evidenced by such promissory notes and
interest thereon shall at all times be represented by one or more promissory
notes in such form payable to the order of the payee named therein. 2.6 Interest
Rates and Letter of Credit Fee: Rates, Payments, and Calculations. (a) Interest
Rates. Except as provided in Section 2.6(c) and Section 2.12(d), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest as follows: (i) if the
relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal to the LIBOR
Rate plus the LIBOR Rate Margin, and (ii) otherwise, at a per annum rate equal
to the Base Rate plus the Base Rate Margin. (b) Letter of Credit Fee. Borrowers
shall pay Agent (for the ratable benefit of the Revolving Lenders), a Letter of
Credit fee (the “Letter of Credit Fee”) (which fee shall be in addition to the
fronting fees and commissions, other fees, charges and expenses set forth in
Section 2.11(k)) that shall accrue at a per annum rate equal to the Revolving
Loan LIBOR Rate Margin times the average amount of the Letter of Credit Usage
during the immediately preceding month. (c) Default Rate. (i) Automatically upon
the occurrence and during the continuation of an Event of Default under Section
8.4 or 8.5 and (ii) upon the occurrence and during the continuation of any other
Event of Default (other than an Event of Default under Section 8.4 or 8.5), at
the direction of Agent or the Required Lenders, and upon written notice by Agent
to Borrowers of such direction (provided, 69  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr076.jpg]
  that such notice shall not be required for any Event of Default under Section
8.1), (A) all Loans and all Obligations (except for undrawn Letters of Credit)
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest at a per annum rate equal to two percentage points above the per
annum rate otherwise applicable thereunder, and (B) the Letter of Credit Fee
shall be increased to two percentage points above the per annum rate otherwise
applicable hereunder. (d) Payment. Except to the extent provided to the contrary
in Section 2.10, Section 2.11(k), or Section 2.12(a), (i) all interest and all
other fees payable hereunder or under any of the other Loan Documents (other
than Letter of Credit Fees) shall be due and payable, in arrears, on the first
day of each month, (ii) all Letter of Credit Fees payable hereunder, and all
fronting fees and all commissions, other fees, charges and expenses provided for
in Section 2.11(k) shall be due and payable, in arrears, on the first Business
Day of each month, and (iii) all costs and expenses payable hereunder or under
any of the other Loan Documents, and all other Lender Group Expenses shall be
due and payable on (x) with respect to Lender Group Expenses outstanding as of
the Closing Date, the Closing Date, and (y) otherwise, the earlier of (A) the
first day of the month following the date on which the applicable costs,
expenses, or Lender Group Expenses were first incurred, or (B) the date on which
demand therefor is made by Agent (it being acknowledged and agreed that any
charging of such costs, expenses or Lender Group Expenses to the Loan Account
pursuant to the provisions of the following sentence shall be deemed to
constitute a demand for payment thereof for the purposes of this subclause (B)).
Borrowers hereby authorize Agent, from time to time without prior notice to
Borrowers, to charge to the Loan Account (A) on the first day of each month, all
interest accrued during the prior month on the Revolving Loans or the Term Loan
hereunder, (B) on the first Business Day of each month, all Letter of Credit
Fees accrued or chargeable hereunder during the prior month, (C) as and when
incurred or accrued, all fees and costs provided for in Section 2.10(a) or (c),
(D) on the first day of each month, the Unused Line Fee accrued during the prior
month pursuant to Section 2.10(b), (E) as and when due and payable, all other
fees payable hereunder or under any of the other Loan Documents, (F) on the
Closing Date and thereafter as and when incurred or accrued, all other Lender
Group Expenses, and (G) as and when due and payable all other payment
obligations payable under any Loan Document or any Bank Product Agreement
(including any amounts due and payable to the Bank Product Providers in respect
of Bank Products). All amounts (including interest, fees, costs, expenses,
Lender Group Expenses, or other amounts payable hereunder or under any other
Loan Document or under any Bank Product Agreement) charged to the Loan Account
shall thereupon constitute Revolving Loans hereunder, shall constitute
Obligations hereunder, and shall initially accrue interest at the rate then
applicable to Revolving Loans that are Base Rate Loans (unless and until
converted into LIBOR Rate Loans in accordance with the terms of this Agreement).
(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360-day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue. In the
event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.
(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess. 70 
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr077.jpg]
  2.7 Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available funds made to Agent’s Account or unless
and until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrowers shall be
deemed not to have made such payment. Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into Agent’s Account on a Business Day on or before 3:30 p.m. If any
payment item is received into Agent’s Account on a non-Business Day or after
3:30 p.m. on a Business Day (unless Agent, in its sole discretion, elects to
credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.
2.8 Designated Account. Agent is authorized to make the Revolving Loans and the
Term Loan, and Issuing Bank is authorized to issue the Letters of Credit, under
this Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Borrowers agree to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Revolving Loans requested by Borrowers and made by Agent or the Lenders
hereunder. Unless otherwise agreed by Agent and Borrowers, any Revolving Loan or
Swing Loan requested by Borrowers and made by Agent or the Lenders hereunder
shall be made to the Designated Account. 2.9 Maintenance of Loan Account;
Statements of Obligations. Agent shall maintain an account on its books in the
name of Borrowers (the “Loan Account”) on which Borrowers will be charged with
the Term Loan, all Revolving Loans (including Extraordinary Advances and Swing
Loans) made by Agent, Swing Lender, or the Lenders to Borrowers or for
Borrowers’ account, the Letters of Credit issued or arranged by Issuing Bank for
Borrowers’ account, and with all other payment Obligations hereunder or under
the other Loan Documents, including, accrued interest, fees and expenses, and
Lender Group Expenses. In accordance with Section 2.7, the Loan Account will be
credited with all payments received by Agent from Borrowers or for Borrowers’
account. Agent shall make available to Borrowers monthly statements regarding
the Loan Account, including the principal amount of the Term Loan and the
Revolving Loans, interest accrued hereunder, fees accrued or charged hereunder
or under the other Loan Documents, and a summary itemization of all charges and
expenses constituting Lender Group Expenses accrued hereunder or under the other
Loan Documents, and each such statement, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrowers and the Lender Group unless, within 30 days after Agent
first makes such a statement available to Borrowers, Borrowers shall deliver to
Agent written objection thereto describing the error or errors contained in such
statement. 2.10 Fees. (a) Certain Fees. Borrowers shall pay to Agent, for the
account of Agent, as and when due and payable under the terms of the Fee Letter,
the fees set forth in the Fee Letter. (b) Unused Line Fee. Borrowers shall pay
to Agent, for the ratable account of the Revolving Lenders, an unused line fee
(the “Unused Line Fee”) in an amount equal to 0.50% per annum times the result
of (i) the aggregate amount of the Revolver Commitments, less (ii) the Average
Revolver Usage during the immediately preceding month (or portion thereof),
which Unused Line Fee shall be due and payable, in arrears, on the first day of
each month from and after the Closing Date up to the first day of the month
prior to the date on which the Obligations are paid in full and on the date on
which the Obligations are paid in full. (c) Field Examination and Other Fees.
Subject to any limitations set forth in Section 5.7(c), Borrowers shall pay to
Agent, field examination, appraisal, and valuation fees and charges, 71 
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr078.jpg]
  as and when incurred or chargeable, as follows (i) a fee of $1,000 per day,
per examiner, plus out-of-pocket expenses (including travel, meals, and lodging)
for each field examination of any Loan Party or its Subsidiaries performed by or
on behalf of Agent, and (ii) the fees, charges or expenses paid or incurred by
Agent if it elects to employ the services of one or more third Persons to
appraise the Collateral, or any portion thereof. 2.11 Letters of Credit. (a)
Subject to the terms and conditions of this Agreement, upon the request of
Borrowers made in accordance herewith, and prior to the Maturity Date, Issuing
Bank agrees to issue a requested standby Letter of Credit or a sight commercial
Letter of Credit for the account of Borrowers. By submitting a request to
Issuing Bank for the issuance of a Letter of Credit, Borrowers shall be deemed
to have requested that Issuing Bank issue the requested Letter of Credit. Each
request for the issuance of a Letter of Credit, or the amendment or extension of
any outstanding Letter of Credit, shall be (i) irrevocable and made in writing
by an Authorized Person, (ii) delivered to Agent and Issuing Bank via
telefacsimile or other electronic method of transmission reasonably acceptable
to Agent and Issuing Bank and reasonably in advance of the requested date of
issuance, amendment or extension, and (iii) subject to Issuing Bank’s
authentication procedures with results satisfactory to Issuing Bank. Each such
request shall be in form and substance reasonably satisfactory to Agent and
Issuing Bank and (i) shall specify (A) the amount of such Letter of Credit, (B)
the date of issuance, amendment or extension of such Letter of Credit, (C) the
proposed expiration date of such Letter of Credit, (D) the name and address of
the beneficiary of the Letter of Credit, and (E) such other information
(including, the conditions to drawing, and, in the case of an amendment or
extension, identification of the Letter of Credit to be so amended or extended)
as shall be necessary to prepare, amend or extend such Letter of Credit, and
(ii) shall be accompanied by such Issuer Documents as Agent or Issuing Bank may
request or require, to the extent that such requests or requirements are
consistent with the Issuer Documents that Issuing Bank generally requests for
Letters of Credit in similar circumstances. Issuing Bank’s records of the
content of any such request will be conclusive. Anything contained herein to the
contrary notwithstanding, Issuing Bank may, but shall not be obligated to, issue
a Letter of Credit that supports the obligations of a Loan Party or one of its
Subsidiaries in respect of x) a lease of real property, or (y) an employment
contract. (b) Issuing Bank shall have no obligation to issue a Letter of Credit
if any of the following would result after giving effect to the requested
issuance: (i) the Letter of Credit Usage would exceed the Letter of Credit
Sublimit, or (ii) the Letter of Credit Usage would exceed the Maximum Revolver
Amount less the outstanding amount of Revolving Loans (including Swing Loans),
or (iii) the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time. (c) In the event there is a Defaulting Lender as of
the date of any request for the issuance of a Letter of Credit, Issuing Bank
shall not be required to issue or arrange for such Letter of Credit to the
extent (i) the Defaulting Lender’s Letter of Credit Exposure with respect to
such Letter of Credit may not be reallocated pursuant to Section 2.3(g)(ii), or
(ii) Issuing Bank has not otherwise entered into arrangements reasonably
satisfactory to it and Borrowers to eliminate Issuing Bank’s risk with respect
to the participation in such Letter of Credit of the Defaulting Lender, which
arrangements may include Borrowers cash collateralizing such Defaulting Lender’s
Letter of Credit Exposure in accordance with Section 2.3(g)(ii). Additionally,
Issuing Bank shall have no obligation to issue or extend a Letter of Credit if
(A) any order, judgment, or decree of any Governmental Authority or arbitrator
shall, by its terms, purport 72  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr079.jpg]
  to enjoin or restrain Issuing Bank from issuing such Letter of Credit, or any
law applicable to Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
Issuing Bank shall prohibit or request that Issuing Bank refrain from the
issuance of letters of credit generally or such Letter of Credit in particular,
(B) the issuance of such Letter of Credit would violate one or more policies of
Issuing Bank applicable to letters of credit generally, or (C) if amounts
demanded to be paid under any Letter of Credit will not or may not be in United
States Dollars. (d) Any Issuing Bank (other than Wells Fargo or any of its
Affiliates) shall notify Agent in writing no later than the Business Day prior
to the Business Day on which such Issuing Bank issues any Letter of Credit. In
addition, each Issuing Bank (other than Wells Fargo or any of its Affiliates)
shall, on the first Business Day of each week, submit to Agent a report
detailing the daily undrawn amount of each Letter of Credit issued by such
Issuing Bank during the prior calendar week. Each Letter of Credit shall be in
form and substance reasonably acceptable to Issuing Bank, including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Bank makes a payment under a Letter of Credit, Borrowers shall pay to
Agent an amount equal to the applicable Letter of Credit Disbursement on the
Business Day such Letter of Credit Disbursement is made and, in the absence of
such payment, the amount of the Letter of Credit Disbursement immediately and
automatically shall be deemed to be a Revolving Loan hereunder (notwithstanding
any failure to satisfy any condition precedent set forth in Section 3) and,
initially, shall bear interest at the rate then applicable to Revolving Loans
that are Base Rate Loans. If a Letter of Credit Disbursement is deemed to be a
Revolving Loan hereunder, Borrowers’ obligation to pay the amount of such Letter
of Credit Disbursement to Issuing Bank shall be automatically converted into an
obligation to pay the resulting Revolving Loan. Promptly following receipt by
Agent of any payment from Borrowers pursuant to this paragraph, Agent shall
distribute such payment to Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to Section 2.11(e) to reimburse Issuing Bank, then
to such Revolving Lenders and Issuing Bank as their interests may appear. (e)
Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrowers had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Revolving Lenders. By the issuance of a Letter of Credit
(or an amendment or extension of a Letter of Credit) and without any further
action on the part of Issuing Bank or the Revolving Lenders, Issuing Bank shall
be deemed to have granted to each Revolving Lender, and each Revolving Lender
shall be deemed to have purchased, a participation in each Letter of Credit
issued by Issuing Bank, in an amount equal to its Pro Rata Share of such Letter
of Credit, and each such Revolving Lender agrees to pay to Agent, for the
account of Issuing Bank, such Revolving Lender’s Pro Rata Share of any Letter of
Credit Disbursement made by Issuing Bank under the applicable Letter of Credit.
In consideration and in furtherance of the foregoing, each Revolving Lender
hereby absolutely and unconditionally agrees to pay to Agent, for the account of
Issuing Bank, such Revolving Lender’s Pro Rata Share of each Letter of Credit
Disbursement made by Issuing Bank and not reimbursed by Borrowers on the date
due as provided in Section 2.11(d), or of any reimbursement payment that is
required to be refunded (or that Agent or Issuing Bank elects, based upon the
advice of counsel, to refund) to Borrowers for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to deliver to Agent, for the account
of Issuing Bank, an amount equal to its respective Pro Rata Share of each Letter
of Credit Disbursement pursuant to this Section 2.11(e) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3. If any such Revolving Lender fails to make
available to Agent the amount of such Revolving Lender’s Pro Rata Share of a
Letter of Credit Disbursement as provided in this Section, such Revolving Lender
shall be deemed to be a Defaulting Lender and Agent (for the account of Issuing
Bank) shall be entitled to recover such amount on demand from such Revolving
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full. 73  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr080.jpg]
  (f) Each Borrower agrees to indemnify, defend and hold harmless each member of
the Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of: (i)
any Letter of Credit or any pre-advice of its issuance; (ii) any transfer, sale,
delivery, surrender or endorsement (or lack thereof) of any Drawing Document at
any time(s) held by any such Letter of Credit Related Person in connection with
any Letter of Credit; (iii) any action or proceeding arising out of, or in
connection with, any Letter of Credit (whether administrative, judicial or in
connection with arbitration), including any action or proceeding to compel or
restrain any presentation or payment under any Letter of Credit, or for the
wrongful dishonor of, or honoring a presentation under, any Letter of Credit;
(iv) any independent undertakings issued by the beneficiary of any Letter of
Credit; (v) any unauthorized instruction or request made to Issuing Bank in
connection with any Letter of Credit or requested Letter of Credit, or any
error, omission, interruption or delay in such instruction or request, whether
transmitted by mail, courier, electronic transmission, SWIFT, or any other
telecommunication including communications through a correspondent; (vi) an
adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated; (vii) any third party seeking to enforce the rights
of an applicant, beneficiary, nominated person, transferee, assignee of Letter
of Credit proceeds or holder of an instrument or document; (viii) the fraud,
forgery or illegal action of parties other than the Letter of Credit Related
Person; (ix) any prohibition on payment or delay in payment of any amount
payable by Issuing Bank to a beneficiary or transferee beneficiary of a Letter
of Credit arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or
Sanctions; (x) Issuing Bank’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation; (xi) any foreign
language translation provided to Issuing Bank in connection with any Letter of
Credit; 74  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr081.jpg]
  (xii) any foreign law or usage as it relates to Issuing Bank’s issuance of a
Letter of Credit in support of a foreign guaranty including the expiration of
such guaranty after the related Letter of Credit expiration date and any
resulting drawing paid by Issuing Bank in connection therewith; or (xiii) the
acts or omissions, whether rightful or wrongful, of any present or future de
jure or de facto governmental or regulatory authority or cause or event beyond
the control of the Letter of Credit Related Person; provided, that such
indemnity shall not be available to any Letter of Credit Related Person claiming
indemnification under clauses (i) through (xiii) above to the extent that such
Letter of Credit Indemnified Costs may be finally determined in a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
directly from the gross negligence or willful misconduct of the Letter of Credit
Related Person claiming indemnity. Borrowers hereby agree to pay the Letter of
Credit Related Person claiming indemnity on demand from time to time all amounts
owing under this Section 2.11(f). If and to the extent that the obligations of
Borrowers under this Section 2.11(f) are unenforceable for any reason, Borrowers
agree to make the maximum contribution to the Letter of Credit Indemnified Costs
permissible under applicable law. This indemnification provision shall survive
termination of this Agreement and all Letters of Credit. (g) The liability of
Issuing Bank (or any other Letter of Credit Related Person) under, in connection
with or arising out of any Letter of Credit (or pre-advice), regardless of the
form or legal grounds of the action or proceeding, shall be limited to direct
damages suffered by Borrowers that are caused directly by Issuing Bank’s gross
negligence or willful misconduct in (i) honoring a presentation under a Letter
of Credit that on its face does not at least substantially comply with the terms
and conditions of such Letter of Credit, (ii) failing to honor a presentation
under a Letter of Credit that strictly complies with the terms and conditions of
such Letter of Credit, or (iii) retaining Drawing Documents presented under a
Letter of Credit. Borrowers’ aggregate remedies against Issuing Bank and any
Letter of Credit Related Person for wrongfully honoring a presentation under any
Letter of Credit or wrongfully retaining honored Drawing Documents shall in no
event exceed the aggregate amount paid by Borrowers to Issuing Bank in respect
of the honored presentation in connection with such Letter of Credit under
Section 2.11(d), plus interest at the rate then applicable to Base Rate Loans
hereunder. Borrowers shall take action to avoid and mitigate the amount of any
damages claimed against Issuing Bank or any other Letter of Credit Related
Person, including by enforcing its rights against the beneficiaries of the
Letters of Credit. Any claim by Borrowers under or in connection with any Letter
of Credit shall be reduced by an amount equal to the sum of (x) the amount (if
any) saved by Borrowers as a result of the breach or alleged wrongful conduct
complained of, and (y) the amount (if any) of the loss that would have been
avoided had Borrowers taken all reasonable steps to mitigate any loss, and in
case of a claim of wrongful dishonor, by specifically and timely authorizing
Issuing Bank to effect a cure. (h) Borrowers are responsible for the final text
of the Letter of Credit as issued by Issuing Bank, irrespective of any
assistance Issuing Bank may provide such as drafting or recommending text or by
Issuing Bank’s use or refusal to use text submitted by Borrowers. Borrowers
understand that the final form of any Letter of Credit may be subject to such
revisions and changes as are deemed necessary or appropriate by Issuing Bank,
and Borrowers hereby consent to such revisions and changes not materially
different from the application executed in connection therewith. Borrowers are
solely responsible for the suitability of the Letter of Credit for Borrowers’
purposes. If Borrowers request Issuing Bank to issue a Letter of Credit for an
affiliated or unaffiliated third party (an “Account Party”), (i) such Account
Party shall have no rights against Issuing Bank; (ii) Borrowers shall be
responsible for the application and obligations under this Agreement; and (iii)
communications (including notices) related to the respective Letter of Credit
shall be among Issuing Bank and Borrowers. Borrowers will examine the copy of
the Letter of Credit and any other documents sent by Issuing Bank in connection
therewith and shall promptly notify Issuing Bank (not later than three (3)
Business Days following Borrowers’ receipt of documents from 75  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr082.jpg]
  Issuing Bank) of any non-compliance with Borrowers’ instructions and of any
discrepancy in any document under any presentment or other irregularity.
Borrowers understand and agree that Issuing Bank is not required to extend the
expiration date of any Letter of Credit for any reason. With respect to any
Letter of Credit containing an “automatic amendment” to extend the expiration
date of such Letter of Credit, Issuing Bank, in its sole and absolute
discretion, may give notice of non-extension of such Letter of Credit and, if
Borrowers do not at any time want the then current expiration date of such
Letter of Credit to be extended, Borrowers will so notify Agent and Issuing Bank
at least 30 calendar days before Issuing Bank is required to notify the
beneficiary of such Letter of Credit or any advising bank of such non-extension
pursuant to the terms of such Letter of Credit. (i) Borrowers’ reimbursement and
payment obligations under this Section 2.11 are absolute, unconditional and
irrevocable and shall be performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever, including: (i) any lack of
validity, enforceability or legal effect of any Letter of Credit, any Issuer
Document, this Agreement, or any Loan Document, or any term or provision therein
or herein; (ii) payment against presentation of any draft, demand or claim for
payment under any Drawing Document that does not comply in whole or in part with
the terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit; (iii) Issuing Bank or any of its branches
or Affiliates being the beneficiary of any Letter of Credit; (iv) Issuing Bank
or any correspondent honoring a drawing against a Drawing Document up to the
amount available under any Letter of Credit even if such Drawing Document claims
an amount in excess of the amount available under the Letter of Credit; (v) the
existence of any claim, set-off, defense or other right that any Loan Party or
any of its Subsidiaries may have at any time against any beneficiary or
transferee beneficiary, any assignee of proceeds, Issuing Bank or any other
Person; (vi) Issuing Bank or any correspondent honoring a drawing upon receipt
of an electronic presentation under a Letter of Credit requiring the same,
regardless of whether the original Drawing Documents arrive at Issuing Bank’s
counters or are different from the electronic presentation; (vii) any other
event, circumstance or conduct whatsoever, whether or not similar to any of the
foregoing that might, but for this Section 2.11(i), constitute a legal or
equitable defense to or discharge of, or provide a right of set-off against, any
Borrower’s or any of its Subsidiaries’ reimbursement and other payment
obligations and liabilities, arising under, or in connection with, any Letter of
Credit, whether against Issuing Bank, the beneficiary or any other Person; or
(viii) the fact that any Default or Event of Default shall have occurred and be
continuing; provided, that subject to Section 2.11(f) above, the foregoing shall
not release Issuing Bank from such liability to Borrowers as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrowers to Issuing Bank arising under, or in connection with,
this Section 2.11 or any Letter of Credit. 76  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr083.jpg]
  (j) Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by: (i) honor of a
presentation under any Letter of Credit that on its face substantially complies
with the terms and conditions of such Letter of Credit, even if the Letter of
Credit requires strict compliance by the beneficiary; (ii) honor of a
presentation of any Drawing Document that appears on its face to have been
signed, presented or issued (A) by any purported successor or transferee of any
beneficiary or other Person required to sign, present or issue such Drawing
Document or (B) under a new name of the beneficiary; (iii) acceptance as a draft
of any written or electronic demand or request for payment under a Letter of
Credit, even if nonnegotiable or not in the form of a draft or notwithstanding
any requirement that such draft, demand or request bear any or adequate
reference to the Letter of Credit; (iv) the identity or authority of any
presenter or signer of any Drawing Document or the form, accuracy, genuineness
or legal effect of any Drawing Document (other than Issuing Bank’s determination
that such Drawing Document appears on its face substantially to comply with the
terms and conditions of the Letter of Credit); (v) acting upon any instruction
or request relative to a Letter of Credit or requested Letter of Credit that
Issuing Bank in good faith believes to have been given by a Person authorized to
give such instruction or request; (vi) any errors, omissions, interruptions or
delays in transmission or delivery of any message, advice or document
(regardless of how sent or transmitted) or for errors in interpretation of
technical terms or in translation or any delay in giving or failing to give
notice to any Borrower; (vii) any acts, omissions or fraud by, or the insolvency
of, any beneficiary, any nominated person or entity or any other Person or any
breach of contract between any beneficiary and any Borrower or any of the
parties to the underlying transaction to which the Letter of Credit relates;
(viii) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place; (ix) payment
to any presenting bank (designated or permitted by the terms of the applicable
Letter of Credit) claiming that it rightfully honored or is entitled to
reimbursement or indemnity under Standard Letter of Credit Practice applicable
to it; (x) acting or failing to act as required or permitted under Standard
Letter of Credit Practice applicable to where Issuing Bank has issued,
confirmed, advised or negotiated such Letter of Credit, as the case may be; (xi)
honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by Issuing Bank if subsequently Issuing Bank or any court or other
finder of fact determines such presentation should have been honored; 77 
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr084.jpg]
  (xii) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or (xiii) honor of a
presentation that is subsequently determined by Issuing Bank to have been made
in violation of international, federal, state or local restrictions on the
transaction of business with certain prohibited Persons. (k) Borrowers shall pay
immediately upon demand to Agent for the account of Issuing Bank as
non-refundable fees, commissions, and charges (it being acknowledged and agreed
that any charging of such fees, commissions, and charges to the Loan Account
pursuant to the provisions of Section 2.6(d) shall be deemed to constitute a
demand for payment thereof for the purposes of this Section 2.11(k)): (i) a
fronting fee which shall be imposed by Issuing Bank equal to 0.125% per annum
times the average amount of the Letter of Credit Usage during the immediately
preceding month, plus (ii) any and all other customary commissions, fees and
charges then in effect imposed by, and any and all expenses incurred by, Issuing
Bank, or by any adviser, confirming institution or entity or other nominated
person, relating to Letters of Credit, at the time of issuance of any Letter of
Credit and upon the occurrence of any other activity with respect to any Letter
of Credit (including transfers, assignments of proceeds, amendments, drawings,
extensions or cancellations). (l) If by reason of (x) any Change in Law, or (y)
compliance by Issuing Bank or any other member of the Lender Group with any
direction, request, or requirement (irrespective of whether having the force of
law) of any Governmental Authority or monetary authority including, Regulation D
of the Board of Governors as from time to time in effect (and any successor
thereto): (i) any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued or caused to be
issued hereunder or hereby, or any Loans or obligations to make Loans hereunder
or hereby, or (ii) there shall be imposed on Issuing Bank or any other member of
the Lender Group any other condition regarding any Letter of Credit, Loans, or
obligations to make Loans hereunder, and the result of the foregoing is to
increase, directly or indirectly, the cost to Issuing Bank or any other member
of the Lender Group of issuing, making, participating in, or maintaining any
Letter of Credit or to reduce the amount receivable in respect thereof, then,
and in any such case, Agent may, at any time within a reasonable period after
the additional cost is incurred or the amount received is reduced, notify
Borrowers, and Borrowers shall pay within 30 days after demand therefor, such
amounts as Agent may specify to be necessary to compensate Issuing Bank or any
other member of the Lender Group for such additional cost or reduced receipt,
together with interest on such amount from the date of such demand until payment
in full thereof at the rate then applicable to Base Rate Loans hereunder;
provided, that (A) Borrowers shall not be required to provide any compensation
pursuant to this Section 2.11(l) for any such amounts incurred more than 180
days prior to the date on which the demand for payment of such amounts is first
made to Borrowers, and (B) if an event or circumstance giving rise to such
amounts is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. The determination
by Agent of any amount due pursuant to this Section 2.11(l), as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto. (m) Each standby Letter of Credit shall
expire not later than the date that is 12 months after the date of the issuance
of such Letter of Credit; provided, that any standby Letter of Credit may
provide for the automatic extension thereof for any number of additional periods
each of up to one year in duration; provided further, that with respect to any
Letter of Credit which extends beyond the Maturity 78  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr085.jpg]
  Date, Letter of Credit Collateralization shall be provided therefor on or
before the date that is five Business Days prior to the Maturity Date. Each
commercial Letter of Credit shall expire on the earlier of (i) 120 days after
the date of the issuance of such commercial Letter of Credit and (ii) five
Business Days prior to the Maturity Date. (n) If (i) any Event of Default shall
occur and be continuing, or (ii) Availability shall at any time be less than
zero, then on the Business Day following the date when the Administrative
Borrower receives notice from Agent or the Required Lenders (or, if the maturity
of the Obligations has been accelerated, Revolving Lenders with Letter of Credit
Exposure representing greater than 50% of the total Letter Credit Exposure)
demanding Letter of Credit Collateralization pursuant to this Section 2.11(n)
upon such demand, Borrowers shall provide Letter of Credit Collateralization
with respect to the then existing Letter of Credit Usage. If Borrowers fail to
provide Letter of Credit Collateralization as required by this Section 2.11(n),
the Revolving Lenders may (and, upon direction of Agent, shall) advance, as
Revolving Loans the amount of the cash collateral required pursuant to the
Letter of Credit Collateralization provision so that the then existing Letter of
Credit Usage is cash collateralized in accordance with the Letter of Credit
Collateralization provision (whether or not the Revolver Commitments have
terminated, an Overadvance exists or the conditions in Section 3 are satisfied).
(o) Unless otherwise expressly agreed by Issuing Bank and Borrowers when a
Letter of Credit is issued, (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit. (p) Issuing Bank shall be deemed to have acted with due
diligence and reasonable care if Issuing Bank’s conduct is in accordance with
Standard Letter of Credit Practice or in accordance with this Agreement. (q) In
the event of a direct conflict between the provisions of this Section 2.11 and
any provision contained in any Issuer Document, it is the intention of the
parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.11 shall control and govern. (r) The provisions
of this Section 2.11 shall survive the termination of this Agreement and the
repayment in full of the Obligations with respect to any Letters of Credit that
remain outstanding. (s) At Borrowers’ costs and expense, Borrowers shall execute
and deliver to Issuing Bank such additional certificates, instruments and/or
documents and take such additional action as may be reasonably requested by
Issuing Bank to enable Issuing Bank to issue any Letter of Credit pursuant to
this Agreement and related Issuer Document, to protect, exercise and/or enforce
Issuing Banks’ rights and interests under this Agreement or to give effect to
the terms and provisions of this Agreement or any Issuer Document. Each Borrower
irrevocably appoints Issuing Bank as its attorney-in-fact and authorizes Issuing
Bank, without notice to Borrowers, to execute and deliver ancillary documents
and letters customary in the letter of credit business that may include but are
not limited to advisements, indemnities, checks, bills of exchange and issuance
documents. The power of attorney granted by the Borrowers is limited solely to
such actions related to the issuance, confirmation or amendment of any Letter of
Credit and to ancillary documents or letters customary in the letter of credit
business. This appointment is coupled with an interest. 2.12 LIBOR Option. (a)
Interest and Interest Payment Dates. In lieu of having interest charged at the
rate based upon the Base Rate, Borrowers shall have the option, subject to
Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Revolving Loans or the Term Loan be charged 79  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr086.jpg]
  (whether at the time when made (unless otherwise provided herein), upon
conversion from a Base Rate Loan to a LIBOR Rate Loan, or upon continuation of a
LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of interest based upon the LIBOR
Rate. Interest on LIBOR Rate Loans shall be payable on the earliest of (i) the
last day of the Interest Period applicable thereto; provided, that subject to
the following clauses (ii) and (iii), in the case of any Interest Period greater
than three months in duration, interest shall be payable at three month
intervals after the commencement of the applicable Interest Period and on the
last day of such Interest Period), (ii) the date on which all or any portion of
the Obligations are accelerated pursuant to the terms hereof, or (iii) the date
on which this Agreement is terminated pursuant to the terms hereof. On the last
day of each applicable Interest Period, unless Borrowers have properly exercised
the LIBOR Option with respect thereto, the interest rate applicable to such
LIBOR Rate Loan automatically shall convert to the rate of interest then
applicable to Base Rate Loans of the same type hereunder. At any time that an
Event of Default has occurred and is continuing, Borrowers no longer shall have
the option to request that Revolving Loans or any portion of the Term Loan bear
interest at a rate based upon the LIBOR Rate. (b) LIBOR Election. (i) Borrowers
may, at any time and from time to time, so long as no Event of Default has
occurred and is continuing, elect to exercise the LIBOR Option by notifying
Agent prior to 1:00 p.m. at least three Business Days prior to the commencement
of the proposed Interest Period (the “LIBOR Deadline”). Notice of Borrowers’
election of the LIBOR Option for a permitted portion of the Revolving Loans or
the Term Loan and an Interest Period pursuant to this Section 2.12(b) shall be
made by delivery to Agent of a LIBOR Notice received by Agent before the LIBOR
Deadline. Promptly upon its receipt of each such LIBOR Notice, Agent shall
provide a copy thereof to each of the affected Lenders. (ii) Each LIBOR Notice
shall be irrevocable and binding on Borrowers. In connection with each LIBOR
Rate Loan, each Borrower shall indemnify, defend, and hold Agent and the Lenders
harmless against any loss, cost, or expense actually incurred by Agent or any
Lender as a result of (A) the payment or required assignment of any principal of
any LIBOR Rate Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (B) the conversion of
any LIBOR Rate Loan other than on the last day of the Interest Period applicable
thereto, or (C) the failure to borrow, convert, continue or prepay any LIBOR
Rate Loan on the date specified in any LIBOR Notice delivered pursuant hereto
(such losses, costs, or expenses, “Funding Losses”). A certificate of Agent or a
Lender delivered to Borrowers setting forth in reasonable detail any amount or
amounts that Agent or such Lender is entitled to receive pursuant to this
Section 2.12 shall be conclusive absent manifest error. Borrowers shall pay such
amount to Agent or the Lender, as applicable, within 30 days of the date of its
receipt of such certificate. If a payment of a LIBOR Rate Loan on a day other
than the last day of the applicable Interest Period would result in a Funding
Loss, Agent may, in its sole discretion at the request of Borrowers, hold the
amount of such payment as cash collateral in support of the Obligations until
the last day of such Interest Period and apply such amounts to the payment of
the applicable LIBOR Rate Loan on such last day, it being agreed that Agent has
no obligation to so defer the application of payments to any LIBOR Rate Loan and
that, in the event that Agent does not defer such application, Borrowers shall
be obligated to pay any resulting Funding Losses. (iii) Unless Agent, in its
sole discretion, agrees otherwise, Borrowers shall have not more than five LIBOR
Rate Loans in effect at any given time. Borrowers may only exercise the LIBOR
Option for proposed LIBOR Rate Loans of at least $1,000,000. (c) Conversion;
Prepayment. Borrowers may convert LIBOR Rate Loans to Base Rate Loans or prepay
LIBOR Rate Loans at any time; provided, that in the event that LIBOR Rate Loans
are converted or prepaid on any date that is not the last day of the Interest
Period applicable thereto, including as a result of any prepayment through the
required application by Agent of any payments or 80  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr087.jpg]
  proceeds of Collateral in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, each Borrower shall indemnify, defend, and hold Agent and the Lenders
and their Participants harmless against any and all Funding Losses in accordance
with Section 2.12(b)(ii). (d) Special Provisions Applicable to LIBOR Rate. (i)
The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs
(other than Taxes which shall be governed by Section 16), in each case, due to
changes in applicable law occurring subsequent to the commencement of the then
applicable Interest Period, including any Changes in Law and changes in the
reserve requirements imposed by the Board of Governors, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the LIBOR Rate. In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (A) require such Lender to furnish to Borrowers a statement setting forth
in reasonable detail the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (B) repay the LIBOR Rate Loans of
such Lender with respect to which such adjustment is made (together with any
amounts due under Section 2.12(b)(ii)). (ii) Subject to the provisions set forth
in Section 2.12(d)(iii) below, in the event that any change in market conditions
or any Change in Law shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Borrowers and Agent promptly
shall transmit the notice to each other Lender and (A) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (B) Borrowers shall not be entitled to elect the LIBOR Option until such
Lender determines that it would no longer be unlawful or impractical to do so.
(iii) Effect of Benchmark Transition Event. (A) Benchmark Replacement.
Notwithstanding anything to the contrary herein or in any other Loan Document,
upon the occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, Agent and Administrative Borrower may amend this Agreement to
replace the LIBOR Rate with a Benchmark Replacement. Any such amendment with
respect to a Benchmark Transition Event will become effective at 5:00 p.m. on
the fifth (5th) Business Day after Agent has posted such proposed amendment to
all Lenders and Administrative Borrower so long as Agent has not received, by
such time, written notice of objection to such amendment from Lenders comprising
the Required Lenders. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to Agent written notice that such Required Lenders accept
such amendment. No replacement of the LIBOR Rate with a Benchmark Replacement
pursuant to this Section 2.12(d)(iii) will occur prior to the applicable
Benchmark Transition Start Date. (B) Benchmark Replacement Conforming Changes.
In connection with the implementation of a Benchmark Replacement, Agent will
have the right to make Benchmark Replacement Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming 81 
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr088.jpg]
  Changes will become effective without any further action or consent of any
other party to this Agreement. (C) Notices; Standards for Decisions and
Determinations. Agent will promptly notify Administrative Borrower and the
Lenders of (1) any occurrence of a Benchmark Transition Event or an Early Opt-
in Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (2) the implementation of any Benchmark
Replacement, (3) the effectiveness of any Benchmark Replacement Conforming
Changes and (4) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by Agent or
Lenders pursuant to this Section 2.12(d)(iii) including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section
2.12(d)(iii). (D) Benchmark Unavailability Period. Upon Administrative
Borrower’s receipt of notice of the commencement of a Benchmark Unavailability
Period, Administrative Borrower may revoke any request for a LIBOR Borrowing of,
conversion to or continuation of LIBOR Rate Loans to be made, converted or
continued during any Benchmark Unavailability Period and, failing that,
Administrative Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to Base Rate Loans. During any
Benchmark Unavailability Period, the component of Base Rate based upon the LIBOR
Rate will not be used in any determination of the Base Rate. (e) No Requirement
of Matched Funding. Anything to the contrary contained herein notwithstanding,
neither Agent, nor any Lender, nor any of their Participants, is required
actually to acquire eurodollar deposits to fund or otherwise match fund any
Obligation as to which interest accrues at the LIBOR Rate. 2.13 Capital
Requirements. (a) If, after the date hereof, Issuing Bank or any Lender
determines that (i) any Change in Law regarding capital, liquidity or reserve
requirements for banks or bank holding companies, or (ii) compliance by Issuing
Bank or such Lender, or their respective parent bank holding companies, with any
guideline, request or directive of any Governmental Authority regarding capital
adequacy or liquidity requirements (whether or not having the force of law), has
the effect of reducing the return on Issuing Bank’s, such Lender’s, or such
holding companies’ capital or liquidity as a consequence of Issuing Bank’s or
such Lender’s commitments, Loans, participations or other obligations hereunder
to a level below that which Issuing Bank, such Lender, or such holding companies
could have achieved but for such Change in Law or compliance (taking into
consideration Issuing Bank’s, such Lender’s, or such holding companies’ then
existing policies with respect to capital adequacy or liquidity requirements and
assuming the full utilization of such entity’s capital) by any amount deemed by
Issuing Bank or such Lender to be material, then Issuing Bank or such Lender may
notify Borrowers and Agent thereof. Following receipt of such notice, Borrowers
agree to pay Issuing Bank or such Lender on demand the amount of such reduction
of return of capital as and when such reduction is determined, payable within 30
days after presentation by Issuing Bank or such Lender of a statement in the
amount and setting forth in reasonable detail Issuing Bank’s or such Lender’s
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error). In
determining such amount, Issuing Bank or such Lender may use any reasonable
averaging and attribution methods. Failure or delay on the part of Issuing Bank
or any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of Issuing Bank’s or such Lender’s right to demand such
compensation; provided, that 82  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr089.jpg]
  Borrowers shall not be required to compensate Issuing Bank or a Lender
pursuant to this Section for any reductions in return incurred more than 180
days prior to the date that Issuing Bank or such Lender notifies Borrowers of
such Change in Law giving rise to such reductions and of such Lender’s intention
to claim compensation therefor; provided further, that if such claim arises by
reason of the Change in Law that is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. (b) If Issuing Bank or any Lender requests additional or increased
costs referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under
Section 2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an “Affected Lender”), then, at the
request of Administrative Borrower, such Affected Lender shall use reasonable
efforts to promptly designate a different one of its lending offices or to
assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans, and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it.
Borrowers agree to pay all reasonable out-of- pocket costs and expenses incurred
by such Affected Lender in connection with any such designation or assignment.
If, after such reasonable efforts, such Affected Lender does not so designate a
different one of its lending offices or assign its rights to another of its
offices or branches so as to eliminate Borrowers’ obligation to pay any future
amounts to such Affected Lender pursuant to Section 2.11(l), Section 2.12(d)(i)
or Section 2.13(a), as applicable, or to enable Borrowers to obtain LIBOR Rate
Loans, then Borrowers (without prejudice to any amounts then due to such
Affected Lender under Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as
applicable) may, unless prior to the effective date of any such assignment the
Affected Lender withdraws its request for such additional amounts under Section
2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or indicates that
it is no longer unlawful or impractical to fund or maintain LIBOR Rate Loans,
may designate a different Issuing Bank or substitute a Lender or prospective
Lender, in each case, reasonably acceptable to Agent to purchase the Obligations
owed to such Affected Lender and such Affected Lender’s commitments hereunder (a
“Replacement Lender”), and if such Replacement Lender agrees to such purchase,
such Affected Lender shall assign to the Replacement Lender its Obligations and
commitments, and upon such purchase by the Replacement Lender, which such
Replacement Lender shall be deemed to be “Issuing Bank” or a “Lender” (as the
case may be) for purposes of this Agreement and such Affected Lender shall cease
to be “Issuing Bank” or a “Lender” (as the case may be) for purposes of this
Agreement. (c) Notwithstanding anything herein to the contrary, the protection
of Sections 2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and
each Lender (as applicable) regardless of any possible contention of the
invalidity or inapplicability of the law, rule, regulation, judicial ruling,
judgment, guideline, treaty or other change or condition which shall have
occurred or been imposed, so long as it shall be customary for issuing banks or
lenders affected thereby to comply therewith. Notwithstanding any other
provision herein, neither Issuing Bank nor any Lender shall demand compensation
pursuant to this Section 2.13 if it shall not at the time be the general policy
or practice of Issuing Bank or such Lender (as the case may be) to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements, if any. 2.14 Incremental Facilities. (a) At any time during
the period from and after the Closing Date through but excluding the date that
is the four-year anniversary of the Closing Date, at the option of Borrowers
(but subject to the conditions set forth in clause (b) below), the Revolver
Commitments and the Maximum 83  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr090.jpg]
  Revolver Amount may be increased by an amount in the aggregate for all such
increases of the Revolver Commitments and the Maximum Revolver Amount not to
exceed the Available Increase Amount (each such increase, an “Increase”). Agent
shall invite each Lender to increase its Revolver Commitments (it being
understood that no Lender shall be obligated to increase its Revolver
Commitments) in connection with a proposed Increase at the interest margin
proposed by Borrowers, and if sufficient Lenders do not agree to increase their
Revolver Commitments in connection with such proposed Increase, then Agent or
Borrowers may invite any prospective lender who is an Eligible Transferee or
otherwise reasonably satisfactory to Agent and Borrowers to become a Lender in
connection with a proposed Increase. Any Increase shall be in an amount of at
least $5,000,000 and integral multiples of $1,000,000 in excess thereof. In no
event may the Revolver Commitments and the Maximum Revolver Amount be increased
pursuant to this Section 2.14 on more than two occasions in the aggregate for
all such Increases. Additionally, for the avoidance of doubt, it is understood
and agreed that in no event shall the aggregate amount of the Increases to the
Revolver Commitments exceed $10,000,000. (b) Each of the following shall be
conditions precedent to any Increase of the Revolver Commitments and the Maximum
Revolver Amount: (i) Agent or Borrowers have obtained the commitment of one or
more Lenders (or other prospective lenders who are Eligible Transferees or
otherwise reasonably satisfactory to Agent and Borrowers) reasonably
satisfactory to Agent and Borrowers to provide the applicable Increase and any
such Lenders (or such prospective lenders), Borrowers, and Agent have signed a
joinder agreement to this Agreement (an “Increase Joinder”), in form and
substance reasonably satisfactory to Agent, to which such Lenders (or
prospective lenders), Borrowers, and Agent are party, (ii) each of the
conditions precedent set forth in Section 3.2 are satisfied, (iii) in connection
with any Increase, if any Loan Party or any of its Subsidiaries owns or will
acquire any Margin Stock, Borrowers shall deliver to Agent an updated Form U-1
(with sufficient additional originals thereof for each Lender), duly executed
and delivered by the Borrowers, together with such other documentation as Agent
shall reasonably request, in order to enable Agent and the Lenders to comply
with any of the requirements under Regulations T, U or X of the Federal Reserve
Board, (iv) Borrowers have delivered to Agent updated pro forma Projections
(after giving effect to the applicable Increase) for the Loan Parties and their
Subsidiaries evidencing compliance on a pro forma basis with Section 7 for the
twelve months (on a month-by-month basis) immediately following the proposed
date of the applicable Increase, and (v) The interest rate margins with respect
to the Revolving Loans to be made pursuant to the increased Revolver Commitments
shall be the same as the interest rate margin applicable to Revolving Loans
hereunder immediately prior to the applicable Increase Date (as defined below).
Any Increase Joinder may, with the consent of Agent, Borrowers and the Lenders
or prospective lenders agreeing to the proposed Increase, effect such amendments
to this Agreement and the other Loan Documents as may be necessary to effectuate
the provisions of this Section 2.14. (c) Unless otherwise specifically provided
herein, (i) all references in this Agreement and any other Loan Document to
Revolving Loans shall be deemed, unless the context otherwise requires, to
include Revolving Loans made pursuant to the increased Revolver Commitments and
Maximum Revolver Amount pursuant to this Section 2.14. (d) Each of the Lenders
having a Revolver Commitment prior to the Increase Date (the “Pre-Increase
Revolver Lenders”) shall assign to any Lender which is acquiring a new or
additional Revolver Commitment on the Increase Date (the “Post-Increase Revolver
Lenders”), and such 84  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr091.jpg]
  Post-Increase Revolver Lenders shall purchase from each Pre-Increase Revolver
Lender, at the principal amount thereof, such interests in the Revolving Loans
and participation interests in Letters of Credit on such Increase Date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans and participation interests in Letters of Credit
will be held by Pre-Increase Revolver Lenders and Post-Increase Revolver Lenders
ratably in accordance with their Pro Rata Share after giving effect to such
increased Revolver Commitments. (e) The Revolving Loans, Revolver Commitments,
and Maximum Revolver Amount established pursuant to this Section 2.14 shall
constitute Revolving Loans, Revolver Commitments, and Maximum Revolver Amount
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from any guarantees and the security interests created by
the Loan Documents. Borrowers shall take any actions reasonably required by
Agent to ensure and demonstrate that the Liens and security interests granted by
the Loan Documents continue to be perfected under the Code or otherwise after
giving effect to the establishment of any such new Revolver Commitments and
Maximum Revolver Amount. 2.15 Joint and Several Liability of Borrowers. (a) Each
Borrower is accepting joint and several liability hereunder and under the other
Loan Documents in consideration of the financial accommodations to be provided
by the Lender Group under this Agreement, for the mutual benefit, directly and
indirectly, of each Borrower and in consideration of the undertakings of the
other Borrowers to accept joint and several liability for the Obligations. (b)
Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this Section
2.15), it being the intention of the parties hereto that all the Obligations
shall be the joint and several obligations of each Borrower without preferences
or distinction among them. Accordingly, each Borrower hereby waives any and all
suretyship defenses that would otherwise be available to such Borrower under
applicable law. (c) If and to the extent that any Borrower shall fail to make
any payment with respect to any of the Obligations as and when due, whether upon
maturity, acceleration, or otherwise, or to perform any of the Obligations in
accordance with the terms thereof, then in each such event the other Borrowers
will make such payment with respect to, or perform, such Obligations until such
time as all of the Obligations are paid in full, and without the need for
demand, protest, or any other notice or formality. (d) The Obligations of each
Borrower under the provisions of this Section 2.15 constitute the absolute and
unconditional, full recourse Obligations of each Borrower enforceable against
each Borrower to the full extent of its properties and assets, irrespective of
the validity, regularity or enforceability of the provisions of this Agreement
(other than this Section 2.15(d)) or any other circumstances whatsoever. (e)
Without limiting the generality of the foregoing and except as otherwise
expressly provided in this Agreement, each Borrower hereby waives presentments,
demands for performance, protests and notices, including notices of acceptance
of its joint and several liability, notice of any Revolving Loans, any portion
of the Term Loan or any Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, notices of
nonperformance, notices of protest, notices of dishonor, notices of acceptance
of this Agreement, notices of the existence, creation, or incurring of new or
additional Obligations or other financial accommodations or of any demand for
any payment under this 85  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr092.jpg]
  Agreement, notice of any action at any time taken or omitted by Agent or
Lenders under or in respect of any of the Obligations, any right to proceed
against any other Borrower or any other Person, to proceed against or exhaust
any security held from any other Borrower or any other Person, to protect,
secure, perfect, or insure any security interest or Lien on any property subject
thereto or exhaust any right to take any action against any other Borrower, any
other Person, or any collateral, to pursue any other remedy in any member of the
Lender Group’s or any Bank Product Provider’s power whatsoever, any requirement
of diligence or to mitigate damages and, generally, to the extent permitted by
applicable law, all demands, notices and other formalities of every kind in
connection with this Agreement (except as otherwise provided in this Agreement),
any right to assert against any member of the Lender Group or any Bank Product
Provider, any defense (legal or equitable), set-off, counterclaim, or claim
which each Borrower may now or at any time hereafter have against any other
Borrower or any other party liable to any member of the Lender Group or any Bank
Product Provider, any defense, set-off, counterclaim, or claim, of any kind or
nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Obligations or any
security therefor, and any right or defense arising by reason of any claim or
defense based upon an election of remedies by any member of the Lender Group or
any Bank Product Provider including any defense based upon an impairment or
elimination of such Borrower’s rights of subrogation, reimbursement,
contribution, or indemnity of such Borrower against any other Borrower. Without
limiting the generality of the foregoing, each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by Agent or Lenders at any time or times in respect of
any default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including any failure strictly or diligently to assert any right or
to pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.15 afford
grounds for terminating, discharging or relieving any Borrower, in whole or in
part, from any of its Obligations under this Section 2.15, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.15
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Borrower under this Section 2.15 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Borrower or any Agent or Lender. Each of the Borrowers waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement hereof. Any payment by any
Borrower or other circumstance which operates to toll any statute of limitations
as to any Borrower shall operate to toll the statute of limitations as to each
of the Borrowers. Each of the Borrowers waives any defense based on or arising
out of any defense of any Borrower or any other Person, other than payment of
the Obligations to the extent of such payment, based on or arising out of the
disability of any Borrower or any other Person, or the validity, legality, or
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Borrower other than payment of
the Obligations to the extent of such payment. Agent may, at the election of the
Required Lenders, foreclose upon any Collateral held by Agent by one or more
judicial or nonjudicial sales or other dispositions, whether or not every aspect
of any such sale is commercially reasonable or otherwise fails to comply with
applicable law or may exercise any other right or remedy Agent, any other member
of the Lender Group, or any Bank Product Provider may have against any Borrower
or any other Person, or any security, in each case, without affecting or
impairing in any way the liability of any of the Borrowers hereunder except to
the extent the Obligations have been paid. 86  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr093.jpg]
  (f) Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations. (g) The provisions of this Section 2.15
are made for the benefit of Agent, each member of the Lender Group, each Bank
Product Provider, and their respective successors and assigns, and may be
enforced by it or them from time to time against any or all Borrowers as often
as occasion therefor may arise and without requirement on the part of Agent, any
member of the Lender Group, any Bank Product Provider, or any of their
successors or assigns first to marshal any of its or their claims or to exercise
any of its or their rights against any Borrower or to exhaust any remedies
available to it or them against any Borrower or to resort to any other source or
means of obtaining payment of any of the Obligations hereunder or to elect any
other remedy. The provisions of this Section 2.15 shall remain in effect until
all of the Obligations shall have been paid in full or otherwise fully
satisfied. If at any time, any payment, or any part thereof, made in respect of
any of the Obligations, is rescinded or must otherwise be restored or returned
by Agent or any Lender upon the insolvency, bankruptcy or reorganization of any
Borrower, or otherwise, the provisions of this Section 2.15 will forthwith be
reinstated in effect, as though such payment had not been made. (h) Each
Borrower hereby agrees that it will not enforce any of its rights that arise
from the existence, payment, performance or enforcement of the provisions of
this Section 2.15, including rights of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of Agent, any other member of the Lender Group, or any Bank Product
Provider against any Borrower, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including the right to take
or receive from any Borrower, directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security solely on account of
such claim, remedy or right, unless and until such time as all of the
Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Agent or any
member of the Lender Group hereunder or under any of the Bank Product Agreements
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor. If any amount shall be paid to any Borrower in
violation of the immediately preceding sentence, such amount shall be held in
trust for the benefit of Agent, for the benefit of the Lender Group and the Bank
Product Providers, and shall forthwith be paid to Agent to be credited and
applied to the Obligations and all other amounts payable under this Agreement,
whether matured or unmatured, in accordance with the terms of this Agreement, or
to be held as Collateral for any Obligations or other amounts payable under this
Agreement thereafter arising. Notwithstanding anything to the contrary contained
in this Agreement, no Borrower may exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and may
not proceed or seek recourse against or with respect to any property or asset
of, any other Borrower (the “Foreclosed Borrower”), including after payment in
full of the Obligations, if all or any portion of the Obligations have been
satisfied in connection with an exercise of remedies in respect of the Equity
Interests of such Foreclosed Borrower whether pursuant to this Agreement or
otherwise. 87  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr094.jpg]
  3. CONDITIONS; TERM OF AGREEMENT. 3.1 Conditions Precedent to the Initial
Extension of Credit. The obligation of each Lender to make the initial
extensions of credit provided for hereunder is subject to the fulfillment, to
the satisfaction of Agent and each Lender, of each of the conditions precedent
set forth on Schedule 3.1 to this Agreement (the making of such initial
extensions of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent). 3.2 Conditions Precedent to
all Extensions of Credit. The obligation of the Lender Group (or any member
thereof) to make any Revolving Loans hereunder (or to extend any other credit
hereunder) at any time shall be subject to the following conditions precedent:
(a) the representations and warranties of each Loan Party or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date); and (b) no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof. 3.3 Maturity. The Commitments shall continue in full force
and effect for a term ending on the Maturity Date (unless terminated earlier in
accordance with the terms hereof). 3.4 Effect of Maturity. On the Maturity Date,
all commitments of the Lender Group to provide additional credit hereunder shall
automatically be terminated and all of the Obligations (other than Hedge
Obligations) immediately shall become due and payable without notice or demand
and Borrowers shall be required to repay all of the Obligations (other than
Hedge Obligations) in full. No termination of the obligations of the Lender
Group (other than payment in full of the Obligations and termination of the
Commitments) shall relieve or discharge any Loan Party of its duties,
obligations, or covenants hereunder or under any other Loan Document and Agent’s
Liens in the Collateral shall continue to secure the Obligations and shall
remain in effect until all Obligations have been paid in full. When all of the
Obligations have been paid in full, Agent will, at Borrowers’ sole expense,
execute and deliver any termination statements, lien releases, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are reasonably necessary to release, as of
record, Agent’s Liens and all notices of security interests and liens previously
filed by Agent. 3.5 Early Termination by Borrowers. Borrowers have the option,
at any time upon five Business Days prior written notice to Agent, to repay all
of the Obligations in full and terminate the Commitments. The foregoing
notwithstanding, (a) Borrowers may rescind termination notices relative to
proposed payments in full of the Obligations with the proceeds of third party
Indebtedness if the closing for such issuance or incurrence does not happen on
or before the date of the proposed termination (in which case, a new notice
shall be required to be sent in connection with any subsequent termination), and
(b) Borrowers may extend the date of termination at any time with the consent of
Agent (which consent shall not be unreasonably withheld or delayed). 88 
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr095.jpg]
  4. REPRESENTATIONS AND WARRANTIES. In order to induce the Lender Group to
enter into this Agreement, each Borrower makes the following representations and
warranties to the Lender Group which shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the Closing Date, and shall
be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Revolving Loan (or other
extension of credit) made thereafter, as though made on and as of the date of
such Revolving Loan (or other extension of credit) (except to the extent that
such representations and warranties relate solely to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date), and such
representations and warranties shall survive the execution and delivery of this
Agreement: 4.1 Due Organization and Qualification; Subsidiaries. (a) Each Loan
Party and each of its Subsidiaries (i) is duly organized and existing and in
good standing under the laws of the jurisdiction of its organization, (ii) is
qualified to do business in any state where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Effect, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby. (b) Set forth on Schedule 4.1(b) to this Agreement (as
such Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement) is a complete and accurate
description of the authorized Equity Interests of each Loan Party, by class,
and, as of the Closing Date, a description of the number of shares of each such
class that are issued and outstanding. (c) Set forth on Schedule 4.1(c) to this
Agreement (as such Schedule may be updated from time to time to reflect changes
resulting from transactions permitted under this Agreement), is a complete and
accurate list of the Loan Parties’ direct and indirect Subsidiaries, showing:
(i) the number of shares of each class of common and preferred Equity Interests
authorized for each of such Subsidiaries, and (ii) the number and the percentage
of the outstanding shares of each such class owned directly or indirectly by
Administrative Borrower. All of the outstanding Equity Interests of each such
Subsidiary has been validly issued and is fully paid and non-assessable. (d)
Except as set forth on Schedule 4.1(d) to this Agreement, there are no
subscriptions, options, warrants, or calls relating to any shares of any Loan
Party’s or any of its Subsidiaries’ Equity Interests, including any right of
conversion or exchange under any outstanding security or other instrument. No
Loan Party is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of its Equity Interests or any
security convertible into or exchangeable for any of its Equity Interests. 4.2
Due Authorization; No Conflict. (a) As to each Loan Party, the execution,
delivery, and performance by such Loan Party of the Loan Documents to which it
is a party have been duly authorized by all necessary action on the part of such
Loan Party. 89  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr096.jpg]
  (b) As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party do not and will not (i)
violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract or any other
material agreement of any Loan Party or its Subsidiaries where any such
conflict, breach or default could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
holder of Equity Interests of a Loan Party or any approval or consent of any
Person under any Material Contract or any other material agreement of any Loan
Party, other than consents or approvals that have been obtained and that are
still in force and effect and except, in the case of Material Contracts or other
material agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect. 4.3 Governmental Consents. The execution, delivery, and
performance by each Loan Party of the Loan Documents to which such Loan Party is
a party and the consummation of the transactions contemplated by the Loan
Documents do not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than registrations, consents, approvals, notices, or other
actions that have been obtained and that are still in force and effect and
except for filings and recordings with respect to the Collateral to be made, or
otherwise delivered to Agent for filing or recordation, as of the Closing Date.
4.4 Binding Obligations; Perfected Liens. (a) Each Loan Document has been duly
executed and delivered by each Loan Party that is a party thereto and is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as enforcement
may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally. (b) Agent’s Liens are validly created, perfected (other than
(i) in respect of motor vehicles that are subject to a certificate of title,
(ii) money, (iii) letter-of-credit rights (other than supporting obligations),
(iv) commercial tort claims (other than those that, by the terms of the Guaranty
and Security Agreement, are required to be perfected), and (v) any Deposit
Accounts and Securities Accounts not subject to a Control Agreement as permitted
by Section 7(k)(iv) of the Guaranty and Security Agreement, and subject only to
the filing of financing statements, the recordation of the Copyright Security
Agreement (if any), and the recordation of the Mortgages, in each case, in the
appropriate filing offices), and first-priority Liens, subject only to Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens,
or the interests of lessors under Capital Leases. 4.5 Title to Assets; No
Encumbrances. Each of the Loan Parties and its Subsidiaries has (a) good,
sufficient and legal title to (in the case of fee interests in Real Property),
(b) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (c) good and, as applicable, marketable title to (in the
case of all other personal property), all of their respective assets reflected
in their most recent financial statements delivered pursuant to Section 5.1, in
each case except for assets disposed of since the date of such financial
statements to the extent permitted hereby. All of such assets are free and clear
of Liens except for Permitted Liens. 90  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr097.jpg]
  4.6 Litigation. (a) There are no actions, suits, or proceedings pending or, to
the knowledge of any Borrower, after due inquiry, threatened in writing against
a Loan Party or any of its Subsidiaries that either individually or in the
aggregate could reasonably be expected to result in a Material Adverse Effect.
(b) Schedule 4.6(b) to this Agreement sets forth a complete and accurate
description of each of the actions, suits, or proceedings with asserted
liabilities in excess of, or that could reasonably be expected to result in
liabilities in excess of, $1,000,000 that, as of the Closing Date, is pending
or, to the knowledge of any Borrower, after due inquiry, threatened against a
Loan Party or any of its Subsidiaries. 4.7 Compliance with Laws. No Loan Party
nor any of its Subsidiaries (a) is in violation of any applicable laws, rules,
regulations, executive orders, or codes (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. 4.8 No Material Adverse Effect. All historical
financial statements relating to the Loan Parties and their Subsidiaries that
have been delivered by Borrowers to Agent have been prepared in accordance with
GAAP (except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects, the Loan Parties’ and their Subsidiaries’ consolidated
financial condition as of the date thereof and results of operations for the
period then ended. Since December 31, 2018, no event, circumstance, or change
has occurred that has or could reasonably be expected to result in a Material
Adverse Effect. 4.9 Solvency. (a) Each Loan Party is Solvent. (b) No transfer of
property is being made by any Loan Party and no obligation is being incurred by
any Loan Party in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of such Loan Party. 4.10 Employee
Benefits. (a) Except as set forth on Schedule 4.10, no Loan Party, none of their
Subsidiaries, nor any of their ERISA Affiliates maintains or contributes to any
Pension Plan. (b) Except as would not reasonably be expected to result in a
Material Adverse Effect, individually or in the aggregate, each Loan Party has
complied in all material respects with ERISA, the IRC and all applicable laws
regarding each Employee Benefit Plan. (c) Except as would not reasonably be
expected to result in a Material Adverse Effect, individually or in the
aggregate, each Employee Benefit Plan is, and has been, maintained in
substantial compliance with ERISA, the IRC, all applicable laws and the terms of
each such Employee Benefit Plan. (d) Except as would not reasonably be expected
to result in a Material Adverse Effect, individually or in the aggregate, no
liability to the PBGC (other than for the payment of current premiums 91 
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr098.jpg]
  which are not past due) by any Loan Party or ERISA Affiliate has been incurred
or is expected by any Loan Party or ERISA Affiliate to be incurred with respect
to any Pension Plan. (e) Except as would not reasonably be expected to result in
a Material Adverse Effect, individually or in the aggregate, no Notification
Event exists or has occurred in the past six years. (f) Except as would not
reasonably be expected to result in a Material Adverse Effect, individually or
in the aggregate, no Loan Party or ERISA Affiliate has provided any security
under Section 436 of the IRC. 4.11 Environmental Condition. Except as set forth
on Schedule 4.11 to this Agreement, (a) to each Borrower’s knowledge, no Loan
Party’s nor any of its Subsidiaries’ properties or assets has ever been used by
a Loan Party, its Subsidiaries, or by previous owners or operators in the
disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such disposal, production, storage, handling,
treatment, release or transport was in violation, in any material respect, of
any applicable Environmental Law, (b) to each Borrower’s knowledge, after due
inquiry, no Loan Party’s nor any of its Subsidiaries’ properties or assets has
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) no Loan Party nor
any of its Subsidiaries has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by a Loan Party or its Subsidiaries, and (d) no Loan Party nor any of
its Subsidiaries nor any of their respective facilities or operations is subject
to any outstanding written order, consent decree, or settlement agreement with
any Person relating to any Environmental Law or Environmental Liability that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. 4.12 Complete Disclosure. All factual information taken
as a whole (other than forward- looking information and projections and
information of a general economic nature and general information about the
industry of any Loan Party or its Subsidiaries) furnished by or on behalf of a
Loan Party or its Subsidiaries in writing to Agent or any Lender (including all
information contained in the Schedules hereto or in the other Loan Documents)
for purposes of or in connection with this Agreement or the other Loan
Documents, and all other such factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about the industry of any Loan Party or
its Subsidiaries) hereafter furnished by or on behalf of a Loan Party or its
Subsidiaries in writing to Agent or any Lender will be, true and accurate, in
all material respects, on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided. The Projections delivered to Agent on January 16, 2020, represent, and
as of the date on which any other Projections are delivered to Agent, such
additional Projections represent, Borrowers’ good faith estimate, on the date
such Projections are delivered, of the Loan Parties’ and their Subsidiaries’
future performance for the periods covered thereby based upon assumptions
believed by Borrowers to be reasonable at the time of the delivery thereof to
Agent (it being understood that such Projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties and their Subsidiaries, and no assurances can be given that such
Projections will be realized, and although reflecting Borrowers’ good faith
estimate, projections or forecasts based on methods and assumptions which
Borrowers believed to be reasonable at the time such Projections were prepared,
are not to be viewed as facts, and that actual results during the period or
periods covered by the Projections may differ materially from projected or
estimated results). As of the Closing Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects. 4.13
Patriot Act. To the extent applicable, each Loan Party is in compliance, in all
material respects, with the (a) Trading with the Enemy Act, as amended, and each
of the foreign assets control 92  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr099.jpg]
  regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001, as amended) (the “Patriot Act”). 4.14 Indebtedness. Set forth on
Schedule 4.14 to this Agreement is a true and complete list of all Indebtedness
of each Loan Party and each of its Subsidiaries outstanding immediately prior to
the Closing Date that is to remain outstanding immediately after giving effect
to the closing hereunder on the Closing Date and such Schedule accurately sets
forth the aggregate principal amount of such Indebtedness as of the Closing
Date. 4.15 Payment of Taxes. Except as otherwise permitted under Section 5.5,
all Tax returns and reports of each Loan Party and its Subsidiaries required to
be filed by any of them have been timely filed, and all Taxes shown on such Tax
returns to be due and payable and all other Taxes upon a Loan Party and its
Subsidiaries and upon their respective assets, income, businesses and franchises
that are due and payable have been paid when due and payable. Each Loan Party
and each of its Subsidiaries have made adequate provision in accordance with
GAAP for all Taxes not yet due and payable. No Borrower knows of any proposed
Tax assessment against a Loan Party or any of its Subsidiaries that is not being
actively contested by such Loan Party or such Subsidiary diligently, in good
faith, and by appropriate proceedings; provided, that such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor. 4.16 Margin Stock. Neither any Loan
Party nor any of its Subsidiaries owns any Margin Stock or is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors. Neither any Loan Party nor any
of its Subsidiaries expects to acquire any Margin Stock. 4.17 Governmental
Regulation. No Loan Party nor any of its Subsidiaries is subject to regulation
under the Federal Power Act or the Investment Company Act of 1940 or under any
other federal or state statute or regulation which may limit its ability to
incur Indebtedness or which may otherwise render all or any portion of the
Obligations unenforceable. No Loan Party nor any of its Subsidiaries is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940. 4.18
OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. No Loan Party
or any of its Subsidiaries is in violation of any Sanctions. No Loan Party nor
any of its Subsidiaries nor, to the knowledge of such Loan Party, any director,
officer, employee, agent or Affiliate of such Loan Party or such Subsidiary (a)
is a Sanctioned Person or a Sanctioned Entity, (b) has any assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures reasonably designed to ensure compliance with Sanctions,
Anti-Corruption Laws and Anti-Money Laundering Laws. Each of the Loan Parties
and its Subsidiaries, and to the knowledge of each such Loan Party, each
director, officer, employee, agent and Affiliate of each such Loan Party and
each such Subsidiary, is in compliance with all Sanctions, Anti-Corruption Laws
and Anti-Money Laundering Laws. No proceeds of any Loan made or Letter of Credit
issued hereunder will be used to fund any operations in, finance any investments
or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity, or otherwise used in any manner that would result in a violation of any
Sanction, 93  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr100.jpg]
  Anti-Corruption Law or Anti-Money Laundering Law by any Person (including any
Lender, Bank Product Provider, or other individual or entity participating in
any transaction). 4.19 Employee and Labor Matters. There is (i) no unfair labor
practice complaint pending or, to the knowledge of any Borrower, threatened
against any Loan Party or its Subsidiaries before any Governmental Authority and
no grievance or arbitration proceeding pending or threatened against any Loan
Party or its Subsidiaries which arises out of or under any collective bargaining
agreement and that could reasonably be expected to result in a material
liability, (ii) no strike, labor dispute, slowdown, stoppage or similar action
or grievance pending or threatened in writing against any Loan Party or its
Subsidiaries that could reasonably be expected to result in a material
liability, or (iii) to the knowledge of any Borrower, after due inquiry, no
union representation question existing with respect to the employees of any Loan
Party or its Subsidiaries and no union organizing activity taking place with
respect to any of the employees of any Loan Party or its Subsidiaries. None of
any Loan Party or its Subsidiaries has incurred any liability or obligation
under the Worker Adjustment and Retraining Notification Act or similar state
law, which remains unpaid or unsatisfied. The hours worked and payments made to
employees of each Loan Party and its Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable legal requirements, except
to the extent such violations could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. All material
payments due from any Loan Party or its Subsidiaries on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of Borrowers, except where the failure to do
so could not, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect. 4.20 [Reserved]. 4.21 Leases. Each Loan Party and
its Subsidiaries enjoy peaceful and undisturbed possession under all leases
material to their business and to which they are parties or under which they are
operating, and, subject to Permitted Protests, all of such material leases are
valid and subsisting and no material default by the applicable Loan Party or its
Subsidiaries exists under any of them. 4.22 Eligible Accounts; Eligible Credit
Card Receivables. As to each Account that is identified by Borrowers as an
Eligible Account or an Eligible Credit Card Receivable in a Borrowing Base
Certificate submitted to Agent, such Account or Credit Card Receivable is (a) a
bona fide existing payment obligation of the applicable Account Debtor created
by the sale and delivery of Inventory or the rendition of services to such
Account Debtor in the ordinary course of a Borrower’s business, (b) owed to a
Borrower without any known defenses, disputes, offsets, counterclaims, or rights
of return or cancellation, other than any portion thereof reflected as being
ineligible to the extent of any defenses, disputes, offsets, counterclaims, or
rights of return or cancellation reflected in such Borrowing Base Certificate,
(c) in the case of Accounts, not excluded as ineligible by virtue of one or more
of the excluding criteria (other than any Agent-discretionary criteria) set
forth in the definition of Eligible Accounts, and (d) in the case of Credit Card
Receivables, not excluded as ineligible by virtue of one or more of the
excluding criteria (other than any Agent-discretionary criteria) set forth in
the definition of Eligible Credit Card Receivables. 4.23 Eligible Inventory. As
to each item of Inventory that is identified by Borrowers as Eligible Finished
Goods Inventory, Eligible Spare Parts Inventory, or Eligible In-Transit
Inventory in a Borrowing Base Certificate submitted to Agent, such Inventory is
(a) of good and merchantable quality, free from known defects, and (b) not
excluded as ineligible by virtue of one or more of the excluding criteria (other
than any Agent-discretionary criteria) set forth in the definition of Eligible
Inventory (in the case of Eligible In-Transit Inventory, after giving effect to
any exclusions therefrom specified in the definition of Eligible In-Transit
Inventory). 4.24 Eligible IP. As to each item of IP that is identified by
Borrowers as Eligible IP in a Borrowing Base Certificate submitted to Agent,
such IP is not excluded as ineligible by virtue of one or 94  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr101.jpg]
  more of the excluding criteria (other than any Agent-discretionary criteria)
set forth in the definition of Eligible IP. 4.25 Location of Inventory. Except
as set forth in Schedule 4.25, the Inventory of Borrowers and their Subsidiaries
is not stored with a bailee, warehouseman, or similar party and is located only
at, or in-transit between, the locations identified on Schedule 4.25 to this
Agreement (as such Schedule may be updated pursuant to Section 5.14). 4.26
Inventory Records. Each Loan Party keeps correct and accurate records itemizing
and describing the type, quality, and quantity of its and its Subsidiaries’
Inventory and the book value thereof. 4.27 [Reserved]. 4.28 [Reserved]. 4.29
Immaterial Subsidiary. Nautilus Shanghai Fitness (a) does not own any assets
(other than assets of a de minimis nature), (b) does not have any liabilities
(other than liabilities of a de minimis nature), and (c) does not engage in any
business activity. 4.30 Hedge Agreements. On each date that any Hedge Agreement
is executed by any Hedge Provider, Borrower and each other Loan Party satisfy
all eligibility, suitability and other requirements under the Commodity Exchange
Act (7 U.S.C. § 1, et seq., as in effect from time to time) and the Commodity
Futures Trading Commission regulations. 4.31 Credit Card Arrangements. Set forth
on Schedule 4.31 is a reasonably detailed description of all arrangements
(including, without limitation, all Credit Card Agreements) as of the Closing
Date to which any Loan Party is a party with respect to the processing and/or
payment to such Loan Party of the proceeds of any credit card charges, debit
card charges, and charge card charges for sales made by such Loan Party. 4.32
Material Contracts. Set forth on Schedule 4.32 (as such Schedule may be updated
from time to time in accordance with this Agreement) is a reasonably detailed
description of the Material Contracts of each Loan Party and its Subsidiaries as
of the most recent date on which Borrowers provided the Compliance Certificate
pursuant to Section 5.1; provided, that Borrowers may amend Schedule 4.32 to add
additional Material Contracts so long as such amendment occurs by written notice
to Agent on the date that Borrowers provide the Compliance Certificate. Except
for matters which, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect, each Material Contract
(other than those that have expired at the end of their normal terms) (a) is in
full force and effect and is binding upon and enforceable against the applicable
Loan Party or its Subsidiary and, to each Borrower’s knowledge, after due
inquiry, each other Person that is a party thereto in accordance with its terms,
(b) has not been otherwise amended or modified (other than amendments or
modifications permitted by Section 6.6(b)), and (c) is not in default due to the
action or inaction of the applicable Loan Party or its Subsidiary. 5.
AFFIRMATIVE COVENANTS. Each Borrower covenants and agrees that, until the
termination of all of the Commitments and payment in full of the Obligations:
5.1 Financial Statements, Reports, Certificates. Borrowers (a) will deliver to
Agent, with copies to each Lender, each of the financial statements, reports,
and other items set forth on Schedule 5.1 to this Agreement no later than the
times specified therein, (b) agree that no Subsidiary of a Loan Party will 95 
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr102.jpg]
  have a fiscal year different from that of Administrative Borrower, (c) agree
to maintain a system of accounting that enables Borrowers to produce financial
statements in accordance with GAAP, and (d) agree that they will, and will cause
each other Loan Party to, (i) keep a reporting system that shows all additions,
sales, claims, returns, and allowances with respect to their and their
Subsidiaries’ sales, and (ii) maintain their billing systems and practices
substantially as in effect as of the Closing Date and shall only make material
modifications thereto with notice to, and with the consent of, Agent. 5.2
Reporting. Borrowers (a) will deliver to Agent (and if so requested by Agent,
with copies for each Lender) each of the reports set forth on Schedule 5.2 to
this Agreement at the times specified therein, and (b) agree to use commercially
reasonable efforts in cooperation with Agent to facilitate and implement a
system of electronic collateral reporting in order to provide electronic
reporting of each of the items set forth on such Schedule. Borrowers and Agent
hereby agree that the delivery of the Borrowing Base Certificate through the
Agent’s electronic platform or portal, subject to Agent’s authentication
process, by such other electronic method as may be approved by Agent from time
to time in its sole discretion, or by such other electronic input of information
necessary to calculate the Borrowing Bases or the Term Loan Borrowing Bases as
may be approved by Agent from time to time in its sole discretion, shall in each
case be deemed to satisfy the obligation of Borrowers to deliver such Borrowing
Base Certificate, with the same legal effect as if such Borrowing Base
Certificate had been manually executed by Borrowers and delivered to Agent. 5.3
Existence. Except as otherwise permitted under Section 6.3 or Section 6.4, each
Loan Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect such Person’s valid existence and
good standing in its jurisdiction of organization and, except as could not
reasonably be expected to result in a Material Adverse Effect, good standing
with respect to all other jurisdictions in which it is qualified to do business
and any rights, franchises, permits, licenses, accreditations, authorizations,
or other approvals material to their businesses. 5.4 Maintenance of Properties.
Each Loan Party will, and will cause each of its Subsidiaries to, maintain and
preserve all of its assets that are necessary or useful in the proper conduct of
its business in good working order and condition, ordinary wear, tear, casualty,
and condemnation and Permitted Dispositions excepted (and except where the
failure to so maintain and preserve assets could not reasonably be expected to
result in a Material Adverse Effect). 5.5 Taxes. Each Loan Party will, and will
cause each of its Subsidiaries to, pay in full before delinquency or before the
expiration of any extension period all Taxes imposed, levied, or assessed
against it, or any of its assets or in respect of any of its income, businesses,
or franchises, other than Taxes not in excess of $1,000,000 outstanding at any
time and other than to the extent that the validity of such Tax is the subject
of a Permitted Protest. 5.6 Insurance. (a) Each Loan Party will, and will cause
each of its Subsidiaries to, at Borrowers’ expense, maintain insurance
respecting each of each Loan Party’s and its Subsidiaries’ assets wherever
located, covering liabilities, losses or damages as are customarily are insured
against by other Persons engaged in same or similar businesses and similarly
situated and located. All such policies of insurance shall be with financially
sound and reputable insurance companies acceptable to Agent (it being agreed
that, as of the Closing Date, the Loan Parties’ existing insurance providers as
set forth in the certificates of insurance delivered to Agent on or about the
Closing Date shall be deemed to be acceptable to Agent) and in such amounts as
is carried generally in accordance with sound business practice by companies in
similar businesses similarly situated and located and, in any event, in amount,
adequacy, and scope reasonably satisfactory to Agent (it being agreed that the
amount, adequacy, and scope of the policies of insurance of Borrowers in effect
as of the Closing Date are acceptable to Agent). All property insurance policies
are to 96  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr103.jpg]
  be made payable to Agent for the benefit of Agent and the Lenders, as their
interests may appear, in case of loss, pursuant to a standard lender’s loss
payable endorsement with a standard non-contributory “lender” or “secured party”
clause and are to contain such other provisions as Agent may reasonably require
to fully protect the Lenders’ interest in the Collateral and to any payments to
be made under such policies. All certificates of property and general liability
insurance are to be delivered to Agent, with the lender’s loss payable and
additional insured endorsements in favor of Agent and shall provide for not less
than thirty days (ten days in the case of non-payment) prior written notice to
Agent of the exercise of any right of cancellation. If any Loan Party or its
Subsidiaries fails to maintain such insurance, Agent may arrange for such
insurance, but at Borrowers’ expense and without any responsibility on Agent’s
part for obtaining the insurance, the solvency of the insurance companies, the
adequacy of the coverage, or the collection of claims. (b) Borrowers shall give
Agent prompt notice of any loss exceeding $500,000 covered by the casualty or
business interruption insurance of any Loan Party or its Subsidiaries. Upon the
occurrence and during the continuance of an Event of Default, Agent shall have
the sole right to file claims under any property and general liability insurance
policies in respect of the Collateral, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies. (c) If at any time the area in which
any Real Property that is subject to a Mortgage is located is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), obtain flood insurance in
such total amount and on terms that are satisfactory to Agent and all Lenders
from time to time, and otherwise comply with the Flood Laws or as is otherwise
satisfactory to Agent and all Lenders. 5.7 Inspection. (a) Each Loan Party will,
and will cause each of its Subsidiaries to, permit Agent, any Lender, and each
of their respective duly authorized representatives or agents to visit any of
its properties and inspect any of its assets or books and records, to examine
and make copies of its books and records, and to discuss its affairs, finances,
and accounts with, and to be advised as to the same by, its officers and
employees (provided, that an authorized representative of a Borrower shall be
allowed to be present) at such reasonable times and intervals as Agent or any
Lender, as applicable, may designate and, so long as no Default or Event of
Default has occurred and is continuing, with reasonable prior notice to
Borrowers and during regular business hours, at Borrowers’ expense in accordance
with this Agreement and the provisions of the Fee Letter, subject to the
limitations set forth below in Section 5.7(c). (b) Each Loan Party will, and
will cause each of its Subsidiaries to, permit Agent and each of its duly
authorized representatives or agents to conduct field examinations, appraisals
or valuations at such reasonable times and intervals as Agent may designate, at
Borrowers’ expense in accordance with this Agreement and the provisions of the
Fee Letter, subject to the limitations set forth below in Section 5.7(c). (c) So
long as no Event of Default shall have occurred and be continuing during a
calendar year, Borrowers shall not be obligated to reimburse Agent for more than
(i) 1 field examination in such calendar year (increasing to 2 field
examinations if either (A) an Increased Reporting Event has occurred during such
calendar year or (B) Borrowers have negative EBITDA during any rolling 12-month
period ended during such calendar year), (ii) 1 inventory appraisal in such
calendar year (increasing to 2 inventory appraisals if either (A) an Increased
Reporting Event has occurred during such calendar year or (B) Borrowers have
negative EBITDA during any rolling 12-month period ended during such calendar
year), and (iii) 1 appraisal of intellectual property in such calendar year
(increasing to 2 appraisals of 97  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr104.jpg]
  intellectual property if either (A) an Increased Reporting Event has occurred
during such calendar year or (B) Borrowers have negative EBITDA during any
rolling 12-month period ended during such calendar year), in each case under
this Section 5.7(c), except for the Field Exam (as defined in the definition of
Borrowing Base) and field examinations and appraisals conducted in connection
with a proposed Permitted Acquisition (whether or not consummated). 5.8
Compliance with Laws. Each Loan Party will, and will cause each of its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. 5.9 Environmental. Each Loan Party will, and will cause each of its
Subsidiaries to, (a) Keep any property either owned or operated by any Loan
Party or its Subsidiaries free of any Environmental Liens or post bonds or other
financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, (b) Comply, in all material respects,
with Environmental Laws and provide to Agent documentation of such compliance
which Agent reasonably requests, (c) Promptly notify Agent of any release of
which any Loan Party has knowledge of a Hazardous Material in any reportable
quantity from or onto property owned or operated by any Loan Party or its
Subsidiaries and take any Remedial Actions required to abate said release or
otherwise to come into compliance, in all material respects, with applicable
Environmental Law, and (d) Promptly, but in any event within five Business Days
of its receipt thereof, provide Agent with written notice of any of the
following: (i) notice that an Environmental Lien has been filed against any of
the real or personal property of a Loan Party or its Subsidiaries, (ii)
commencement of any Environmental Action or written notice that an Environmental
Action will be filed against a Loan Party or its Subsidiaries, and (iii) written
notice of a violation, citation, or other administrative order from a
Governmental Authority. 5.10 Disclosure Updates. Each Loan Party will, promptly
and in no event later than five Business Days after obtaining knowledge thereof,
notify Agent if any written information, exhibit, or report furnished to Agent
or the Lenders contained, at the time it was furnished, any untrue statement of
a material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made. The foregoing to the contrary notwithstanding, any notification
pursuant to the foregoing provision will not cure or remedy the effect of the
prior untrue statement of a material fact or omission of any material fact nor
shall any such notification have the effect of amending or modifying this
Agreement or any of the Schedules hereto. 5.11 Formation of Subsidiaries. Each
Loan Party will, at the time that any Loan Party forms any direct or indirect
Subsidiary, acquires any direct or indirect Subsidiary after the Closing Date,
within ten days of such event (or such later date as permitted by Agent in its
sole discretion) (a) cause such new Subsidiary (i) if such Subsidiary is a
Domestic Subsidiary and Administrative Borrower requests, subject to the consent
of Agent, that such Domestic Subsidiary be joined as a Borrower hereunder, to
provide to Agent a Joinder to this Agreement, and (ii) to provide to Agent a
joinder to the Guaranty and Security Agreement, in each case, together with such
other security agreements (including Mortgages with respect to any Real Property
owned in fee of such new Subsidiary with a fair market value of greater than
$1,000,000), as well as appropriate financing statements (and with respect to
all property subject to a Mortgage, fixture filings), all in form and substance
reasonably satisfactory to Agent (including being sufficient to grant Agent a
first-priority Lien (subject to Permitted Liens) in and to the assets of such
newly 98  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr105.jpg]
  formed or acquired Subsidiary (other than any assets expressly excluded from
the Collateral (as defined in the Guaranty and Security Agreement)); provided,
that the Joinder, the joinder to the Guaranty and Security Agreement, and such
other security agreements shall not be required to be provided to Agent with
respect to any Subsidiary of any Loan Party that is a CFC if providing such
agreements would result in adverse tax consequences or the costs to the Loan
Parties of providing such guaranty or such security agreements are unreasonably
excessive (as determined by Agent in consultation with Borrowers) in relation to
the benefits to Agent and the Lenders of the security or guarantee afforded
thereby, (b) provide, or cause the applicable Loan Party to provide, to Agent a
pledge agreement (or an addendum to the Guaranty and Security Agreement) and
appropriate certificates and powers or financing statements, pledging all of the
direct or beneficial ownership interest in such new Subsidiary in form and
substance reasonably satisfactory to Agent; provided, that only 65% of the total
outstanding voting Equity Interests of any first tier Subsidiary of a Loan Party
that is a CFC (and none of the Equity Interests of any Subsidiary of such CFC)
shall be required to be pledged if pledging a greater amount would result in
adverse tax consequences or the costs to the Loan Parties of providing such
pledge are unreasonably excessive (as determined by Agent in consultation with
Borrowers) in relation to the benefits to Agent and the Lenders of the security
afforded thereby (which pledge, if reasonably requested by Agent, shall be
governed by the laws of the jurisdiction of such Subsidiary), and (c) provide to
Agent all other documentation, including the Governing Documents of such
Subsidiary and one or more opinions of counsel reasonably satisfactory to Agent,
which, in its opinion, is appropriate with respect to the execution and delivery
of the applicable documentation referred to above (including policies of title
insurance, flood certification documentation or other documentation with respect
to all Real Property owned in fee and subject to a Mortgage). Any document,
agreement, or instrument executed or issued pursuant to this Section 5.11 shall
constitute a Loan Document. 5.12 Further Assurances. Each Loan Party will, and
will cause each of the other Loan Parties to, at any time upon the reasonable
request of Agent, execute or deliver to Agent any and all financing statements,
fixture filings, security agreements, pledges, assignments, Mortgages, deeds of
trust, opinions of counsel, and all other documents (the “Additional Documents”)
that Agent may reasonably request in form and substance reasonably satisfactory
to Agent, to create, perfect, and continue perfected or to better perfect
Agent’s Liens in all of the assets of each of the Loan Parties (whether now
owned or hereafter arising or acquired, tangible or intangible, real or
personal) (other than any assets expressly excluded from the Collateral (as
defined in the Guaranty and Security Agreement) pursuant to Section 3 of the
Guaranty and Security Agreement), to create and perfect Liens in favor of Agent
in any Real Property acquired and owned in fee by any other Loan Party with a
fair market value in excess of $1,000,000, and in order to fully consummate all
of the transactions contemplated hereby and under the other Loan Documents;
provided, that the foregoing shall not apply to any Subsidiary of a Loan Party
that is a CFC if providing such documents would result in adverse tax
consequences or the costs to the Loan Parties of providing such documents are
unreasonably excessive (as determined by Agent in consultation with Borrowers)
in relation to the benefits to Agent and the Lenders of the security afforded
thereby. To the maximum extent permitted by applicable law, if any Borrower or
any other Loan Party refuses or fails to execute or deliver any reasonably
requested Additional Documents within a reasonable period of time not to exceed
5 Business Days following the request to do so, each Borrower and each other
Loan Party hereby authorizes Agent to execute any such Additional Documents in
the applicable Loan Party’s name and authorizes Agent to file such executed
Additional Documents in any appropriate filing office. In furtherance of, and
not in limitation of, the foregoing, each Loan Party shall take such actions as
Agent may reasonably request from time to time to ensure that the Obligations
are guaranteed by the Guarantors and are secured by substantially all of the
assets of the Loan Parties, including all of the outstanding capital Equity
Interests of each Borrower and its Subsidiaries (in each case, other than with
respect to any assets expressly excluded from the Collateral (as defined in the
Guaranty and Security Agreement) pursuant to Section 3 of the Guaranty and
Security Agreement). Notwithstanding anything to the contrary contained herein
(including Section 5.11 hereof and this Section 5.12) or in any other Loan
Document, (x) Agent shall not accept delivery of any Mortgage from any Loan
Party unless each of the Lenders has received 45 days prior written notice
thereof and Agent 99  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr106.jpg]
  has received confirmation from each Lender that such Lender has completed its
flood insurance diligence, has received copies of all flood insurance
documentation and has confirmed that flood insurance compliance has been
completed as required by the Flood Laws or as otherwise satisfactory to such
Lender and (y) Agent shall not accept delivery of any joinder to any Loan
Document with respect to any Subsidiary of any Loan Party that is not a Loan
Party, if such Subsidiary that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation unless such Subsidiary has delivered a
Beneficial Ownership Certification in relation to such Subsidiary and Agent has
completed its Patriot Act searches, OFAC/PEP searches and customary individual
background checks for such Subsidiary, the results of which shall be
satisfactory to Agent. 5.13 [Reserved]. 5.14 Location of Inventory; Chief
Executive Office. Each Loan Party will, and will cause each of its Subsidiaries
to, keep (a) their Inventory only at the locations identified on Schedule 4.25
to this Agreement (provided that Borrowers may amend Schedule 4.25 to this
Agreement so long as such amendment occurs by written notice to Agent not less
than ten days prior to the date on which such Inventory is moved to such new
location and so long as Agent has consented to such amendment and such new
location is within the continental United States), and (b) their respective
chief executive offices only at the locations identified on Schedule 7 to the
Guaranty and Security Agreement. Subject to Section 5.18, each Loan Party will,
and will cause each of its Subsidiaries to, use their commercially reasonable
efforts to obtain Collateral Access Agreements for each of the locations
identified on Schedule 7 to the Guaranty and Security Agreement and Schedule
4.25 to this Agreement. 5.15 Compliance with ERISA and the IRC. In addition to
and without limiting the generality of Section 5.8, (a) comply in all material
respects with applicable provisions of ERISA and the IRC with respect to all
Employee Benefit Plans, (b) without the prior written consent of Agent and the
Required Lenders, not take any action or fail to take action the result of which
could result in a Loan Party or ERISA Affiliate incurring a material liability
to the PBGC or to a Multiemployer Plan (other than to pay contributions or
premiums payable in the ordinary course), (c) allow any facts or circumstances
to exist with respect to one or more Employee Benefit Plans that, in the
aggregate, reasonably could be expected to result in a Material Adverse Effect,
(d) not participate in any prohibited transaction that could result in other
than a non-material civil penalty excise tax, fiduciary liability or correction
obligation under ERISA or the IRC, (e) operate each Employee Benefit Plan in
such a manner that will not incur any material tax liability under the IRC
(including Section 4980B of the IRC), and (e) furnish to Agent upon Agent’s
written request such additional reasonable information about any Employee
Benefit Plan for which any Loan Party or ERISA Affiliate could reasonably expect
to incur any material liability. With respect to each Pension Plan, except as
could not reasonably be expected to result in a Material Adverse Effect,
individually or in the aggregate, the Loan Parties and the ERISA Affiliates
shall (i) satisfy in full and in a timely manner, without incurring any late
payment or underpayment charge or penalty and without giving rise to any Lien,
all of the contribution and funding requirements of the IRC and of ERISA, and
(ii) pay, or cause to be paid, to the PBGC in a timely manner, without incurring
any late payment or underpayment charge or penalty, all premiums required
pursuant to ERISA. 5.16 OFAC; Sanctions; Anti-Corruption Laws; Anti-Money
Laundering Laws. Each Loan Party will, and will cause each of its Subsidiaries
to comply with all applicable Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws. Each of the Loan Parties and its Subsidiaries shall implement
and maintain in effect policies and procedures reasonably designed to ensure
compliance by the Loan Parties and their Subsidiaries and their respective
directors, officers, employees, agents and Affiliates with Sanctions,
Anti-Corruption Laws and Anti-Money Laundering Laws. 100  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr107.jpg]
  5.17 Material Contracts. Contemporaneously with the delivery of each
Compliance Certificate pursuant to Section 5.1, Borrowers will provide Agent
with copies of (a) each Material Contract entered into since the delivery of the
previous Compliance Certificate, and (b) each material amendment or modification
of any Material Contract entered into since the delivery of the previous
Compliance Certificate. 5.18 Post-Closing Obligations. The Loan Parties will
complete each of the tasks and other items set forth on Schedule 5.18 no later
than the times specified therein or such later date as Agent may agree in
writing. 6. NEGATIVE COVENANTS. Each Borrower covenants and agrees that, until
the termination of all of the Commitments and the payment in full of the
Obligations: 6.1 Indebtedness. Each Loan Party will not, and will not permit any
of its Subsidiaries to, create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness. 6.2 Liens. Each Loan Party will
not, and will not permit any of its Subsidiaries to, create, incur, assume, or
suffer to exist, directly or indirectly, any Lien on or with respect to any of
its assets, of any kind, whether now owned or hereafter acquired, or any income
or profits therefrom, except for Permitted Liens. 6.3 Restrictions on
Fundamental Changes. Each Loan Party will not, and will not permit any of its
Subsidiaries to, (a) Other than in order to consummate a Permitted Acquisition,
enter into any merger, consolidation, reorganization, or recapitalization, or
reclassify its Equity Interests, except for (i) any merger between Loan Parties;
provided, that a Borrower must be the surviving entity of any such merger to
which it is a party, (ii) any merger between a Loan Party and a Subsidiary of
such Loan Party that is not a Loan Party so long as such Loan Party is the
surviving entity of any such merger, and (iii) any merger between Subsidiaries
of any Loan Party that are not Loan Parties, (b) liquidate, wind up, or dissolve
itself (or suffer any liquidation or dissolution), except for (i) the
liquidation or dissolution of non-operating Subsidiaries of any Loan Party with
nominal assets and nominal liabilities, (ii) the liquidation or dissolution of a
Loan Party (other than any Borrower) or any of its wholly-owned Subsidiaries so
long as all of the assets (including any interest in any Equity Interests) of
such liquidating or dissolving Loan Party or Subsidiary are transferred to a
Loan Party that is not liquidating or dissolving, or (iii) the liquidation or
dissolution of a Subsidiary of any Loan Party that is not a Loan Party (other
than any such Subsidiary the Equity Interests of which (or any portion thereof)
is subject to a Lien in favor of Agent) so long as all of the assets of such
liquidating or dissolving Subsidiary are transferred to a Subsidiary of a Loan
Party that is not liquidating or dissolving, (c) suspend or cease operating a
substantial portion of its or their business, except as permitted pursuant to
clauses (a) or (b) above or in connection with a transaction permitted under
Section 6.4, or (d) change its classification/status for U.S. federal income tax
purposes. 6.4 Disposal of Assets. Other than Permitted Dispositions or
transactions expressly permitted by Sections 6.3 or 6.9, each Loan Party will
not, and will not permit any of its Subsidiaries to, convey, sell, lease,
license, assign, transfer, or otherwise dispose of any of its or their assets
(including by an allocation 101  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr108.jpg]
  of assets among newly divided limited liability companies pursuant to a “plan
of division” or pursuant to a Sale–Leaseback or other sale-and-leaseback
transaction). 6.5 Nature of Business. Each Loan Party will not, and will not
permit any of its Subsidiaries to, make any change in the nature of its or their
business as described in Schedule 6.5 to this Agreement or acquire any
properties or assets that are not reasonably related to the conduct of such
business activities; provided, that the foregoing shall not prevent any Loan
Party and its Subsidiaries from engaging in any business that is reasonably
related or ancillary to its or their business. 6.6 Prepayments and Amendments.
Each Loan Party will not, and will not permit any of its Subsidiaries to, (a)
Except in connection with Refinancing Indebtedness permitted by Section 6.1, (i)
optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Loan Party or its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, (B) Hedge Obligations, or (C) to
the extent not otherwise prohibited by the Intercompany Subordination Agreement,
Permitted Intercompany Advances, or (ii) make any payment on account of
Indebtedness that has been contractually subordinated in right of payment to the
Obligations if such payment is not permitted at such time under the
subordination terms and conditions, or (b) Directly or indirectly, amend,
modify, or change any of the terms or provisions of: (i) any agreement,
instrument, document, indenture, or other writing evidencing or concerning
Permitted Indebtedness other than (A) the Obligations in accordance with this
Agreement, (B) Hedge Obligations, (C) subject to the Intercompany Subordination
Agreement, Permitted Intercompany Advances, and (D) Indebtedness permitted under
clauses (c), (h) , (j) and (k) of the definition of Permitted Indebtedness, (ii)
any Material Contract (other than the Pacific Direct License Agreement) except
to the extent that such amendment, modification, or change could not,
individually or in the aggregate, reasonably be expected to be materially
adverse to the interests of the Lenders, (iii) any Credit Card Agreement except
to the extent that such amendment, modification, or change could not,
individually or in the aggregate, reasonably be expected to be materially
adverse to the interests of the Lenders, (iv) the Governing Documents of any
Loan Party or any of its Subsidiaries if the effect thereof, either individually
or in the aggregate, could reasonably be expected to be materially adverse to
the interests of the Lenders, or (v) the Pacific Direct License Agreement,
unless such amendment, modification, or change is permitted pursuant to the
terms of the Pacific Direct Collateral Assignment. 6.7 Restricted Payments. Each
Loan Party will not, and will not permit any of its Subsidiaries to, make any
Restricted Payment; provided, that so long as it is permitted by law, (a)
Administrative Borrower may make distributions to former employees, officers, or
directors of Administrative Borrower (or any spouses, ex-spouses, or estates of
any of the foregoing) on account of redemptions of Equity Interests of
Administrative Borrower held by such Persons; provided, 102  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr109.jpg]
  that the aggregate amount of such redemptions made by Administrative Borrower
during the term of this Agreement plus the amount of Indebtedness outstanding
under clause (l) of the definition of Permitted Indebtedness, does not exceed
$250,000 in the aggregate, (b) Administrative Borrower may make distributions to
former employees, officers, or directors of Administrative Borrower (or any
spouses, ex-spouses, or estates of any of the foregoing), solely in the form of
forgiveness of Indebtedness of such Persons owing to Administrative Borrower on
account of repurchases of the Equity Interests of Administrative Borrower held
by such Persons; provided, that such Indebtedness was incurred by such Persons
solely to acquire Equity Interests of Administrative Borrower, (c)
Administrative Borrower’s Subsidiaries may make distributions to Administrative
Borrower (i) in an amount sufficient to pay franchise taxes and other fees
required to maintain the legal existence of the Loan Parties and their
Subsidiaries to the extent actually used by Administrative Borrower to pay such
taxes, costs and expenses, and (ii) in an amount sufficient to pay out-of-pocket
legal, accounting and filing costs and other expenses in the nature of overhead
in the ordinary course of business of the Loan Parties and their Subsidiaries,
(d) each of the Borrowers may declare and pay dividends with respect to its
common stock payable solely in additional shares of its common stock, and, with
respect to its preferred stock, payable solely in additional shares of such
preferred stock or in shares of its common stock, (e) any Subsidiary may make a
Restricted Payment to a Borrower and any Subsidiary which is not a Loan Party
may make a Restricted Payment to another Subsidiary, or (f) other Restricted
Payments so long as the Payment Conditions are satisfied. 6.8 Accounting
Methods. Each Loan Party will not, and will not permit any of its Subsidiaries
to, modify or change its fiscal year or its method of accounting (other than as
may be required to conform to GAAP). 6.9 Investments. Each Loan Party will not,
and will not permit any of its Subsidiaries to, directly or indirectly, make or
acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment except for Permitted
Investments. 6.10 Transactions with Affiliates. Each Loan Party will not, and
will not permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction with any Affiliate of any Loan Party or any
of its Subsidiaries except for: (a) transactions (other than the payment of
management, consulting, monitoring, or advisory fees) between such Loan Party or
its Subsidiaries, on the one hand, and any Affiliate of such Loan Party or its
Subsidiaries, on the other hand, so long as such transactions (i) are fully
disclosed to Agent prior to the consummation thereof, if they involve one or
more payments by such Loan Party or its Subsidiaries to an Affiliate that is not
a Loan Party in excess of $2,500,000 for any single transaction or series of
related transactions, and (ii) are no less favorable, taken as a whole, to such
Loan Party or its Subsidiaries, as applicable, than would be obtained in an
arm’s length transaction with a non-Affiliate, (b) any indemnity provided for
the benefit of directors (or comparable managers) of a Loan Party or one of its
Subsidiaries so long as it has been approved by such Loan Party’s or such
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, 103  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr110.jpg]
  (c) the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of a Loan Party or
one of its Subsidiaries in the ordinary course of business and consistent with
industry practice so long as it has been approved by such Loan Party’s or such
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, (d) (i) transactions solely among the Loan Parties, and
(ii) transactions solely among Subsidiaries of Loan Parties that are not Loan
Parties, (e) transactions permitted by Section 6.3, Section 6.7, or Section 6.9,
or (f) agreements for the non-exclusive licensing of intellectual property, or
distribution of products, in each case, among the Loan Parties and their
Subsidiaries for the purpose of the counterparty thereof operating its business,
and agreements for the assignment of intellectual property from any Loan Party
or any of its Subsidiaries to any Loan Party. 6.11 Use of Proceeds. Each Loan
Party will not, and will not permit any of its Subsidiaries to, use the proceeds
of any Loan made hereunder for any purpose other than (a) on the Closing Date,
(i) to repay, in full, the outstanding principal, accrued interest, and accrued
fees and expenses owing under or in connection with the Existing Credit
Facility, and (ii) to pay the fees, costs, and expenses incurred in connection
with this Agreement, the other Loan Documents, and the transactions contemplated
hereby and thereby, in each case, as set forth in the Flow of Funds Agreement,
and (b) thereafter, consistent with the terms and conditions hereof, for their
lawful and permitted purposes; provided that (x) no part of the proceeds of the
Loans will be used to purchase or carry any such Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any such Margin Stock
or for any purpose that violates the provisions of Regulation T, U or X of the
Board of Governors, (y) no part of the proceeds of any Loan or Letter of Credit
will be used, directly or, to Borrowers’ knowledge after due care and inquiry,
indirectly, to make any payments to a Sanctioned Entity or a Sanctioned Person,
to fund any investments, loans or contributions in, or otherwise make such
proceeds available to, a Sanctioned Entity or a Sanctioned Person, to fund any
operations, activities or business of a Sanctioned Entity or a Sanctioned
Person, or in any other manner that would result in a violation of Sanctions by
any Person, and (z) that no part of the proceeds of any Loan or Letter of Credit
will be used, directly or, to Borrowers’ knowledge after due care and inquiry,
indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Sanctions, Anti-Corruption Laws or Anti-Money
Laundering Laws. 6.12 Limitation on Issuance of Equity Interests. Except for the
issuance or sale of Qualified Equity Interests by Administrative Borrower, each
Loan Party will not, and will not permit any of its Subsidiaries to, issue or
sell any of its Equity Interests. 6.13 Inventory with Bailees. Each Borrower
will not, and will not permit any of its Subsidiaries to, store its Inventory at
any time with a bailee, warehouseman, or similar party except as set forth on
Schedule 4.25 (as such Schedule may be amended in accordance with Section 5.14).
6.14 [Reserved]. 6.15 Employee Benefits. (a) Terminate, or permit any ERISA
Affiliate to terminate, any Pension Plan in a manner, or take any other action
with respect to any Plan, which could reasonably be expected to result in any
material liability of any Loan Party or ERISA Affiliate to the PBGC. 104 
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr111.jpg]
  (b) Fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Pension Plan,
agreement relating thereto or applicable Law, any Loan Party or ERISA Affiliate
is required to pay if such failure could reasonably be expected to have a
Material Adverse Effect. (c) Permit to exist, or allow any ERISA Affiliate to
permit to exist, any accumulated funding deficiency within the meaning of
section 302 of ERISA or section 412 of the Code, whether or not waived, with
respect to any Plan which exceeds $1,000,000 with respect to all Pension Plans
in the aggregate. (d) [Reserved]. (e) Contribute to or assume an obligation to
contribute to, or permit any ERISA Affiliate to contribute to or assume an
obligation to contribute to, any Multiemployer Plan not set forth on Schedule
4.10. (f) Amend, or permit any ERISA Affiliate to amend, a Pension Plan
resulting in a material increase in current liability such that a Loan Party is
required to provide security to such Pension Plan under the IRC. 6.16 Credit
Card Agreements. Each Loan Party will not, and will not permit any of its
Subsidiaries to, enter into any arrangements (including, without limitation,
Credit Card Agreements) after the Closing Date with respect to the processing
and/or payment to such Loan Party or such Subsidiary of the proceeds of any
credit card charges, debit card charges, and charge card charges for sales made
by such Loan Party or such Subsidiary other than those listed Schedule 4.31
unless Agent has received a Credit Card Notification with respect thereto. 6.17
Immaterial Subsidiary. Each Loan Party will not permit Nautilus Shanghai Fitness
to (a) own any assets (other than assets of a de minimis nature), (b) have any
liabilities (other than liabilities of a de minimis nature), or (c) engage in
any business activity. 7. FINANCIAL COVENANTS. Each Borrower covenants and
agrees that, until the termination of all of the Commitments and the payment in
full of the Obligations: 7.1 Minimum EBITDA. Borrowers will achieve the EBITDA
Covenant, on a rolling 12- month basis, set forth in the Fee Letter, which
covenant will not be tested prior to January 31, 2022. 7.2 Availability.
Borrowers will have Availability of at least (a) $7,500,000 at all times
immediately after the Closing Date through and including the end of the month
ending January 31, 2022, and (b) $5,000,000 at all times thereafter. 8. EVENTS
OF DEFAULT. Any one or more of the following events shall constitute an event of
default (each, an “Event of Default”) under this Agreement: 8.1 Payments. If
Borrowers fail to pay when due and payable, or when declared due and payable,
(a) all or any portion of the Obligations consisting of interest, fees, or
charges due the Lender Group, reimbursement of Lender Group Expenses, or other
amounts (other than any portion thereof constituting principal) constituting
Obligations (including any portion thereof that accrues after the 105 
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr112.jpg]
  commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of three Business Days, (b) all or any
portion of the principal of the Loans, or (c) any amount payable to Issuing Bank
in reimbursement of any drawing under a Letter of Credit; 8.2 Covenants. If any
Loan Party or any of its Subsidiaries: (a) fails to perform or observe any
covenant or other agreement contained in any of (i) Sections 5.1, 5.2, 5.3
(solely if any Borrower is not in good standing in its jurisdiction of
organization), 5.6, 5.7 (solely if any Borrower refuses to allow Agent or its
representatives or agents to visit any Borrower’s properties, inspect its assets
or books or records, examine and make copies of its books and records, or
discuss Borrowers’ affairs, finances, and accounts with officers and employees
of any Borrower), 5.10, 5.11, 5.13, 5.16, or 5.18 of this Agreement, (ii)
Section 6 of this Agreement, (iii) Section 7 of this Agreement, or (iv) Section
7 of the Guaranty and Security Agreement; (b) fails to perform or observe any
covenant or other agreement contained in any of Sections 5.3 (other than if any
Borrower is not in good standing in its jurisdiction of organization), 5.4, 5.5,
5.8, 5.12, or 5.17 of this Agreement and such failure continues for a period of
ten days after the earlier of (i) the date on which such failure shall first
become known to any officer of any Borrower, or (ii) the date on which written
notice thereof is given to Borrowers by Agent; or (c) fails to perform or
observe any covenant or other agreement contained in this Agreement, or in any
of the other Loan Documents, in each case, other than any such covenant or
agreement that is the subject of another provision of this Section 8 (in which
event such other provision of this Section 8 shall govern), and such failure
continues for a period of thirty days after the earlier of (i) the date on which
such failure shall first become known to any officer of any Borrower, or (ii)
the date on which written notice thereof is given to Borrowers by Agent; 8.3
Judgments. If one or more judgments, orders, or awards for the payment of money
involving an aggregate amount of $1,500,000, or more (except to the extent fully
covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of thirty consecutive days
at any time after the entry of any such judgment, order, or award during which
(i) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(ii) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award; 8.4 Voluntary
Bankruptcy, etc. If an Insolvency Proceeding is commenced by a Loan Party or any
of its Subsidiaries; 8.5 Involuntary Bankruptcy, etc. If an Insolvency
Proceeding is commenced against a Loan Party or any of its Subsidiaries and any
of the following events occur: (a) such Loan Party or such Subsidiary consents
to the institution of such Insolvency Proceeding against it, (b) the petition
commencing the Insolvency Proceeding is not timely controverted, (c) the
petition commencing the Insolvency Proceeding is not dismissed within sixty
calendar days of the date of the filing thereof, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
such Loan Party or its Subsidiary, or (e) an order for relief shall have been
issued or entered therein; 8.6 Default Under Other Agreements. If there is (a) a
default in one or more agreements to which a Loan Party or any of its
Subsidiaries is a party with one or more third Persons relative to a Loan
Party’s or any of its Subsidiaries’ Indebtedness involving an aggregate amount
of $1,000,000 or more, and 106  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr113.jpg]
  such default (i) occurs at the final maturity of the obligations thereunder,
or (ii) results in a right by such third Person, irrespective of whether
exercised, to accelerate the maturity of such Loan Party’s or its Subsidiary’s
obligations thereunder, or (b) a default in or an involuntary early termination
of one or more Hedge Agreements to which a Loan Party or any of its Subsidiaries
is a party; 8.7 Representations, etc. If any warranty, representation,
certificate, statement, or Record made herein or in any other Loan Document or
delivered in writing to Agent or any Lender in connection with this Agreement or
any other Loan Document proves to be untrue in any material respect (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof; 8.8
Guaranty. If the obligation of any Guarantor under the guaranty contained in the
Guaranty and Security Agreement is limited or terminated by operation of law or
by such Guarantor (other than in accordance with the terms of this Agreement) or
if any Guarantor repudiates or revokes or purports to repudiate or revoke any
such guaranty; 8.9 Security Documents. If the Guaranty and Security Agreement or
any other Loan Document that purports to create a Lien, shall, for any reason,
fail or cease to create a valid and perfected and, (except to the extent of
Permitted Liens which are non-consensual Permitted Liens, permitted purchase
money Liens or the interests of lessors under Capital Leases) first-priority
Lien on the Collateral covered thereby, except (a) as a result of a disposition
of the applicable Collateral in a transaction permitted under this Agreement, or
(b) with respect to Collateral the aggregate value of which, for all such
Collateral, does not exceed at any time, $1,000,000; 8.10 Loan Documents. The
validity or enforceability of any Loan Document shall at any time for any reason
(other than solely as the result of an action or failure to act on the part of
Agent) be declared to be null and void, or a proceeding shall be commenced by a
Loan Party or its Subsidiaries, or by any Governmental Authority having
jurisdiction over a Loan Party or its Subsidiaries, seeking to establish the
invalidity or unenforceability thereof, or a Loan Party or its Subsidiaries
shall deny that such Loan Party or its Subsidiaries has any liability or
obligation purported to be created under any Loan Document; or 8.11 Change of
Control. A Change of Control shall occur, whether directly or indirectly. 8.12
ERISA. The occurrence of any of the following events: (a) any Loan Party or
ERISA Affiliate fails to make full payment when due of all amounts which any
Loan Party or ERISA Affiliate is required to pay as contributions, installments,
or otherwise to or with respect to a Pension Plan or Multiemployer Plan, and
such failure could reasonably be expected to result in liability of any Loan
Party in excess of $1,000,000, (b) an accumulated funding deficiency or funding
shortfall in excess of $1,000,000 occurs or exists, whether or not waived, with
respect to any Pension Plan, individually or in the aggregate, (c) a
Notification Event, which could reasonably be expected to result in liability of
any Loan Party in excess of $1,000,000, either individually or in the aggregate,
or (d) any Loan Party or ERISA Affiliate completely or partially withdraws from
one or more Multiemployer Plans and incurs Withdrawal Liability in excess of
$1,000,000 in the aggregate, or fails to make any Withdrawal Liability payment
when due. 8.13 Credit Card Agreements. The occurrence of any of the following
events: (a) any Credit Card Issuer or Credit Card Processor shall send notice to
any Borrower that it is ceasing to make or suspending payments to such Borrower
of amounts due or to become due to such Borrower or shall cease or suspend such
payments, or shall send notice to such Borrower that it is terminating its
arrangements with such Borrower or such arrangements shall terminate as a result
of any event of default under such arrangements, which continues for more than
the applicable cure period, if any, with respect thereto, unless such Borrower
shall have entered into arrangements with another Credit Card Issuer or Credit
Card 107  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr114.jpg]
  Processor, as the case may be, within 60 days after the date of any such
notice, or (b) any Credit Card Issuer or Credit Card Processor withholds payment
of amounts otherwise payable to a Borrower to fund a reserve account or
otherwise hold as collateral, or shall require a Borrower to pay funds into a
reserve account or for such Credit Card Issuer or Credit Card Processor to
otherwise hold as collateral, or any Borrower shall provide a letter of credit,
guarantee, indemnity or similar instrument to or in favor of such Credit Card
Issuer or Credit Card Processors such that in the aggregate all of such funds in
the reserve account, other than amounts held as collateral and the amount of
such letters of credit, guarantees, indemnities or similar instruments shall
exceed an amount equal to or exceeding 10% of the Credit Card Receivables
processed by such Credit Card Issuer or Credit Card Processor in the immediately
preceding fiscal year. 9. RIGHTS AND REMEDIES. 9.1 Rights and Remedies. Upon the
occurrence and during the continuation of an Event of Default, Agent may, and,
at the instruction of the Required Lenders, shall, in addition to any other
rights or remedies provided for hereunder or under any other Loan Document or by
applicable law, do any one or more of the following: (a) by written notice to
Borrowers, (i) declare the principal of, and any and all accrued and unpaid
interest and fees in respect of, the Loans and all other Obligations (other than
the Bank Product Obligations), whether evidenced by this Agreement or by any of
the other Loan Documents to be immediately due and payable, whereupon the same
shall become and be immediately due and payable and Borrowers shall be obligated
to repay all of such Obligations in full, without presentment, demand, protest,
or further notice or other requirements of any kind, all of which are hereby
expressly waived by each Borrower, and (ii) direct Borrowers to provide (and
Borrowers agree that upon receipt of such notice Borrowers will provide) Letter
of Credit Collateralization to Agent to be held as security for Borrowers’
reimbursement obligations for drawings that may subsequently occur under issued
and outstanding Letters of Credit; (b) by written notice to Borrowers, declare
the Commitments terminated, whereupon the Commitments shall immediately be
terminated together with (i) any obligation of any Revolving Lender to make
Revolving Loans, (ii) the obligation of the Swing Lender to make Swing Loans,
and (iii) the obligation of Issuing Bank to issue Letters of Credit; and (c)
exercise all other rights and remedies available to Agent or the Lenders under
the Loan Documents, under applicable law, or in equity. The foregoing to the
contrary notwithstanding, upon the occurrence of any Event of Default described
in Section 8.4 or Section 8.5, in addition to the remedies set forth above,
without any notice to Borrowers or any other Person or any act by the Lender
Group, the Commitments shall automatically terminate and the Obligations (other
than the Bank Product Obligations), inclusive of the principal of, and any and
all accrued and unpaid interest and fees in respect of, the Loans and all other
Obligations (other than the Bank Product Obligations), whether evidenced by this
Agreement or by any of the other Loan Documents, shall automatically become and
be immediately due and payable and Borrowers shall automatically be obligated to
repay all of such Obligations in full (including Borrowers being obligated to
provide (and Borrowers agree that they will provide) (1) Letter of Credit
Collateralization to Agent to be held as security for Borrowers’ reimbursement
obligations in respect of drawings that may subsequently occur under issued and
outstanding Letters of Credit and (2) Bank Product Collateralization to be held
as security for Borrowers’ or their Subsidiaries’ obligations in respect of
outstanding Bank Products), without presentment, demand, protest, or notice or
other requirements of any kind, all of which are expressly waived by Borrowers.
108  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr115.jpg]
  9.2 Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Default or Event of Default shall be
deemed a continuing waiver. No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it. 10. WAIVERS; INDEMNIFICATION. 10.1
Demand; Protest; etc. Each Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which any Borrower may in any way be liable. 10.2 The Lender Group’s
Liability for Collateral. Each Borrower hereby agrees that: (a) so long as Agent
complies with its obligations, if any, under the Code, the Lender Group shall
not in any way or manner be liable or responsible for: (i) the safekeeping of
the Collateral, (ii) any loss or damage thereto occurring or arising in any
manner or fashion from any cause, (iii) any diminution in the value thereof, or
(iv) any act or default of any carrier, warehouseman, bailee, forwarding agency,
or other Person, and (b) all risk of loss, damage, or destruction of the
Collateral shall be borne by the Loan Parties. 10.3 Indemnification. Each
Borrower shall pay, indemnify, defend, and hold the Agent-Related Persons, the
Lender-Related Persons, the Issuing Bank, and each Participant (each, an
“Indemnified Person”) harmless (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided, that Borrowers
shall not be liable for costs and expenses (including attorneys’ fees) of any
Lender (other than Wells Fargo) incurred in advising, structuring, drafting,
reviewing, administering or syndicating the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of the Loan
Parties’ and their Subsidiaries’ compliance with the terms of the Loan Documents
(provided, that the indemnification in this clause (a) shall not extend to (i)
disputes solely between or among the Lenders that do not involve any acts or
omissions of any Loan Party, or (ii) disputes solely between or among the
Lenders and their respective Affiliates that do not involve any acts or
omissions of any Loan Party; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders
unless the dispute involves an act or omission of a Loan Party) relative to
disputes between or among Agent on the one hand, and one or more Lenders, or one
or more of their Affiliates, on the other hand, or (iii) any claims for Taxes,
which shall be governed by Section 16, other than Taxes which relate to
primarily non-Tax claims), (b) with respect to any actual or prospective
investigation, litigation, or proceeding related to this Agreement, any other
Loan Document, the making of any Loans or issuance of any Letters of Credit
hereunder, or the use of the proceeds of the Loans or the Letters of Credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, and (c) in connection with or arising out of any presence or release of
Hazardous Materials at, on, under, to or from any assets or properties owned,
leased or operated by any Loan Party or any of its Subsidiaries or any
Environmental Actions, Environmental Liabilities or Remedial Actions related in
any way to any such assets or properties of any Loan Party or any of its
Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”). The
foregoing to the contrary notwithstanding, no Borrower shall 109  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr116.jpg]
  have any obligation to any Indemnified Person under this Section 10.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person or its officers, directors, employees,
attorneys, or agents. This provision shall survive the termination of this
Agreement and the repayment in full of the Obligations. If any Indemnified
Person makes any payment to any other Indemnified Person with respect to an
Indemnified Liability as to which Borrowers were required to indemnify the
Indemnified Person receiving such payment, the Indemnified Person making such
payment is entitled to be indemnified and reimbursed by Borrowers with respect
thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON. 11. NOTICES. Unless otherwise
provided in this Agreement, all notices or demands relating to this Agreement or
any other Loan Document shall be in writing and (except for financial statements
and other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by registered or certified mail
(postage prepaid, return receipt requested), overnight courier, electronic mail
(at such email addresses as a party may designate in accordance herewith), or
telefacsimile. In the case of notices or demands to any Loan Party or Agent, as
the case may be, they shall be sent to the respective address set forth below:
If to any Loan Party: c/o Administrative Borrower Nautilus, Inc. 17750 S.E. 6th
Way Vancouver, Washington 98963 Attn: Dave Wachsmuth, Senior Director of Finance
Email: dwachsmuth@nautilus.com Fax no.: 360-859-8357 Attn: Wayne Bolio, Senior
Vice President Law & Human Resources Email: wbolio@nautilus.com Fax no.:
360-859-2511 with copies to: Sidley Austin LLP 787 Seventh Avenue New York, New
York 10019 Attn: Leslie Plaskon Email: lplaskon@sidley.com Fax No.: 212-839-5599
If to Agent: Wells Fargo Bank, National Association 10 S. Wacker Drive, 26th
Floor Chicago, Illinois 60606 Attn: Loan Portfolio Manager (Nautilus) Fax No.:
312-332-0424 110  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr117.jpg]
  with copies to: McGuireWoods LLP 77 W. Wacker Drive, Suite 4100 Chicago,
Illinois 60601 Attn: Philip J. Perzek Fax No.: 312-698-4555 Any party hereto may
change the address at which they are to receive notices hereunder, by notice in
writing in the foregoing manner given to the other party. All notices or demands
sent in accordance with this Section 11, shall be deemed received on the earlier
of the date of actual receipt or three Business Days after the deposit thereof
in the mail; provided, that (a) notices sent by overnight courier service shall
be deemed to have been given when received, (b) notices by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient) and (c) notices
by electronic mail shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgment). 12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL
REFERENCE PROVISION. (a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN
RESPECT OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS. (b) THE
PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE
STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN
THE COUNTY OF COOK, STATE OF ILLINOIS; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH BORROWER
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b). (c) TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE
THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF
ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY 111  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr118.jpg]
  CLAIMS (EACH A “CLAIM”). EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT. (d) EACH BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF COOK AND THE STATE OF ILLINOIS, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. (e) NO CLAIM MAY BE MADE BY
ANY LOAN PARTY AGAINST THE AGENT, THE SWING LENDER, ANY OTHER LENDER, ISSUING
BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE,
AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN RESPECT OF ANY CLAIM
FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM
FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED
TO EXIST IN ITS FAVOR. (f) IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT
OF THE STATE OF CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN
CONNECTION WITH ANY CLAIM AND THE WAIVER SET FORTH IN CLAUSE (c) ABOVE IS NOT
ENFORCEABLE IN SUCH PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS: (i) WITH
THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY CLAIM SHALL
BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH THE
PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1. THE
PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY ENFORCEABLE.
VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS ANGELES,
CALIFORNIA. (ii) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL
REFERENCE PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN
REAL OR PERSONAL PROPERTY, (B) EXERCISE OF SELF- 112  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr119.jpg]
  HELP REMEDIES (INCLUDING SET-OFF OR RECOUPMENT), (C) APPOINTMENT OF A
RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR ANCILLARY REMEDIES (INCLUDING WRITS
OF ATTACHMENT, WRITS OF POSSESSION, TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY
INJUNCTIONS). THIS AGREEMENT DOES NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE
OR OPPOSE ANY OF THE RIGHTS AND REMEDIES DESCRIBED IN CLAUSES (A) THROUGH (D)
AND ANY SUCH EXERCISE OR OPPOSITION DOES NOT WAIVE THE RIGHT OF ANY PARTY TO
PARTICIPATE IN A REFERENCE PROCEEDING PURSUANT TO THIS AGREEMENT WITH RESPECT TO
ANY OTHER MATTER. (iii) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL
SELECT A SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES
DO NOT AGREE UPON A REFEREE WITHIN TEN DAYS OF SUCH WRITTEN REQUEST, THEN, ANY
PARTY SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(b). THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES. (iv) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE
SHALL DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED
INCLUDING THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE,
AND ALL OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER; PROVIDED, THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE. (v) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES.
THE PARTIES HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE
DISCOVERY IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL
DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA. (vi) THE REFEREE SHALL APPLY THE RULES OF
EVIDENCE APPLICABLE TO PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL
DETERMINE ALL ISSUES IN ACCORDANCE WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL
LAW. THE REFEREE SHALL BE EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF
AND RULE ON ANY MOTION WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING MOTIONS
FOR DEFAULT JUDGMENT OR SUMMARY JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER
DECISION, WHICH REPORT SHALL ALSO INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF
LAW. THE REFEREE SHALL ISSUE A DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL
113  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr120.jpg]
  PROCEDURE, SECTION 644, THE REFEREE’S DECISION SHALL BE ENTERED BY THE COURT
AS A JUDGMENT IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT.
THE FINAL JUDGMENT OR ORDER FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE
REFEREE SHALL BE FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT. (vii)
THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL REFERENCE
PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A JURY. AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN
CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT
AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE BETWEEN THEM
THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.
13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS. 13.1 Assignments and
Participations. (a) (i) Subject to the conditions set forth in clause (a)(ii)
below, any Lender may assign and delegate all or any portion of its rights and
duties under the Loan Documents (including the Obligations owed to it and its
Commitments) to one or more assignees so long as such prospective assignee is an
Eligible Transferee (each, an “Assignee”), with the prior written consent (such
consent not be unreasonably withheld or delayed) of: (A) Borrowers; provided,
that no consent of Borrowers shall be required (1) if a Default or Event of
Default has occurred and is continuing, or (2) in connection with an assignment
to a Person that is a Lender or an Affiliate (other than natural persons) of a
Lender; provided further, that Borrowers shall be deemed to have consented to a
proposed assignment unless they object thereto by written notice to Agent within
five Business Days after having received notice thereof; and (B) Agent, Swing
Lender, and Issuing Bank. (ii) Assignments shall be subject to the following
additional conditions: (A) no assignment may be made (I) so long as no Event of
Default has occurred and is continuing, to a Disqualified Institution, or (II)
to a natural person, (B) no assignment may be made to a Loan Party or an
Affiliate of a Loan Party, (C) the amount of the Commitments and the other
rights and obligations of the assigning Lender hereunder and under the other
Loan Documents subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to Agent)
shall be in a minimum amount (unless waived by Agent) of $5,000,000 (except such
minimum amount shall not apply to (I) an assignment or delegation by any Lender
to any other Lender, an Affiliate of any Lender, or a Related Fund of such
Lender, or (II) a group of new Lenders, each of which is an Affiliate of each
other or a Related Fund of such new Lender to the extent that the aggregate
amount to be assigned to all such new Lenders is at least $5,000,000), (D) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement, 114 
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr121.jpg]
  (E) the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee, (F) unless waived by Agent, the assigning Lender or Assignee
has paid to Agent, for Agent’s separate account, a processing fee in the amount
of $3,500, and (G) the assignee, if it is not a Lender, shall deliver to Agent
an Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”). (b) From and after the date that Agent receives the executed
Assignment and Acceptance and, if applicable, payment of the required processing
fee, (i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall be a “Lender” and shall have the rights and
obligations of a Lender under the Loan Documents, and (ii) the assigning Lender
shall, to the extent that rights and obligations hereunder and under the other
Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except with respect to Section 10.3) and be
released from any future obligations under this Agreement (and in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement and the other Loan
Documents, such Lender shall cease to be a party hereto and thereto); provided,
that nothing contained herein shall release any assigning Lender from
obligations that survive the termination of this Agreement, including such
assigning Lender’s obligations under Section 15 and Section 17.9(a). (c) By
executing and delivering an Assignment and Acceptance, the assigning Lender
thereunder and the Assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender. (d) Immediately upon Agent’s receipt of the
required processing fee, if applicable, and delivery of notice to the assigning
Lender pursuant to Section 13.1(b), this Agreement shall be deemed to be amended
to the extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Commitments arising therefrom. The
Commitment allocated to each Assignee shall reduce such Commitments of the
assigning Lender pro tanto. 115  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr122.jpg]
  (e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or any other Loan Document would (A)
extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decrease the amount or postpone the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, (v) no participation shall be sold to a natural person, (vi) no
participation shall be sold to a Loan Party or an Affiliate of a Loan Party, and
(vii) all amounts payable by Borrowers hereunder shall be determined as if such
Lender had not sold such participation, except that, if amounts outstanding
under this Agreement are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrowers, the Collateral, or otherwise in respect of the Obligations. No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves. (f) In connection with any such
assignment or participation or proposed assignment or participation or any grant
of a security interest in, or pledge of, its rights under and interest in this
Agreement, a Lender may, subject to the provisions of Section 17.9, disclose all
documents and information which it now or hereafter may have relating to any
Loan Party and its Subsidiaries and their respective businesses. (g) Any other
provision in this Agreement notwithstanding, any Lender may at any time create a
security interest in, or pledge, all or any portion of its rights under and
interest in this Agreement to secure obligations of such Lender, including any
pledge in favor of any Federal Reserve Bank in accordance with Regulation A of
the Federal Reserve Bank or U.S. Treasury Regulation 31 CFR §203.24, and such
Federal Reserve Bank may enforce such pledge or security interest in any manner
permitted under applicable law; provided, that no such pledge shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. (h) Agent (as a non-fiduciary agent
on behalf of Borrowers) shall maintain, or cause to be maintained, a register
(the “Register”) on which it enters the name and address of each Lender as the
registered owner of the Revolver Commitments or of the Term Loan (and the
principal amount thereof and 116  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr123.jpg]
  stated interest thereon) held by such Lender (each, a “Registered Loan”).
Other than in connection with an assignment by a Lender of all or any portion of
its Revolver Commitments or of any portion of the Term Loan to an Affiliate of
such Lender or a Related Fund of such Lender (i) a Registered Loan (and the
registered note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register (and
each registered note shall expressly so provide) and (ii) any assignment or sale
of all or part of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by registration of such assignment or
sale on the Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such registered
note, whereupon, at the request of the designated assignee(s) or transferee(s),
one or more new registered notes in the same aggregate principal amount shall be
issued to the designated assignee(s) or transferee(s). Prior to the registration
of assignment or sale of any Registered Loan (and the registered note, if any
evidencing the same), Borrowers shall treat the Person in whose name such
Registered Loan (and the registered note, if any, evidencing the same) is
registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary. In
the case of any assignment by a Lender of all or any portion of its Revolver
Commitments or of any portion of the Term Loan to an Affiliate of such Lender or
a Related Fund of such Lender, and which assignment is not recorded in the
Register, the assigning Lender, on behalf of Borrowers, shall maintain a
register comparable to the Register. (i) In the event that a Lender sells
participations in the Registered Loan, such Lender, as a non-fiduciary agent on
behalf of Borrowers, shall maintain (or cause to be maintained) a register on
which it enters the name of all participants in the Registered Loans held by it
(and the principal amount (and stated interest thereon) of the portion of such
Registered Loans that is subject to such participations) (the “Participant
Register”). A Registered Loan (and the Registered Note, if any, evidencing the
same) may be participated in whole or in part only by registration of such
participation on the Participant Register (and each registered note shall
expressly so provide). Any participation of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by the
registration of such participation on the Participant Register. No Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register. (j) Agent
shall make a copy of the Register (and each Lender shall make a copy of its
Participant Register to the extent it has one) available for review by Borrowers
from time to time as Borrowers may reasonably request. 13.2 Successors. This
Agreement shall bind and inure to the benefit of the respective successors and
assigns of each of the parties; provided, that no Borrower may assign this
Agreement or any rights or duties hereunder without the Lenders’ prior written
consent and any prohibited assignment shall be absolutely void ab initio. No
consent to assignment by the Lenders shall release any Borrower from its
Obligations. A Lender may assign this Agreement and the other Loan Documents and
its rights and duties hereunder and thereunder pursuant to Section 13.1 and,
except as expressly required pursuant to Section 13.1, no consent or approval by
any Borrower is required in connection with any such assignment. 117 
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr124.jpg]
  14. AMENDMENTS; WAIVERS. 14.1 Amendments and Waivers. (a) No amendment, waiver
or other modification of any provision of this Agreement or any other Loan
Document (other than the Fee Letter), and no consent with respect to any
departure by any Borrower therefrom, shall be effective unless the same shall be
in writing and signed by the Required Lenders (or by Agent at the written
request of the Required Lenders) and the Loan Parties that are party thereto and
then any such waiver or consent shall be effective, but only in the specific
instance and for the specific purpose for which given; provided, that no such
waiver, amendment, or consent shall, unless in writing and signed by all of the
Lenders directly affected thereby and all of the Loan Parties that are party
thereto, do any of the following: (i) increase the amount of or extend the
expiration date of any Commitment of any Lender or amend, modify, or eliminate
the last sentence of Section 2.4(c)(i), (ii) postpone or delay any date fixed by
this Agreement or any other Loan Document for any payment of principal,
interest, fees, or other amounts due hereunder or under any other Loan Document,
(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (A) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (B) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)), (iv) amend, modify, or eliminate this
Section or any provision of this Agreement providing for consent or other action
by all Lenders, (v) amend, modify, or eliminate Section 3.1 or 3.2, (vi) amend,
modify, or eliminate Section 15.11, (vii) other than as permitted by Section
15.11, release or contractually subordinate Agent’s Lien in and to any of the
Collateral, (viii) amend, modify, or eliminate the definitions of “Required
Lenders,” “Supermajority Lenders,” or “Pro Rata Share”, (ix) other than in
connection with a merger, liquidation, dissolution or sale of such Person
expressly permitted by the terms hereof or the other Loan Documents, release any
Borrower or any Guarantor from any obligation for the payment of money or
consent to the assignment or transfer by any Borrower or any Guarantor of any of
its rights or duties under this Agreement or the other Loan Documents, (x)
amend, modify, or eliminate any of the provisions of Section 2.4(b)(i), (ii) or
(iii) or Section 2.4(e) or 2.4(f), (xi) at any time that any Real Property is
included in the Collateral, add, increase, renew or extend any Loan, Letter of
Credit or Commitment hereunder until the completion of 118  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr125.jpg]
  flood due diligence, documentation and coverage as required by the Flood Laws
or as otherwise satisfactory to all Lenders, or (xii) amend, modify, or
eliminate any of the provisions of Section 13.1 with respect to assignments to,
or participations with, Persons who are Loan Parties or Affiliates of a Loan
Party; (b) No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate, (i) the definition of, or any of the terms or provisions
of, the Fee Letter (in each case, other than the EBITDA Covenant or any of the
terms or provisions thereof, with respect to which, for the avoidance of doubt,
any amendment, waiver, modification or consent will require the written consent
of Agent, Borrowers, and the Required Lenders), without the written consent of
Agent and Borrowers (and shall not require the written consent of any of the
Lenders), (ii) any provision of Section 15 pertaining to Agent, or any other
rights or duties of Agent under this Agreement or the other Loan Documents,
without the written consent of Agent, Borrowers, and the Required Lenders; (c)
No amendment, waiver, modification, elimination, or consent shall amend, without
written consent of Agent, Borrowers and the Supermajority Lenders, do any of the
following: (i) amend, modify, or eliminate the definition of Borrowing Base or
any of the defined terms (including the definitions of Eligible Accounts,
Eligible Credit Card Receivables, Eligible Inventory, Eligible Finished Goods
Inventory, Eligible Spare Parts Inventory, Eligible In-Transit Inventory, and
Eligible IP) that are used in such definition to the extent that any such change
results in more credit being made available to Borrowers based upon the
Borrowing Base or the Term Loan Borrowing Base, but not otherwise; (ii) amend,
modify, or eliminate the definition of Maximum Revolver Amount; or (iii) change
Section 2.1(c); (d) No amendment, waiver, modification, elimination, or consent
shall amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Issuing Bank, or any other rights or duties of Issuing
Bank under this Agreement or the other Loan Documents, without the written
consent of Issuing Bank, Agent, Borrowers, and the Required Lenders; (e) No
amendment, waiver, modification, elimination, or consent shall amend, modify, or
waive any provision of this Agreement or the other Loan Documents pertaining to
Swing Lender, or any other rights or duties of Swing Lender under this Agreement
or the other Loan Documents, without the written consent of Swing Lender, Agent,
Borrowers, and the Required Lenders; and (f) Anything in this Section 14.1 to
the contrary notwithstanding, (i) any amendment, modification, elimination,
waiver, consent, termination, or release of, or with respect to, any provision
of this Agreement or any other Loan Document that relates only to the
relationship of the Lender Group among themselves, and that does not affect the
rights or obligations of any Loan Party, shall not require consent by or the
agreement of any Loan Party, (ii) any amendment, waiver, modification,
elimination, or consent of or with respect to any provision of this Agreement or
any other Loan Document may be entered into without the consent of, or over the
objection of, any Defaulting Lender other than any of the matters governed by
Section 14.1(a)(i) through (iii) that affect such Lender, and (iii) any
amendment contemplated by Section 2.12(d)(iii) of this Agreement in connection
with a Benchmark Transition Event or an Early Opt-in Election shall be effective
as contemplated by such Section 2.12(d)(iii) hereof. 119  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr126.jpg]
  14.2 Replacement of Certain Lenders. (a) If (i) any action to be taken by the
Lender Group or Agent hereunder requires the consent, authorization, or
agreement of all Lenders or all Lenders affected thereby and if such action has
received the consent, authorization, or agreement of the Required Lenders but
not of all Lenders or all Lenders affected thereby, or (ii) any Lender makes a
claim for compensation under Section 16, then Borrowers or Agent, upon at least
five Business Days prior irrevocable notice, may permanently replace any Lender
that failed to give its consent, authorization, or agreement (a “Non-Consenting
Lender”) or any Lender that made a claim for compensation (a “Tax Lender”) with
one or more Replacement Lenders, and the Non-Consenting Lender or Tax Lender, as
applicable, shall have no right to refuse to be replaced hereunder. Such notice
to replace the Non-Consenting Lender or Tax Lender, as applicable, shall specify
an effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given. (b) Prior to the effective
date of such replacement, the Non-Consenting Lender or Tax Lender, as
applicable, and each Replacement Lender shall execute and deliver an Assignment
and Acceptance, subject only to the Non-Consenting Lender or Tax Lender, as
applicable, being repaid in full its share of the outstanding Obligations
(without any premium or penalty of any kind whatsoever, but including (i) all
interest, fees and other amounts that may be due in payable in respect thereof,
(ii) an assumption of its Pro Rata Share of participations in the Letters of
Credit), and (iii) Funding Losses). If the Non-Consenting Lender or Tax Lender,
as applicable, shall refuse or fail to execute and deliver any such Assignment
and Acceptance prior to the effective date of such replacement, Agent may, but
shall not be required to, execute and deliver such Assignment and Acceptance in
the name or and on behalf of the Non- Consenting Lender or Tax Lender, as
applicable, and irrespective of whether Agent executes and delivers such
Assignment and Acceptance, the Non-Consenting Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Non- Consenting Lender or Tax Lender, as
applicable, shall be made in accordance with the terms of Section 13.1. Until
such time as one or more Replacement Lenders shall have acquired all of the
Obligations, the Commitments, and the other rights and obligations of the
Non-Consenting Lender or Tax Lender, as applicable, hereunder and under the
other Loan Documents, the Non-Consenting Lender or Tax Lender, as applicable,
shall remain obligated to make the Non-Consenting Lender’s or Tax Lender’s, as
applicable, Pro Rata Share of Revolving Loans and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of
participations in such Letters of Credit. 14.3 No Waivers; Cumulative Remedies.
No failure by Agent or any Lender to exercise any right, remedy, or option under
this Agreement or any other Loan Document, or delay by Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by Agent or any
Lender will be effective unless it is in writing, and then only to the extent
specifically stated. No waiver by Agent or any Lender on any occasion shall
affect or diminish Agent’s and each Lender’s rights thereafter to require strict
performance by Borrowers of any provision of this Agreement. Agent’s and each
Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have. 15. AGENT; THE LENDER GROUP. 15.1 Appointment and Authorization
of Agent. Each Lender hereby designates and appoints Wells Fargo as its agent
under this Agreement and the other Loan Documents and each Lender hereby
irrevocably authorizes (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to designate, appoint, and authorize) Agent to
execute and deliver each of the other Loan Documents on its behalf and to take
such other action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly 120  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr127.jpg]
  delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as agent for and on behalf of the Lenders (and the Bank Product Providers)
on the conditions contained in this Section 15. Any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender (or Bank
Product Provider), and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement or
the other Loan Documents with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only a representative
relationship between independent contracting parties. Each Lender hereby further
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) Agent to act as the secured party under
each of the Loan Documents that create a Lien on any item of Collateral. Except
as expressly otherwise provided in this Agreement, Agent shall have and may use
its sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect: (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, payments and proceeds of Collateral, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
or to take any other action with respect to any Collateral or Loan Documents
which may be necessary to perfect, and maintain perfected, the security
interests and Liens upon Collateral pursuant to the Loan Documents, (c) make
Revolving Loans, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute payments and proceeds
of the Collateral as provided in the Loan Documents, (e) open and maintain such
bank accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to any Loan Party or its Subsidiaries, the
Obligations, the Collateral, or otherwise related to any of same as provided in
the Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents. 15.2 Delegation of Duties.
Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects as long as such selection was made without
gross negligence or willful misconduct. 15.3 Liability of Agent. None of the
Agent-Related Persons shall (a) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct), or (b) be responsible in any manner to any of
the Lenders (or Bank Product Providers) for any recital, statement,
representation or warranty made by any Loan Party or any of its Subsidiaries or
Affiliates, or any officer or director thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure 121  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr128.jpg]
  of any Loan Party or its Subsidiaries or any other party to any Loan Document
to perform its obligations hereunder or thereunder. No Agent-Related Person
shall be under any obligation to any Lenders (or Bank Product Providers) to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the books and records or properties of any Loan Party or
its Subsidiaries. No Agent-Related Person shall have any liability to any
Lender, and Loan Party or any of their respective Affiliates if any request for
a Loan, Letter of Credit or other extension of credit was not authorized by the
applicable Borrower. Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Loan Document or applicable law or regulation. 15.4 Reliance by
Agent. Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, telefacsimile or other electronic method of transmission, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent, or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to Borrowers or counsel to any Lender), independent accountants and
other experts selected by Agent. Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless Agent shall first receive such advice or concurrence of the Lenders as it
deems appropriate and until such instructions are received, Agent shall act, or
refrain from acting, as it deems advisable. If Agent so requests, it shall first
be indemnified to its reasonable satisfaction by the Lenders (and, if it so
elects, the Bank Product Providers) against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders (and Bank Product Providers). 15.5 Notice of Default or Event of
Default. Agent shall not be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default, except with respect to defaults in the
payment of principal, interest, fees, and expenses required to be paid to Agent
for the account of the Lenders and, except with respect to Events of Default of
which Agent has actual knowledge, unless Agent shall have received written
notice from a Lender or Borrowers referring to this Agreement, describing such
Default or Event of Default, and stating that such notice is a “notice of
default.” Agent promptly will notify the Lenders of its receipt of any such
notice or of any Event of Default of which Agent has actual knowledge. If any
Lender obtains actual knowledge of any Event of Default, such Lender promptly
shall notify the other Lenders and Agent of such Event of Default. Each Lender
shall be solely responsible for giving any notices to its Participants, if any.
Subject to Section 15.4, Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 9; provided, that unless and until Agent has received
any such request, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable. 15.6 Credit Decision. Each Lender (and Bank
Product Provider) acknowledges that none of the Agent-Related Persons has made
any representation or warranty to it, and that no act by Agent hereinafter
taken, including any review of the affairs of any Loan Party and its
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender (or Bank Product Provider).
Each Lender represents (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to represent) to Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such due diligence, documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of each Borrower or
any other Person party to a Loan Document, and all applicable bank regulatory
laws relating to the transactions contemplated hereby, 122  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr129.jpg]
  and made its own decision to enter into this Agreement and to extend credit to
Borrowers. Each Lender also represents (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to represent) that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender (or Bank Product Provider) with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Borrower or any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons. Each Lender acknowledges (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that Agent does not have any duty or responsibility, either initially or on a
continuing basis (except to the extent, if any, that is expressly specified
herein) to provide such Lender (or Bank Product Provider) with any credit or
other information with respect to any Borrower, its Affiliates or any of their
respective business, legal, financial or other affairs, and irrespective of
whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement). 15.7 Costs and Expenses; Indemnification. Agent may incur
and pay Lender Group Expenses to the extent Agent reasonably deems necessary or
appropriate for the performance and fulfillment of its functions, powers, and
obligations pursuant to the Loan Documents, including court costs, attorneys’
fees and expenses, fees and expenses of financial accountants, advisors,
consultants, and appraisers, costs of collection by outside collection agencies,
auctioneer fees and expenses, and costs of security guards or insurance premiums
paid to maintain the Collateral, whether or not Borrowers are obligated to
reimburse Agent or Lenders for such expenses pursuant to this Agreement or
otherwise. Agent is authorized and directed to deduct and retain sufficient
amounts from payments or proceeds of the Collateral received by Agent to
reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders (or Bank Product Providers). In the event
Agent is not reimbursed for such costs and expenses by the Loan Parties and
their Subsidiaries, each Lender hereby agrees that it is and shall be obligated
to pay to Agent such Lender’s ratable share thereof. Whether or not the
transactions contemplated hereby are consummated, each of the Lenders, on a
ratable basis, shall indemnify and defend the Agent-Related Persons (to the
extent not reimbursed by or on behalf of Borrowers and without limiting the
obligation of Borrowers to do so) from and against any and all Indemnified
Liabilities; provided, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
solely from such Person’s gross negligence or willful misconduct nor shall any
Lender be liable for the obligations of any Defaulting Lender in failing to make
a Revolving Loan or other extension of credit hereunder. Without limitation of
the foregoing, each Lender shall reimburse Agent upon demand for such Lender’s
ratable share of any costs or out of pocket expenses (including attorneys,
accountants, advisors, and consultants fees and expenses) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrowers. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent. 15.8 Agent in Individual
Capacity. Wells Fargo and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, provide Bank Products to,
acquire Equity Interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business 123  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr130.jpg]
  with any Loan Party and its Subsidiaries and Affiliates and any other Person
party to any Loan Document as though Wells Fargo were not Agent hereunder, and,
in each case, without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, Wells Fargo or its Affiliates
may receive information regarding a Loan Party or its Affiliates or any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of such Loan Party or such other Person and that prohibit
the disclosure of such information to the Lenders (or Bank Product Providers),
and the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include Wells Fargo in its individual capacity.
15.9 Successor Agent. Agent may resign as Agent upon 30 days (ten days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers or a Default or Event of Default has
occurred and is continuing) and without any notice to the Bank Product
Providers. If Agent resigns under this Agreement, the Required Lenders shall be
entitled, with (so long as no Event of Default has occurred and is continuing)
the consent of Borrowers (such consent not to be unreasonably withheld, delayed,
or conditioned), appoint a successor Agent for the Lenders (and the Bank Product
Providers). If, at the time that Agent’s resignation is effective, it is acting
as Issuing Bank or the Swing Lender, such resignation shall also operate to
effectuate its resignation as Issuing Bank or the Swing Lender, as applicable,
and it shall automatically be relieved of any further obligation to issue
Letters of Credit, or to make Swing Loans. If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders and Borrowers, a successor Agent. If Agent has
materially breached or failed to perform any material provision of this
Agreement or of applicable law, the Required Lenders may agree in writing to
remove and replace Agent with a successor Agent from among the Lenders with (so
long as no Event of Default has occurred and is continuing) the consent of
Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above. 15.10
Lender in Individual Capacity. Any Lender and its respective Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with any Loan Party and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group (or the
Bank Product Providers). The other members of the Lender Group acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding a Loan Party or its
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of such Loan Party or such other Person and
that prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such 124  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr131.jpg]
  circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them. 15.11 Collateral Matters. (a) The Lenders hereby
irrevocably authorize (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to authorize) Agent to release any Lien on any
Collateral (i) upon the termination of the Commitments and payment and
satisfaction in full by the Loan Parties and their Subsidiaries of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrowers certify to
Agent that the sale or disposition is permitted under Section 6.4 (and Agent may
rely conclusively on any such certificate, without further inquiry), (iii)
constituting property in which no Loan Party or any of its Subsidiaries owned
any interest at the time Agent’s Lien was granted nor at any time thereafter,
(iv) constituting property leased or licensed to a Loan Party or its
Subsidiaries under a lease or license that has expired or is terminated in a
transaction permitted under this Agreement, or (v) in connection with a credit
bid or purchase authorized under this Section 15.11. The Loan Parties and the
Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, based
upon the instruction of the Required Lenders, to (a) consent to the sale of,
credit bid, or purchase (either directly or indirectly through one or more
entities) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the Bankruptcy Code, including Section 363 of the
Bankruptcy Code, (b) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
or other disposition thereof conducted under the provisions of the Code,
including pursuant to Sections 9-610 or 9-620 of the Code, or (c) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any other sale or foreclosure conducted or
consented to by Agent in accordance with applicable law in any judicial action
or proceeding or by the exercise of any legal or equitable remedy. In connection
with any such credit bid or purchase, (i) the Obligations owed to the Lenders
and the Bank Product Providers shall be entitled to be, and shall be, credit bid
on a ratable basis (with Obligations with respect to contingent or unliquidated
claims being estimated for such purpose if the fixing or liquidation thereof
would not impair or unduly delay the ability of Agent to credit bid or purchase
at such sale or other disposition of the Collateral and, if such contingent or
unliquidated claims cannot be estimated without impairing or unduly delaying the
ability of Agent to credit bid at such sale or other disposition, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the Collateral that is the subject of such credit bid or purchase) and the
Lenders and the Bank Product Providers whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the Collateral that is the subject of such credit bid or purchase
(or in the Equity Interests of the any entities that are used to consummate such
credit bid or purchase), and (ii) Agent, based upon the instruction of the
Required Lenders, may accept non-cash consideration, including debt and equity
securities issued by any entities used to consummate such credit bid or purchase
and in connection therewith Agent may reduce the Obligations owed to the Lenders
and the Bank Product Providers (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) based upon the value of such non-cash consideration; provided, that
Bank Product Obligations not entitled to the application set forth in Section
2.4(b)(iii)(J) shall not be entitled to be, and shall not be, credit bid, or
used in the calculation of the ratable interest of the Lenders and Bank Product
Providers in the Obligations which are credit bid. Except as provided above,
Agent will not execute and deliver a release of any Lien on any Collateral
without the prior written authorization of (y) if the release is of all or
substantially all of the Collateral, all of the Lenders (without requiring the
authorization of the Bank Product Providers), or (z) otherwise, the Required
Lenders (without requiring the authorization of the Bank Product Providers).
Upon request by Agent or Borrowers at any time, the Lenders will (and if so
requested, the Bank Product Providers will) confirm in writing Agent’s authority
to release any such Liens on particular 125  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr132.jpg]
  types or items of Collateral pursuant to this Section 15.11; provided, that
(1) anything to the contrary contained in any of the Loan Documents
notwithstanding, Agent shall not be required to execute any document or take any
action necessary to evidence such release on terms that, in Agent’s opinion,
could expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrowers in respect of) any and all
interests retained by any Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. Each Lender further
hereby irrevocably authorizes (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to irrevocably authorize) Agent, at
its option and in its sole discretion, to subordinate (by contract or otherwise)
any Lien granted to or held by Agent on any property under any Loan Document (a)
to the holder of any Permitted Lien on such property if such Permitted Lien
secures purchase money Indebtedness (including Capitalized Lease Obligations)
which constitute Permitted Indebtedness and (b) to the extent Agent has the
authority under this Section 15.11 to release its Lien on such property.
Notwithstanding the provisions of this Section 15.11, the Agent shall be
authorized, without the consent of any Lender and without the requirement that
an asset sale consisting of the sale, transfer or other disposition having
occurred, to release any security interest in any building, structure or
improvement located in an area determined by the Federal Emergency Management
Agency to have special flood hazards provided that such building, structure or
improvement has an immaterial fair market value. (b) Agent shall have no
obligation whatsoever to any of the Lenders (or the Bank Product Providers) (i)
to verify or assure that the Collateral exists or is owned by a Loan Party or
any of its Subsidiaries or is cared for, protected, or insured or has been
encumbered, (ii) to verify or assure that Agent’s Liens have been properly or
sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, (iii) to verify or assure that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein. 15.12 Restrictions on Actions by Lenders; Sharing of Payments.
(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to any Loan Party or its Subsidiaries or any
deposit accounts of any Loan Party or its Subsidiaries now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so in writing by Agent, take or cause
to be taken any action, including, the commencement of any legal or equitable
proceedings to enforce any Loan Document against any Borrower or any Guarantor
or to foreclose any Lien on, or otherwise enforce any security interest in, any
of the Collateral. (b) If, at any time or times any Lender shall receive (i) by
payment, foreclosure, setoff, or otherwise, any proceeds of Collateral or any
payments with respect to the Obligations, except for any such proceeds or
payments received by such Lender from Agent pursuant to the terms of this
Agreement, or (ii) payments from Agent in excess of such Lender’s Pro Rata Share
of all such distributions by Agent, 126  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr133.jpg]
  such Lender promptly shall (A) turn the same over to Agent, in kind, and with
such endorsements as may be required to negotiate the same to Agent, or in
immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (B) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their Pro Rata Shares; provided, that to the
extent that such excess payment received by the purchasing party is thereafter
recovered from it, those purchases of participations shall be rescinded in whole
or in part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment. 15.13 Agency for Perfection.
Agent hereby appoints each other Lender (and each Bank Product Provider) as its
agent (and each Lender hereby accepts (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to accept) such
appointment) for the purpose of perfecting Agent’s Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the Code can be
perfected by possession or control. Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify Agent thereof, and,
promptly upon Agent’s request therefor shall deliver possession or control of
such Collateral to Agent or in accordance with Agent’s instructions. 15.14
Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.
15.15 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider). 15.16 Field Examination
Reports; Confidentiality; Disclaimers by Lenders; Other Reports and Information.
By becoming a party to this Agreement, each Lender: (a) is deemed to have
requested that Agent furnish such Lender, promptly after it becomes available, a
copy of each field examination report respecting any Loan Party or its
Subsidiaries (each, a “Report”) prepared by or at the request of Agent, and
Agent shall so furnish each Lender with such Reports, (b) expressly agrees and
acknowledges that Agent does not (i) make any representation or warranty as to
the accuracy of any Report, and (ii) shall not be liable for any information
contained in any Report, (c) expressly agrees and acknowledges that the Reports
are not comprehensive audits or examinations, that Agent or other party
performing any field examination will inspect only specific information
regarding the Loan Parties and their Subsidiaries and will rely significantly
upon Borrowers’ and their Subsidiaries’ books and records, as well as on
representations of Borrowers’ personnel, 127  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr134.jpg]
  (d) agrees to keep all Reports and other material, non-public information
regarding the Loan Parties and their Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and (e) without limiting the generality of any
other indemnification provision contained in this Agreement, agrees: (i) to hold
Agent and any other Lender preparing a Report harmless from any action the
indemnifying Lender may take or fail to take or any conclusion the indemnifying
Lender may reach or draw from any Report in connection with any loans or other
credit accommodations that the indemnifying Lender has made or may make to
Borrowers, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of Borrowers, and (ii) to pay and protect,
and indemnify, defend and hold Agent, and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including, attorneys’ fees and costs)
incurred by Agent and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender. In addition to the foregoing, (x) any Lender
may from time to time request of Agent in writing that Agent provide to such
Lender a copy of any report or document provided by any Loan Party or its
Subsidiaries to Agent that has not been contemporaneously provided by such Loan
Party or such Subsidiary to such Lender, and, upon receipt of such request,
Agent promptly shall provide a copy of same to such Lender, (y) to the extent
that Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from any Loan Party or its Subsidiaries, any
Lender may, from time to time, reasonably request Agent to exercise such right
as specified in such Lender’s notice to Agent, whereupon Agent promptly shall
request of Borrowers the additional reports or information reasonably specified
by such Lender, and, upon receipt thereof from such Loan Party or such
Subsidiary, Agent promptly shall provide a copy of same to such Lender, and (z)
any time that Agent renders to Borrowers a statement regarding the Loan Account,
Agent shall send a copy of such statement to each Lender. 15.17 Several
Obligations; No Liability. Notwithstanding that certain of the Loan Documents
now or hereafter may have been or will be executed only by or in favor of Agent
in its capacity as such, and not by or in favor of the Lenders, any and all
obligations on the part of Agent (if any) to make any credit available hereunder
shall constitute the several (and not joint) obligations of the respective
Lenders on a ratable basis, according to their respective Commitments, to make
an amount of such credit not to exceed, in principal amount, at any one time
outstanding, the amount of their respective Commitments. Nothing contained
herein shall confer upon any Lender any interest in, or subject any Lender to
any liability for, or in respect of, the business, assets, profits, losses, or
liabilities of any other Lender. Each Lender shall be solely responsible for
notifying its Participants of any matters relating to the Loan Documents to the
extent any such notice may be required, and no Lender shall have any obligation,
duty, or liability to any Participant of any other Lender. Except as provided in
Section 15.7, no member of the Lender Group shall have any liability for the
acts of any other member of the Lender Group. No Lender shall be responsible to
any Borrower or any other Person for any failure by any other Lender (or Bank
Product Provider) to fulfill its obligations to make credit available hereunder,
nor to advance for such Lender (or Bank Product Provider) or on its behalf, nor
to take any other action on behalf of such Lender (or Bank Product Provider)
hereunder or in connection with the financing contemplated herein. 16.
WITHHOLDING TAXES. 16.1 Payments. All payments made by any Loan Party under any
Loan Document will be made free and clear of, and without deduction or
withholding for, any Taxes, except as otherwise required by applicable law, and
in the event any deduction or withholding of Taxes is required, the applicable
Loan Party shall make the requisite withholding, promptly pay over to the
applicable Governmental Authority the withheld tax, and furnish to Agent as
promptly as possible after the date the payment of any such Tax 128 
125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr135.jpg]
  is due pursuant to applicable law, certified copies of tax receipts evidencing
such payment by the Loan Parties. Furthermore, if any such Tax is an Indemnified
Taxes or an Indemnified Tax is so levied or imposed, the Loan Parties agree to
pay the full amount of such Indemnified Taxes and such additional amounts as may
be necessary so that every payment of all amounts due under this Agreement, any
note, or Loan Document, including any amount paid pursuant to this Section 16.1
after withholding or deduction for or on account of any Indemnified Taxes, will
not be less than the amount provided for herein. The Loan Parties will promptly
pay any Other Taxes or reimburse Agent for such Other Taxes upon Agent’s demand.
The Loan Parties shall jointly and severally indemnify each Indemnified Person
(as defined in Section 10.3) (collectively a “Tax Indemnitee”) for the full
amount of Indemnified Taxes arising in connection with this Agreement or any
other Loan Document or breach thereof by any Loan Party (including any
Indemnified Taxes imposed or asserted on, or attributable to, amounts payable
under this Section 16) imposed on, or paid by, such Tax Indemnitee and all
reasonable costs and expenses related thereto (including fees and disbursements
of attorneys and other tax professionals), as and when they are incurred and
irrespective of whether suit is brought, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority (other than Indemnified Taxes and additional amounts that a court of
competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Tax Indemnitee). The obligations of the
Loan Parties under this Section 16 shall survive the termination of this
Agreement, the resignation and replacement of the Agent, and the repayment of
the Obligations. 16.2 Exemptions. (a) If a Lender or Participant is entitled to
claim an exemption or reduction from United States withholding tax, such Lender
or Participant agrees with and in favor of Agent, to deliver to Agent (or, in
the case of a Participant, to the Lender granting the participation only) and
the Administrative Borrower on behalf of all Borrowers one of the following
before receiving its first payment under this Agreement: (i) if such Lender or
Participant is entitled to claim an exemption from United States withholding tax
pursuant to the portfolio interest exception, (A) a statement of the Lender or
Participant, signed under penalty of perjury, that it is not a (I) a “bank” as
described in Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of any
Borrower (within the meaning of Section 871(h)(3)(B) of the IRC), or (III) a
controlled foreign corporation related to Borrowers within the meaning of
Section 864(d)(4) of the IRC, and (B) a properly completed and executed IRS Form
W-8BEN, Form W-8BEN-E or Form W- 8IMY (with proper attachments as applicable);
(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E, as applicable;
(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W- 8ECI; (iv) if such Lender or
Participant is entitled to claim that interest paid under this Agreement is
exempt from United States withholding tax because such Lender or Participant
serves as an intermediary, a properly completed and executed copy of IRS Form
W-8IMY (including a withholding statement and copies of the tax certification
documentation for its beneficial owner(s) of the income paid to the
intermediary, if required based on its status provided on the Form W-8IMY); or
129  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr136.jpg]
  (v) a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax. (b) Each Lender or Participant shall
provide new forms (or successor forms) upon the expiration or obsolescence of
any previously delivered forms and promptly notify Agent and Administrative
Borrower (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction. (c) If a Lender or Participant
claims an exemption from withholding tax in a jurisdiction other than the United
States, such Lender or such Participant agrees with and in favor of Agent and
Borrowers, to deliver to Agent and Administrative Borrower (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, or the providing of
or delivery of such forms in the Lender’s reasonable judgment would not subject
such Lender to any material unreimbursed cost or expense or materially prejudice
the legal or commercial position of such Lender (or its Affiliates); provided,
further, that nothing in this Section 16.2(c) shall require a Lender or
Participant to disclose any information that it deems to be confidential
(including its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and promptly notify Agent and Administrative Borrower (or, in
the case of a Participant, to the Lender granting the participation only) of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction. (d) If a Lender or Participant claims exemption from, or
reduction of, withholding tax and such Lender or Participant sells, assigns,
grants a participation in, or otherwise transfers all or part of the Obligations
of Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent and Administrative Borrower (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers to such Lender or Participant. To the extent of such percentage
amount, Agent and Administrative Borrower will treat such Lender’s or such
Participant’s documentation provided pursuant to Section 16.2(a) or 16.2(c) as
no longer valid. With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16.2(a) or 16.2(c),
if applicable. Borrowers agree that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto. (e) If a
payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable due diligence and reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Lender shall deliver to Agent (or, in the case of a Participant, to the Lender
granting the participation only) at the time or times prescribed by law and at
such time or times reasonably requested by Agent (or, in the case of a
Participant, the Lender granting the participation) such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the IRC) and such additional documentation reasonably
requested by Agent (or, in the case of a Participant, the Lender granting the
participation) as may be necessary for Agent or Borrowers to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (e), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
130  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr137.jpg]
  16.3 Reductions. (a) If a Lender or a Participant is subject to an applicable
withholding tax, Agent (or, in the case of a Participant, the Lender granting
the participation) may withhold from any payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax. If the forms
or other documentation required by Section 16.2(a) or 16.2(c) are not delivered
to Agent (or, in the case of a Participant, to the Lender granting the
participation), then Agent (or, in the case of a Participant, to the Lender
granting the participation) may withhold from any payment to such Lender or such
Participant not providing such forms or other documentation an amount equivalent
to the applicable withholding tax. (b) If the IRS or any other Governmental
Authority of the United States or other jurisdiction asserts a claim that Agent
(or, in the case of a Participant, to the Lender granting the participation) did
not properly withhold tax from amounts paid to or for the account of any Lender
or any Participant due to a failure on the part of the Lender or any Participant
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify Agent (or such Participant failed to notify
the Lender granting the participation) of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason) such Lender shall indemnify and hold Agent harmless (or,
in the case of a Participant, such Participant shall indemnify and hold the
Lender granting the participation harmless) for all amounts paid, directly or
indirectly, by Agent (or, in the case of a Participant, to the Lender granting
the participation), as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
(or, in the case of a Participant, to the Lender granting the participation
only) under this Section 16, together with all costs and expenses (including
attorneys’ fees and expenses). The obligation of the Lenders and the
Participants under this subsection shall survive the payment of all Obligations
and the resignation or replacement of Agent. 16.4 Refunds. If Agent or a Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes to which the Loan Parties have paid additional amounts
pursuant to this Section 16, so long as no Default or Event of Default has
occurred and is continuing, it shall pay over such refund to the Administrative
Borrower on behalf of the Loan Parties (but only to the extent of payments made,
or additional amounts paid, by the Loan Parties under this Section 16 with
respect to Indemnified Taxes giving rise to such a refund), net of all
out-of-pocket expenses of Agent or such Lender and without interest (other than
any interest paid by the applicable Governmental Authority with respect to such
a refund); provided, that the Loan Parties, upon the request of Agent or such
Lender, agrees to repay the amount paid over to the Loan Parties (plus any
penalties, interest or other charges, imposed by the applicable Governmental
Authority, other than such penalties, interest or other charges imposed as a
result of the willful misconduct or gross negligence of Agent or Lender
hereunder as finally determined by a court of competent jurisdiction) to Agent
or such Lender in the event Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything in this
Agreement to the contrary, this Section 16 shall not be construed to require
Agent or any Lender to make available its tax returns (or any other information
which it deems confidential) to Loan Parties or any other Person or require
Agent or any Lender to pay any amount to an indemnifying party pursuant to
Section 16.4, the payment of which would place Agent or such Lender (or their
Affiliates) in a less favorable net after-Tax position than such Person would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. 131  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr138.jpg]
  17. GENERAL PROVISIONS. 17.1 Effectiveness. This Agreement shall be binding
and deemed effective when executed by each Borrower, Agent, and each Lender
whose signature is provided for on the signature pages hereof. 17.2 Section
Headings. Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Agreement. 17.3 Interpretation. Neither
this Agreement nor any uncertainty or ambiguity herein shall be construed
against the Lender Group or any Borrower, whether under any rule of construction
or otherwise. On the contrary, this Agreement has been reviewed by all parties
and shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of all parties
hereto. 17.4 Severability of Provisions. Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision. 17.5 Bank
Product Providers. Each Bank Product Provider in its capacity as such shall be
deemed a third party beneficiary hereof and of the provisions of the other Loan
Documents for purposes of any reference in a Loan Document to the parties for
whom Agent is acting. Agent hereby agrees to act as agent for such Bank Product
Providers and, by virtue of entering into a Bank Product Agreement, the
applicable Bank Product Provider shall be automatically deemed to have appointed
Agent as its agent and to have accepted the benefits of the Loan Documents. It
is understood and agreed that the rights and benefits of each Bank Product
Provider under the Loan Documents consist exclusively of such Bank Product
Provider’s being a beneficiary of the Liens and security interests (and, if
applicable, guarantees) granted to Agent and the right to share in payments and
collections out of the Collateral as more fully set forth herein. In addition,
each Bank Product Provider, by virtue of entering into a Bank Product Agreement,
shall be automatically deemed to have agreed that Agent shall have the right,
but shall have no obligation, to establish, maintain, relax, or release reserves
in respect of the Bank Product Obligations and that if reserves are established
there is no obligation on the part of Agent to determine or insure whether the
amount of any such reserve is appropriate or not. In connection with any such
distribution of payments or proceeds of Collateral, Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution. Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the applicable Bank Product Provider. In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the applicable Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof). Borrowers may obtain Bank
Products from any Bank Product Provider, although Borrowers are not required to
do so. Each Borrower acknowledges and agrees that no Bank Product Provider has
committed to provide any Bank Products and that the providing of Bank Products
by any Bank Product Provider is in the sole and absolute discretion of such Bank
Product Provider. Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, no provider or holder of any Bank Product shall have
any voting or approval rights hereunder (or be deemed a Lender) solely by virtue
of its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any 132  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr139.jpg]
  matter hereunder or under any of the other Loan Documents, including as to any
matter relating to the Collateral or the release of Collateral or Guarantors.
17.6 Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein. 17.7
Counterparts; Electronic Execution. This Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Agreement.
Delivery of an executed counterpart of this Agreement by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission also shall deliver an original executed counterpart of
this Agreement but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this Agreement.
The foregoing shall apply to each other Loan Document mutatis mutandis. 17.8
Revival and Reinstatement of Obligations; Certain Waivers. If any member of the
Lender Group or any Bank Product Provider repays, refunds, restores, or returns
in whole or in part, any payment or property (including any proceeds of
Collateral) previously paid or transferred to such member of the Lender Group or
such Bank Product Provider in full or partial satisfaction of any Obligation or
on account of any other obligation of any Loan Party under any Loan Document or
any Bank Product Agreement, because the payment, transfer, or the incurrence of
the obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent transfers, preferences,
or other voidable or recoverable obligations or transfers (each, a “Voidable
Transfer”), or because such member of the Lender Group or Bank Product Provider
elects to do so on the reasonable advice of its counsel in connection with a
claim that the payment, transfer, or incurrence is or may be a Voidable
Transfer, then, as to any such Voidable Transfer, or the amount thereof that
such member of the Lender Group or Bank Product Provider elects to repay,
restore, or return (including pursuant to a settlement of any claim in respect
thereof), and as to all reasonable costs, expenses, and attorneys’ fees of such
member of the Lender Group or Bank Product Provider related thereto, (i) the
liability of the Loan Parties with respect to the amount or property paid,
refunded, restored, or returned will automatically and immediately be revived,
reinstated, and restored and will exist, and (ii) Agent’s Liens securing such
liability shall be effective, revived, and remain in full force and effect, in
each case, as fully as if such Voidable Transfer had never been made. If, prior
to any of the foregoing, (A) Agent’s Liens shall have been released or
terminated, or (B) any provision of this Agreement shall have been terminated or
cancelled, Agent’s Liens, or such provision of this Agreement, shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligation of any Loan Party in respect of such liability
or any Collateral securing such liability. This provision shall survive the
termination of this Agreement and the repayment in full of the Obligations. 17.9
Confidentiality. (a) Agent and Lenders each individually (and not jointly or
jointly and severally) agree that material, non-public information regarding the
Loan Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons 133  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr140.jpg]
  who are not parties to this Agreement, except: (i) to attorneys for and other
advisors, accountants, auditors, and consultants to any member of the Lender
Group and to employees, directors and officers of any member of the Lender Group
(the Persons in this clause (i), “Lender Group Representatives”) on a “need to
know” basis in connection with this Agreement and the transactions contemplated
hereby and on a confidential basis, (ii) to Subsidiaries and Affiliates of any
member of the Lender Group (including the Bank Product Providers); provided,
that any such Subsidiary or Affiliate shall have agreed to receive such
information hereunder subject to the terms of this Section 17.9, (iii) as may be
required by regulatory authorities so long as such authorities are informed of
the confidential nature of such information, (iv) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation; provided,
that (x) prior to any disclosure under this clause (iv), the disclosing party
agrees to provide Borrowers with prior notice thereof, to the extent that it is
practicable to do so and to the extent that the disclosing party is permitted to
provide such prior notice to Borrowers pursuant to the terms of the applicable
statute, decision, or judicial or administrative order, rule, or regulation and
(y) any disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance in writing by Borrowers, (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process;
provided, that (x) prior to any disclosure under this clause (vi) the disclosing
party agrees to provide Borrowers with prior written notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior written notice to Borrowers pursuant to
the terms of the subpoena or other legal process and (y) any disclosure under
this clause (vi) shall be limited to the portion of the Confidential Information
as may be required by such Governmental Authority pursuant to such subpoena or
other legal process, (vii) as to any such information that is or becomes
generally available to the public (other than as a result of prohibited
disclosure by Agent or the Lenders or the Lender Group Representatives), (viii)
in connection with any assignment, participation or pledge of any Lender’s
interest under this Agreement; provided, that prior to receipt of Confidential
Information any such assignee, participant, or pledgee shall have agreed in
writing to receive such Confidential Information either subject to the terms of
this Section 17.9 or pursuant to confidentiality requirements substantially
similar to those contained in this Section 17.9 (and such Person may disclose
such Confidential Information to Persons employed or engaged by them as
described in clause (i) above), (ix) in connection with any litigation or other
adversary proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; provided, that prior to any
disclosure to any Person (other than any Loan Party, Agent, any Lender, any of
their respective Affiliates, or their respective counsel) under this clause (ix)
with respect to litigation involving any Person (other than any Borrower, Agent,
any Lender, any of their respective Affiliates, or their respective counsel),
the disclosing party agrees to provide Borrowers with prior written notice
thereof, and (x) in connection with, and to the extent reasonably necessary for,
the exercise of any secured creditor remedy under this Agreement or under any
other Loan Document. (b) Anything in this Agreement to the contrary
notwithstanding, Agent may disclose information concerning the terms and
conditions of this Agreement and the other Loan Documents to loan syndication
and pricing reporting services or in its marketing or promotional materials,
with such information to consist of deal terms and other information customarily
found in such publications or marketing or promotional materials and may
otherwise use the name, logos, and other insignia of any Borrower or the other
Loan Parties and the Commitments provided hereunder in any “tombstone” or other
advertisements, on its website or in other marketing materials of the Agent. (c)
Each Loan Party agrees that Agent may make materials or information provided by
or on behalf of Borrowers hereunder (collectively, “Borrower Materials”)
available to the Lenders by posting the Communications on IntraLinks, SyndTrak
or a substantially similar secure electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” Agent does not
warrant the accuracy or completeness of the Borrower Materials, or the adequacy
of the Platform and 134  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr141.jpg]
  expressly disclaim liability for errors or omissions in the communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by Agent in
connection with the Borrower Materials or the Platform. In no event shall Agent
or any of the Agent-Related Persons have any liability to the Loan Parties, any
Lender or any other person for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or
Agent’s transmission of communications through the Internet, except to the
extent the liability of such person is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such person’s gross
negligence or willful misconduct. Each Loan Party further agrees that certain of
the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Loan Parties or
their securities) (each, a “Public Lender”). The Loan Parties shall be deemed to
have authorized Agent and its Affiliates and the Lenders to treat Borrower
Materials marked “PUBLIC” or otherwise at any time filed with the SEC as not
containing any material non-public information with respect to the Loan Parties
or their securities for purposes of United States federal and state securities
laws. All Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor” (or another
similar term). Agent and its Affiliates and the Lenders shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” or that are not at any
time filed with the SEC as being suitable only for posting on a portion of the
Platform not marked as “Public Investor” (or such other similar term). 17.10
Survival. All representations and warranties made by the Loan Parties in the
Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated. 17.11 Patriot Act; Due Diligence. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify each Loan Party in accordance with the Patriot Act. In
addition, Agent and each Lender shall have the right to periodically conduct due
diligence on all Loan Parties, their senior management and key principals and
legal and beneficial owners. Each Loan Party agrees to cooperate in respect of
the conduct of such due diligence and further agrees that the reasonable costs
and charges for any such due diligence by Agent shall constitute Lender Group
Expenses hereunder and be for the account of Borrowers. 17.12 Integration. This
Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof. The foregoing to the contrary
notwithstanding, all Bank Product Agreements, if any, are independent agreements
governed by the written provisions of such Bank Product Agreements, which will
remain in full force and effect, unaffected by any repayment, prepayments,
acceleration, reduction, increase, or change in the terms of any credit extended
hereunder, except as otherwise expressly provided in such Bank Product
Agreement. 135  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr142.jpg]
  17.13 Nautilus as Agent for Borrowers. Each Borrower hereby irrevocably
appoints Nautilus as the borrowing agent and attorney-in-fact for all Borrowers
(the “Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (a) to provide Agent with
all notices with respect to Revolving Loans and Letters of Credit obtained for
the benefit of any Borrower and all other notices and instructions under this
Agreement and the other Loan Documents (and any notice or instruction provided
by Administrative Borrower shall be deemed to be given by Borrowers hereunder
and shall bind each Borrower), (b) to receive notices and instructions from
members of the Lender Group (and any notice or instruction provided by any
member of the Lender Group to the Administrative Borrower in accordance with the
terms hereof shall be deemed to have been given to each Borrower), and (c) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Revolving Loans and Letters of Credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement. It is understood that the handling of the Loan Account and Collateral
in a combined fashion, as more fully set forth herein, is done solely as an
accommodation to Borrowers in order to utilize the collective borrowing powers
of Borrowers in the most efficient and economical manner and at their request,
and that Lender Group shall not incur liability to any Borrower as a result
hereof. Each Borrower expects to derive benefit, directly or indirectly, from
the handling of the Loan Account and the Collateral in a combined fashion since
the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group. To induce the Lender Group to do
so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify each member of the Lender Group and hold each member of the
Lender Group harmless against any and all liability, expense, loss or claim of
damage or injury, made against the Lender Group by any Borrower or by any third
party whosoever, arising from or incurred by reason of (i) the handling of the
Loan Account and Collateral of Borrowers as herein provided, or (ii) the Lender
Group’s relying on any instructions of the Administrative Borrower, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 17.13 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender- Related Person, as the case may be. 17.14
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-in Action on any such liability, including, if applicable: (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or 136  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr143.jpg]
  (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority. 17.15 Acknowledgment Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. [Signature pages to follow.] 137  125672876_9 



--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr144.jpg]




--------------------------------------------------------------------------------



 
[a101nautilusablcreditagr145.jpg]




--------------------------------------------------------------------------------



 